Exhibit 10.1

 

 

 

 

 

Published CUSIP Number:

Deal: 10330JAA6

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of December 17, 2010

among

BOYD GAMING CORPORATION,

as the Borrower,

BANK OF AMERICA, N.A.,

as Administrative Agent and L/C Issuer,

WELLS FARGO BANK, N.A.,

as Syndication Agent and Swing Line Lender

and

The Other Lenders Party Hereto

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

WELLS FARGO SECURITIES, LLC

and

J.P. MORGAN SECURITIES LLC,

as Joint Lead Arrangers and Joint Book Managers

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,

as Documentation Agent

 

 

 



--------------------------------------------------------------------------------

 

     CONTENTS        Clause           Page   ARTICLE I      DEFINITIONS AND
ACCOUNTING TERMS      1    1.01      Defined Terms      1    1.02      Other
Interpretive Provisions      28    1.03      Accounting Terms      28    1.04
     Rounding      29    1.05      References to Agreements and Laws      29   
1.06      Times of Day      30    1.07      Letter of Credit Amounts      30   
ARTICLE II      THE COMMITMENTS AND CREDIT EXTENSIONS      30    2.01     
Committed Loans      30    2.02      Borrowings, Conversions and Continuations
of Committed Loans      32    2.03      Letters of Credit      33    2.04     
Swing Line Loans      41    2.05      Prepayments      44    2.06     
Termination or Reduction of Commitments      45    2.07      Repayment of Loans
     46    2.08      Interest      46    2.09      Fees      47    2.10     
Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate   
  48    2.11      Evidence of Debt      48    2.12      Payments Generally     
49    2.13      Sharing of Payments      50    2.14      Increase in Commitments
     51    2.15      Cash Collateral for L/C Issuer or Swing Line Lender      52
   ARTICLE III      TAXES, YIELD PROTECTION AND ILLEGALITY      53    3.01     
Taxes      53    3.02      Illegality      54    3.03      Inability to
Determine Rates      54    3.04      Increased Cost and Reduced Return; Capital
Adequacy; Reserves on Eurodollar Rate Loans.      54    3.05      Compensation
for Losses      55    3.06      Matters Applicable to all Requests for
Compensation      56    3.07      Survival      56   



--------------------------------------------------------------------------------

 

     CONTENTS     Clause           Page   ARTICLE IV      CONDITIONS PRECEDENT
TO EFFECTIVENESS AND CREDIT EXTENSIONS      56    4.01      Conditions of
Effectiveness      56    4.02      Conditions to all Credit Extensions      61
   ARTICLE V      REPRESENTATIONS AND WARRANTIES      61    5.01      Existence,
Qualification and Power; Compliance with Laws      61    5.02     
Authorization; No Contravention      62    5.03      Governmental Authorization;
Other Consents      62    5.04      Binding Effect      62    5.05     
Financial Statements; No Material Adverse Effect      62    5.06      Litigation
     63    5.07      No Default      63    5.08      Ownership of Property;
Liens      63    5.09      Environmental Compliance      63    5.10     
Insurance      64    5.11      Taxes      64    5.12      ERISA Compliance     
64    5.13      Subsidiaries      65    5.14      Margin Regulations; Investment
Company Act      65    5.15      Disclosure      65    5.16      Intellectual
Property; Licenses, Etc      65    5.17      Collateral Documents      65   
ARTICLE VI      AFFIRMATIVE COVENANTS      66    6.01      Financial Statements
     66    6.02      Certificates; Other Information      67    6.03     
Notices      68    6.04      Preservation of Existence, Etc      69    6.05     
Maintenance of Properties      69    6.06      Maintenance of Insurance      69
   6.07      Compliance with Laws      70    6.08      Books and Records      70
   6.09      Inspection Rights      70    6.10      Use of Proceeds      70   
6.11      Environmental Covenant      70   



--------------------------------------------------------------------------------

 

     CONTENTS      Clause           Page   6.12      Accuracy of Information   
  71    6.13      Additional Guarantors and Collateral      71    ARTICLE VII
     NEGATIVE COVENANTS      72    7.01      Liens      72    7.02     
Investments      73    7.03      Indebtedness      74    7.04      Fundamental
Changes      75    7.05      Dispositions      75    7.06      Restricted
Payments      76    7.07      Change in Nature of Business      77    7.08     
Transactions with Affiliates      77    7.09      Negative Pledges and Other
Contractual Restrictions      77    7.10      Financial Covenants      78   
7.11      Use of Proceeds      79    ARTICLE VIII      EVENTS OF DEFAULT AND
REMEDIES      79    8.01      Events of Default      79    8.02      Remedies
Upon Event of Default      81    8.03      Application of Funds      82   
ARTICLE IX      ADMINISTRATIVE AGENT      83    9.01      Appointment and
Authority.      83    9.02      Rights as a Lender      83    9.03     
Exculpatory Provisions      84    9.04      Reliance by Administrative Agent   
  84    9.05      Delegation of Duties      85    9.06      Resignation of
Administrative Agent      85    9.07      Non-Reliance on Administrative Agent
and Other Lenders      86    9.08      No Other Duties, Etc      86    9.09     
Administrative Agent May File Proofs of Claim      86    9.10      Collateral
and Guaranty Matters      87    ARTICLE X      MISCELLANEOUS      88    10.01
     Amendments, Etc      88    10.02      Notices and Other Communications;
Facsimile Copies      89    10.03      No Waiver; Cumulative Remedies      91   
10.04      Attorney Costs, Expenses and Taxes      91   



--------------------------------------------------------------------------------

 

     CONTENTS      Clause           Page   10.05      Indemnification by the
Borrower; Reimbursement by Lenders; Waiver      92    10.06      Payments Set
Aside      93    10.07      Successors and Assigns      94    10.08     
Confidentiality      98    10.09      Set-off      99    10.10      Interest
Rate Limitation      100    10.11      Counterparts      100    10.12     
Integration      100    10.13      Survival of Representations and Warranties   
  100    10.14      Severability      100    10.15      Tax Forms      101   
10.16      Replacement of Lenders      102    10.17      Governing Law      103
   10.18      Waiver of Right to Trial by Jury      103    10.19      USA
PATRIOT Act Notice      103    10.20      OFAC      103    10.21     
Designation as Senior Debt      103    10.22      Gaming Boards      104   
10.23      Gaming Regulations      104    10.24      Electronic Execution of
Assignments and Certain Other Documents      104   



--------------------------------------------------------------------------------

 

SCHEDULES      1.03    Persons/Entities/Contracts in Accordance with GAAP   2.01
   Commitments and Pro Rata Shares   2.03    Existing Letters of Credit   5.06
   Litigation   5.09    Environmental Matters   5.13    Subsidiaries and Other
Equity Investments   5.16    Intellectual Property Matters   7.01    Existing
Liens   7.02    Identified Investments   7.03    Existing Indebtedness   10.02
   Administrative Agent’s Office, Certain Addresses for Notices EXHIBITS     
Form of   A    Committed Loan Notice   B    Swing Line Loan Notice   C-1   
Class A Revolving Note   C-2    Class B Revolving Note   C-3    Term Note   C-4
   Swing Line Note   D    Compliance Certificate   E    Assignment and
Assumption   F    Guaranty   G    Opinion Matters   H    Security Agreement   I
   Hazardous Materials Indemnity   J    Class A Conversion Notice



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

This SECOND AMENDED AND RESTATED CREDIT AGREEMENT (“Agreement”) is entered into
as of December 17, 2010, among BOYD GAMING CORPORATION, a Nevada corporation
(the “Borrower”), each lender from time to time party hereto (collectively, the
“Lenders” and individually, a “Lender”), BANK OF AMERICA, N.A. (“Bank of
America”), as Administrative Agent and L/C Issuer, and WELLS FARGO BANK,
NATIONAL ASSOCIATION, as Swing Line Lender.

The Borrower, various lenders and Bank of America, as administrative agent for
such lenders, are parties to that certain Credit Agreement dated as of May 24,
2007, as the same has been amended prior to the date hereof (as so amended, the
“Existing Credit Agreement”). The Borrower, certain Lenders and the
Administrative Agent have entered into that certain Amendment and Restatement
Agreement, dated as of even date herewith (the “Amendment and Restatement
Agreement”), pursuant to which such parties have agreed that the Existing Credit
Agreement shall be amended and restated in its entirety.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto agree that the Existing Credit Agreement shall be amended and
restated in its entirety as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“6.75% Notes” means the 6.75% Senior Subordinated Notes due 2014 issued pursuant
to that certain Indenture dated as of April 15, 2004 between the Borrower and
Wells Fargo Bank, National Association, as trustee.

“7.75% Notes” means the 7.75% Senior Subordinated Notes due 2012 issued pursuant
to that certain Indenture dated as of December 30, 2002 between the Borrower and
Wells Fargo Bank, National Association, as trustee.

“Additional Lender” has the meaning specified in Section 2.14(b).

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

1



--------------------------------------------------------------------------------

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto. Without limiting the generality
of the foregoing, a Person shall be deemed to be Controlled by another Person if
such other Person possesses, directly or indirectly, power to vote 10% or more
of the securities having ordinary voting power for the election of directors,
managing general partners or the equivalent.

“Agent-Related Persons” means the Administrative Agent, together with its
Affiliates (including, in the case of Bank of America in its capacity as the
Administrative Agent, the Arranger), and the officers, directors, employees,
agents and attorneys-in-fact of such Persons and Affiliates.

“Aggregate Commitments” means the Commitments of all the Lenders.

“Aggregate Revolving Commitments” means the Revolving Commitments of all
Revolving Lenders. As of the Restatement Effective Date, the Aggregate Revolving
Commitments are $1,508,812,500, $960,000,000 of which are Class A Revolving
Commitments and $548,812,500 of which are Class B Revolving Commitments.

“Agreement” means this Credit Agreement.

“Amendment and Restatement Agreement” has the meaning specified in the second
introductory paragraph hereto.

“Applicable Rate” means

(a) with respect to any Class A Revolving Loan, Class A Revolving Commitment,
Term Loan or Letter of Credit Fee payable on account of a Class A Revolving
Commitment, the following rates per annum (expressed in basis points), based
upon the Total Leverage Ratio as set forth below:

 

Applicable Rate

 

Pricing

Level

 

Total Leverage

Ratio

 

Unused

Fee

 

Eurodollar Rate +

Letters of Credit

 

Base Rate +

1   < 4.50x   25.0   250   150 2   4.50x < x < 5.00x   30.0   275   175 3  
5.00x < x < 5.50x   35.0   300   200 4   5.50x < x < 6.00x   40.0   325   225 5
  > 6.00x   50.0   350   250; and

(b) with respect to any Class B Revolving Loan, Class B Revolving Commitment or
Letter of Credit Fee payable on account of a Class B Revolving Commitment, the
following rates per annum (expressed in basis points), based upon the Total
Leverage Ratio as set forth below:

 

2



--------------------------------------------------------------------------------

 

Applicable Rate

 

Pricing

Level

 

Total Leverage

Ratio

 

Unused

Fee

 

Eurodollar Rate +

Letters of Credit

 

Base Rate +

1   < 3.50x   20.0     62.5       .0 2   3.50x < x < 4.00x   20.0     87.5  
    .0 3   4.00x < x < 4.50x   25.0   100.0       .0 4   4.50x < x < 5.00x  
25.0   112.5       .0 5   5.00x < x < 5.50x   30.0   137.5   12.5 6   > 5.50x  
35.0   162.5   37.5

Any increase or decrease in the Applicable Rate resulting from a change in the
Total Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(b); provided, however, that (i) if a Compliance Certificate is not
delivered when due in accordance with Section 6.02(b), then Pricing Level 5
(with respect to Class A Revolving Loans, Class A Revolving Commitments, Term
Loans and Letter of Credit Fees payable on account of Class A Revolving
Commitments) and Pricing Level 6 (with respect to Class B Revolving Loans, Class
B Revolving Commitments and Letter of Credit Fees payable on account of Class B
Revolving Commitments) shall apply as of the first Business Day after the date
on which such Compliance Certificate was required to have been delivered and
shall continue to apply until the first Business Day after the date such
certificate is delivered and (ii) for the period beginning on the Restatement
Effective Date and ending on the first date thereafter on which a Compliance
Certificate is delivered pursuant to Section 6.02(b), Pricing Level 5 (with
respect to Class A Revolving Loans, Class A Revolving Commitments, Term Loans
and Letter of Credit Fees payable on account of Class A Revolving Commitments)
and Pricing Level 6 (with respect to Class B Revolving Loans, Class B Revolving
Commitments and Letter of Credit Fees payable on account of Class B Revolving
Commitments) shall apply.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” means Merrill Lynch, Pierce, Fenner & Smith Incorporated and Wells,
in their capacities as joint lead arrangers and joint book managers.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit E.

“Attorney Costs” means and includes all reasonable fees, expenses and
disbursements of any law firm or other external counsel.

“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person

 

3



--------------------------------------------------------------------------------

prepared as of such date in accordance with GAAP, and (b) in respect of any
Synthetic Lease Obligation, the capitalized amount of the remaining lease
payments under the relevant lease that would appear on a balance sheet of such
Person prepared as of such date in accordance with GAAP if such lease were
accounted for as a capital lease.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2009,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto.

“Availability Period” means in the case of the Class A Revolving Loans, the
Class A Availability Period and, in the case of the Class B Revolving Loans, the
Class B Availability Period.

“Bank of America” means Bank of America, N.A. and its successors.

“Bankruptcy Code” means the Bankruptcy Reform Act of 1978, 11 U.S.C. §§ 101 et
seq., as amended.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate” and (c) the Eurodollar Rate for such day for an Interest Period
equal to one month plus 1.00% The “prime rate” is a rate set by Bank of America
based upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. Any change in such rate announced by Bank of America shall take effect at
the opening of business on the day specified in the public announcement of such
change.

“Base Rate Committed Loan” means a Committed Loan that is a Base Rate Loan.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Blue Chip Casino” means the Blue Chip riverboat casino gaming complex which is
owned by Blue Chip Casino LLC and located at 777 Blue Chip Drive, Michigan City,
Indiana.

“Borgata” means the Borgata Hotel, Casino and Spa in Atlantic City, New Jersey
which is owned by MDDC.

“Borgata EBIT” means for any period, the consolidated earnings of MDDC before
interest expense, taxes, non-cash rent expense, preopening expenses, share-based
compensation expense, non-cash change in value of derivative instruments,
charges for the early retirement of debt, non-recurring non-cash losses (or
gains), acquisition and merger related charges, and extraordinary items, all as
determined in accordance with GAAP, plus (or minus) any loss (or gain) arising
from a change in GAAP.

“Borrower” has the meaning specified in the introductory paragraph hereto.

 

4



--------------------------------------------------------------------------------

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowing” means a Committed Borrowing or a Swing Line Borrowing, as the
context may require.

“Boyd Family” means William S. Boyd, any direct descendant or spouse of such
person, any direct descendant of such spouse, and any trust or other estate in
which each person who has a beneficial interest directly or indirectly through
one or more intermediaries in any Capital Stock of the Borrower is one of the
foregoing persons.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the State of Nevada or the State of New York and, if such day relates
to any Eurodollar Rate Loan, means any such day on which dealings in Dollar
deposits are conducted by and between banks in the London interbank eurodollar
market.

“Capital Stock” means, with respect to any Person, any and all shares or other
equivalents (however designated) of corporate stock, partnership interests,
limited liability company membership interests, or any other participation,
right, warrants, options or other interest in the nature of an equity interest
in such Person, but excluding any debt security convertible or exchangeable into
such equity interest.

“California Hotel and Casino” means the California Hotel and Casino which is
owned by CH&C and is located at 12 East Ogden Avenue, Las Vegas, Nevada.

“Cash Collateralize” has the meaning specified in Section 2.03(g).

“CH&C” means California Hotel and Casino, a Nevada corporation and wholly-owned
Subsidiary of the Borrower.

“Change of Control” means the occurrence of any of the following: (i) the
consummation of any transaction, the result of which any “person” or “group”
(within the meaning of Sections 13(d)(3) and 14(d)(2) of the Exchange Act or any
successor provision to either of the foregoing, including any group acting for
the purpose of acquiring, holding or disposing of securities within the meaning
of Rule 13d-5(b)(1) under the Exchange Act), other than the Boyd Family and
other than a Restricted Subsidiary, becomes the “beneficial owner” (as defined
in Rule 13d-3 under the Exchange Act, except that a Person shall be deemed to
have “beneficial ownership” of all shares that any such Person has the right to
acquire, whether such right is exercisable immediately or only after the passage
of time) of 50% or more of the total voting power of all classes of the Voting
Stock of the Borrower and/or warrants or options to acquire such Voting Stock,
calculated on a fully diluted basis; provided that for purposes of this
clause (i), the members of the Boyd Family shall be deemed to beneficially own
any Voting Stock of a corporation held by any other corporation (the “parent
corporation”) so long as the members of the Boyd Family beneficially own (as so
defined), directly or indirectly through one or more intermediaries, in the
aggregate 50% or more of the total voting power of the Voting Stock of the
parent corporation; (ii) the sale, lease, conveyance or other transfer of all or
substantially all of the property of the Borrower (other than to any Restricted
Subsidiary); (iii) the approval of any plan of liquidation or dissolution of the
Borrower by the stockholders of

 

5



--------------------------------------------------------------------------------

the Borrower; (iv) the Borrower consolidates with or merges into another Person
or any Person consolidates with or merges into the Borrower in any such event
pursuant to a transaction in which the outstanding Voting Stock of the Borrower
is reclassified into or exchanged for cash, securities or other property, other
than any such transaction where (a) the outstanding Voting Stock of the Borrower
is reclassified into or exchanged for Voting Stock of the surviving corporation
that is Capital Stock and (b) the holders of the Voting Stock of the Borrower
immediately prior to such transaction own, directly or indirectly, not less than
a majority of the Voting Stock of the surviving corporation immediately after
such transaction in substantially the same proportion as before the transaction;
(v) during any period of two consecutive years, individuals who at the beginning
of such period constituted the Board of Directors (together with any new
directors whose election or appointment by such board or whose nomination for
election by the stockholders of the Borrower was approved by a vote of either
(a) 66 2/3% of the directors then still in office who were either directors at
the beginning of such period or whose election or nomination for election was
previously so approved, or (b) members of the Boyd Family who beneficially own
(as defined for purposes of clause (i) above), directly or indirectly through
one or more intermediaries, in the aggregate 50% or more of the total voting
power of the Voting Stock of the Borrower), cease for any reason to constitute a
majority of the Board of Directors then in office; or (vi) any change in control
(or similar event, however denominated) with respect to the Borrower shall occur
under and as defined in any indenture or agreement to which the Borrower is a
party with an outstanding principal amount equal or greater than $100,000,000.

“Class” when used in reference to any Revolving Loan or Borrowing or Revolving
Loans, refers to whether such Revolving Loan, or the Revolving Loans comprising
such Borrowing, are Class A Revolving Loans or Class B Revolving Loans and, when
used in reference to any Revolving Commitment, refers to whether such Revolving
Commitment is a Class A Revolving Commitment or Class B Revolving Commitment,
and, when used in reference to any Lender, refers to whether such Lender is a
Class A Lender or a Class B Lender.

“Class A Availability Period” means the period from and including the
Restatement Effective Date to the earliest of (a) the Class A Maturity Date,
(b) the date of termination of the Aggregate Revolving Commitments pursuant to
Section 2.06 and (c) the date of termination of the commitment of each Revolving
Lender to make Loans and the obligation of the L/C Issuer to make L/C Credit
Extensions pursuant to Section 8.02.

“Class A Maturity Date” means December 17, 2015.

“Class A Lender” means any Lender that holds a Class A Revolving Commitment
and/or makes or otherwise holds a Term Loan pursuant to Section 2.01 or 2.14
hereof.

“Class A Revolving Commitment” means, as to each Class A Lender, its obligation
to (a) make Class A Revolving Loans to the Borrower pursuant to Section 2.01,
(b) purchase participations in L/C Obligations, and (c) purchase participations
in Swing Line Loans, in an aggregate principal amount at any one time
outstanding not to exceed the amount set forth opposite such Class A Lender’s
name on Schedule 2.01 or in the Assignment and Assumption pursuant to which such
Class A Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement.

 

6



--------------------------------------------------------------------------------

“Class A Revolving Loan” means each Revolving Loan made by a Class A Lender.

“Class A Revolving Note” means a promissory note made by the Borrower to a
Class A Lender evidencing that Lender’s Pro Rata Share of the Class A Revolving
Commitment, substantially in the form of Exhibit C-1, either as originally
executed or as the same may from time to time be supplemented, modified,
amended, renewed, extended or supplanted.

“Class B Availability Period” means the period from and including the
Restatement Effective Date to the earliest of (a) the Class B Maturity Date,
(b) the date of termination of the Aggregate Revolving Commitments pursuant to
Section 2.06 and (c) the date of termination of the commitment of each Revolving
Lender to make Loans and the obligation of the L/C Issuer to make L/C Credit
Extensions pursuant to Section 8.02.

“Class B Maturity Date” means May 24, 2012.

“Class B Lender” means any Lender that holds a Class B Revolving Commitment.

“Class B Revolving Commitment” means, as to each Class B Lender, its obligation
to (a) make Class B Revolving Loans to the Borrower pursuant to Section 2.01,
(b) purchase participations in L/C Obligations, and (c) purchase participations
in Swing Line Loans, in an aggregate principal amount at any one time
outstanding not to exceed the amount set forth opposite such Class B Lender’s
name on Schedule 2.01 or in the Assignment and Assumption pursuant to which such
Class B Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement.

“Class B Revolving Loan” means each Revolving Loan made by a Class B Lender.

“Class B Revolving Note” means a promissory note made by the Borrower to a Class
B Lender evidencing that Lender’s Pro Rata Share of the Class B Revolving
Commitment, substantially in the form of Exhibit C-2, either as originally
executed or as the same may from time to time be supplemented, modified,
amended, renewed, extended or supplanted.

“Code” means the Internal Revenue Code of 1986.

“Collateral” means, collectively, the Pledged Properties, the vessels subject to
First Preferred Ship Mortgages, the Property described in the Security Agreement
and any additional Property pledged to the Administrative Agent pursuant to
Section 6.13. The Collateral shall not include any Excluded Property.

“Commercial Letter of Credit” means each Letter of Credit issued to support the
purchase of goods that is determined to be a commercial letter of credit by the
Issuing Bank.

“Commitment” means for each Lender, such Lender’s Revolving Commitment and/or
Term Loan Commitment.

“Commitments” means the Revolving Commitments and the Term Loan Commitments.

 

7



--------------------------------------------------------------------------------

“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Loans of the same Type and, in the case of Eurodollar Rate Loans, having the
same Interest Period made or otherwise held by each of the Term Loan Lenders
pursuant to Section 2.01 or 2.14 or by each of the Revolving Lenders pursuant to
Section 2.01.

“Committed Loan” means a Revolving Loan or a Term Loan.

“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of Eurodollar Rate Loans, pursuant to Section 2.02(a), which, if in writing,
shall be substantially in the form of Exhibit A.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

“Consolidated EBITDA” means, for any period, the Borrower and its Restricted
Subsidiaries’ consolidated earnings (including net earnings attributable to
noncontrolling interests held by third parties in Restricted Subsidiaries)
before interest expense, taxes, depreciation, amortization, non-cash rent
expense, preopening expenses, share-based compensation expense, non-cash change
in value of derivative instruments, interest costs associated with derivative
instruments not otherwise included in interest expense, non-cash litigation
accruals, charges for the early retirement of debt, non-recurring non-cash
losses (or gains), acquisition and merger related charges, and extraordinary
items, all as determined in accordance with GAAP (“EBITDA”), plus, cash
dividends and distributions paid to the Borrower and its Restricted Subsidiaries
from any Person that is not a Restricted Subsidiary, provided that the
cumulative amount of such cash dividends and distributions included in
Consolidated EBITDA shall not exceed the cumulative amount of the Borrower’s and
its Restricted Subsidiaries’ share of the Consolidated EBITDA of such Person,
plus (or minus) without duplication, the EBITDA during such twelve month period
for any Restricted Subsidiary acquired (or disposed of) by the Borrower or any
of its Restricted Subsidiaries (including the acquisition or disposition of
substantially all of the assets of a Person by the Borrower or any of its
Restricted Subsidiaries) during such period, in either case, plus (or minus) any
loss (or gain) arising from a change in GAAP, plus 50% of Borgata EBIT to the
extent that on the date of determination Borgata is not a Restricted Subsidiary
and no Event of Default under and as defined in Borgata’s bank credit agreement
has occurred and is continuing, and plus (after the same shall have been open
for at least one full calendar month) the annualized pro forma EBITDA of any new
Venture of the Borrower and its Restricted Subsidiaries (including the Dania Jai
Alai development project). “Consolidated EBITDA” shall exclude the Consolidated
EBITDA of each Unrestricted Subsidiary and all Subsidiaries of any Unrestricted
Subsidiary. If and to the extent that any non-cash litigation accruals have not
been included in the computation of Consolidated EBITDA, the amount of any
non-appealable judgment or the cash payment in respect of any settlement or
judgment in respect thereof (net of any assets acquired in connection with such
settlement or judgment) in any future period shall be subtracted from
Consolidated EBITDA.

“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Borrower and its Restricted Subsidiaries on a consolidated basis (exclusive
of any Indebtedness of the Borrower’s Restricted Subsidiaries to the Borrower or
another Restricted Subsidiary or

 

8



--------------------------------------------------------------------------------

any Indebtedness of the Borrower to any Restricted Subsidiary), the sum (without
duplication) of (a) the outstanding principal amount of all Indebtedness for
borrowed money minus the amount of any cash borrowed by the Borrower and pledged
or deposited by the Borrower pursuant to Section 2.03(a)(iii) or Section 2.15 as
cash collateral, (b) the aggregate amount of all capital lease obligations,
(c) all Guarantees with respect to outstanding Indebtedness of the types
specified in clauses (a) and (b) above of Persons other than the Borrower or any
Restricted Subsidiary, and (d) all liabilities under any non-appealable judgment
rendered against the Borrower or any Restricted Subsidiary. Notwithstanding the
foregoing, Consolidated Funded Indebtedness shall not include any Defeased
Indebtedness. The amount of Consolidated Funded Indebtedness shall be deemed to
be zero with respect to (i) any letter of credit, unless and until a drawing is
made with respect thereto, and (ii) any Guarantee, unless and until demand for
payment is made with respect thereto. “Consolidated Funded Indebtedness” shall
exclude the Consolidated Funded Indebtedness of each Unrestricted Subsidiary and
all Subsidiaries of any Unrestricted Subsidiary.

“Consolidated Gross Revenue” means, as of the end of any fiscal quarter of the
Borrower, the gross revenue of the Borrower and its Restricted Subsidiaries
calculated on a consolidated basis at such date, excluding the Consolidated
Gross Revenue of each Unrestricted Subsidiary and all Subsidiaries of any
Unrestricted Subsidiary.

“Consolidated Total Assets” means, as of the end of any fiscal quarter of the
Borrower, the total assets of the Borrower and its Restricted Subsidiaries
calculated on a consolidated basis at such date excluding the Consolidated Total
Assets of each Unrestricted Subsidiary and all Subsidiaries of any Unrestricted
Subsidiary.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” has the meaning specified in the definition of “Affiliate.”

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Dania Jai Alai” means the jai lai business now conducted, and any hotel, casino
and gaming business and related operations which may in the future be conducted,
in Dania Beach, Florida, and owned by The Aragon Group, a Florida general
partnership, and Summersport Enterprises, LLLP, a Florida limited liability
limited partnership.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Deed of Trust” means each Deed of Trust, Assignment of Leases and Rents,
Security Agreement and Financing Statement, executed and delivered pursuant to
Section 4.01(a)(v) or

 

9



--------------------------------------------------------------------------------

Section 6.13, as the same shall be amended, supplemented, restated or otherwise
modified from time to time.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means a fluctuating interest rate per annum at all times equal to
the interest rate otherwise applicable to such Obligation plus 2% per annum, to
the fullest extent permitted by applicable Laws.

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Committed Loans, participations in L/C Obligations or participations in
Swing Line Loans required to be funded by it hereunder within one Business Day
of the date required to be funded by it hereunder, (b) has otherwise failed to
pay over to the Administrative Agent or any other Lender any other amount
required to be paid by it hereunder within one Business Day of the date when
due, unless the subject of a good faith dispute, or (c) has been deemed
insolvent or become the subject of a bankruptcy or insolvency proceeding;
provided, that a Lender shall not become a Defaulting Lender solely as the
result of the acquisition or maintenance of an ownership interest in such Lender
or Person controlling such Lender or the exercise of control over a Lender or
Person controlling such Lender by a Governmental Authority or an instrumentality
thereof.

“Defeased Indebtedness” means Indebtedness (a) that has been defeased in
accordance with the terms of the indenture or other agreement under which it was
issued, (b) that has been called for redemption and for which funds sufficient
to redeem such Indebtedness have been set aside by the Borrower, (c) for which
amounts are set aside in trust or are held by a representative of the holders of
such Indebtedness or any third party escrow agent pending satisfaction or waiver
of the conditions for the release of such funds, or (d) that has otherwise been
defeased to the satisfaction of the Administrative Agent.

“Delta Downs Racetrack and Casino” means the horse racing, pari-mutuel and
gaming business including the hotel, food and beverage, simulcast and related
operations known as Delta Downs Racetrack and Casino, owned by Boyd Racing,
L.L.C. and located at 2717 Delta Downs Drive, Calcasieu Parish, Louisiana.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any Property by
the Borrower or any Guarantor, including any sale, assignment, transfer or other
disposal, with or without recourse, of any notes or accounts receivable or any
rights and claims associated therewith.

“Dollar” and “$” mean lawful money of the United States.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

“Echelon” means the proposed development by Echelon Resorts, LLC of the
approximately 65 acre site on Las Vegas Boulevard South in Las Vegas, Nevada.

 

10



--------------------------------------------------------------------------------

“Echelon Resorts, LLC” means Echelon Resorts, LLC, a Nevada limited liability
company and wholly-owned Restricted Subsidiary of the Borrower.

“Effective Date” means May 24, 2007. For the avoidance of doubt, the definition
of “Effective Date” is included solely for purposes of the definition of
“Required Lenders”.

“Eldorado Casino” means the Eldorado Casino which is owned by Eldorado, Inc. and
is located in Henderson, Nevada.

“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent, and in the case of assignments of Revolving
Commitments only, the L/C Issuer and the Swing Line Lender, and (ii) unless an
Event of Default has occurred and is continuing, the Borrower (each such
approval not to be unreasonably withheld or delayed); provided that
notwithstanding the foregoing, “Eligible Assignee” shall not include the
Borrower or any of the Borrower’s Affiliates or Subsidiaries.

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings

 

11



--------------------------------------------------------------------------------

by the PBGC to terminate a Pension Plan or Multiemployer Plan; (e) an event or
condition which constitutes grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan
or Multiemployer Plan; or (f) the imposition of any liability under Title IV of
ERISA, other than for PBGC premiums due but not delinquent under Section 4007 of
ERISA, upon the Borrower or any ERISA Affiliate.

“Eurodollar Rate” means for any Interest Period with respect to a Eurodollar
Rate Loan, the rate per annum equal to the British Bankers Association LIBOR
Rate, as published by Reuters (or other commercially available source providing
quotations of such rate as designated by the Administrative Agent from time to
time) at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period. If such rate is not available at such time for any reason, then the
“Eurodollar Rate” for such Interest Period shall be the rate per annum
determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the Eurodollar Rate Loan being made, continued or
converted by Bank of America and with a term equivalent to such Interest Period
would be offered by Bank of America’s London Branch to major banks in the London
interbank eurodollar market at their request at approximately 11:00 a.m. (London
time) two Business Days prior to the commencement of such Interest Period.

“Eurodollar Rate Loan” means a Committed Loan that bears interest at a rate
based on the Eurodollar Rate.

“Event of Default” has the meaning specified in Section 8.01.

“Exchange Act” means the Securities Exchange Act of 1934.

“Excluded Property” means (i) each of the Eldorado Casino and the Jokers Wild
Casino, unless and until either such Property shall satisfy the criteria in
clauses (a) or (b) of the definition of the term “Significant Subsidiary”,
(ii) Dania Jai Alai, unless and until such entity satisfies the criteria in
clauses (a) or (b) of the definition of the term “Significant Subsidiary”,
(iii) the real property used by the Borrower as its corporate offices on Rainbow
Road in Las Vegas, Nevada, (iv) the real and personal property located in Las
Vegas, Nevada and owned by Boyd Shared Services, Inc. and used as of the
Restatement Effective Date as laundry facilities, (v) real property that is not
necessary to the casino and hotel business of the Borrower and its Subsidiaries,
except to the extent such Property is otherwise included in the definition of
the term “Pledged Properties”, (vi) the real and personal property that secures
Indebtedness permitted to be incurred pursuant to Section 7.03(e) and
Section 7.03(f), and (vii) motor vehicles and (viii) aircraft.

“Existing Credit Agreement” has the meaning specified in the second introductory
paragraph hereto.

“Existing Letters of Credit” means letters of credit issued and outstanding
under the Existing Credit Agreement as set forth in Schedule 2.03 (as such
Schedule may be updated prior

 

12



--------------------------------------------------------------------------------

to the Restatement Effective Date), which shall be deemed outstanding as Letters
of Credit hereunder as of the Restatement Effective Date pursuant to
Section 2.03(a).

“Extraordinary Loss” means any loss, destruction or damage to Property of the
Borrower or any of its Subsidiaries or condemnation, seizure or taking, by
exercise of the power of eminent domain or otherwise, of any such Property, or
confiscation or requisition of use of any such Property.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

“First Preferred Ship Mortgages” means those certain First Preferred Ship
Mortgages on the Whole of the Patco 400, Official Number 545101 (relating to
Sam’s Town Tunica), on the Whole of Treasure Chest Casino, Official Number
1025416, on the Whole of Par-A-Dice, Official Number 1020343, on the Whole of
Blue Chip Casino, Official Number 1056331 and on the Whole of the Shreve Star,
Official Number 1028290, together with any other First Preferred Ship Mortgage
delivered by the Borrower or any Subsidiary pursuant to Section 6.13.

“Foreign Lender” has the meaning specified in Section 10.15(a)(i).

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fremont Hotel and Casino” means the Fremont Hotel and Casino which is owned by
Sam-Will, Inc. and is located at 200 and 235 Fremont Street, Las Vegas, Nevada.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of business.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Gaming Board” means any governmental agency that holds regulatory, licensing or
permit authority over gambling, gaming or casino activities conducted by the
Borrower or any of its Subsidiaries within its jurisdiction.

 

13



--------------------------------------------------------------------------------

“Gaming Laws” means all Laws pursuant to which any Gaming Board possesses
regulatory, licensing or permit authority over gambling, gaming or casino
activities conducted by the Borrower or any of its Subsidiaries within its
jurisdiction.

“Gaming License” means any license, permit, franchise or other authorization
from any governmental authority required to own, lease, operate or otherwise
conduct the gaming business of the Borrower or any of its Subsidiaries,
including all licenses granted under Gaming Laws.

“Gold Coast Hotel and Casino” means the hotel, casino and entertainment complex
owned by Coast Hotels and Casinos and located at 4000 West Flamingo Road, Las
Vegas, Nevada.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

“Granting Lender” has the meaning specified in Section 10.07(g).

“Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, keep well
arrangements, equity capital or any other financial statement condition or
liquidity or level of income or cash flow of the primary obligor so as to enable
the primary obligor to pay such Indebtedness or other obligation, or
(iv) entered into for the purpose of assuring in any other manner the obligee in
respect of such Indebtedness or other obligation of the payment or performance
thereof or to protect such obligee against loss in respect thereof (in whole or
in part), or (b) any Lien on any assets of such Person securing any Indebtedness
or other obligation of any other Person, whether or not such Indebtedness or
other obligation is assumed by such Person. The term “Guarantee” as a verb has a
corresponding meaning.

“Guarantors” means those Persons identified as a Guarantor on Schedule 5.13 and
any other Subsidiary that executes a Guaranty; provided that (i) any Guarantor
that is not identified on Schedule 5.13 as a Guarantor and that is not a
Significant Subsidiary, (ii) any Guarantor that is sold or otherwise transferred
in a Disposition permitted by Section 7.05, and (iii) Boyd Atlantic City, Inc.,
a New Jersey corporation, may be released from the Guaranty in accordance with
Section 9.10 and thereafter such Person shall no longer be a “Guarantor” or a
“Loan Party” for purposes of any Loan Document.

“Guaranty” means the Amended and Restated Guaranty executed and delivered by the
Guarantors pursuant to Section 4.01(a)(iii), and any amendment to guaranty
executed and delivered by a Subsidiary pursuant to Section 6.13 hereof, which
shall be substantially in the

 

14



--------------------------------------------------------------------------------

form of Exhibit F hereto, as amended, supplemented, restated or otherwise
modified from time to time.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hazardous Materials Indemnity” means the Hazardous Materials Indemnity executed
and delivered pursuant to Section 4.01(a)(xi) in substantially the form of
Exhibit I hereto, as amended, supplemented, restated or otherwise modified from
time to time.

“Impacted Lender” means (a) a Defaulting Lender or (b) a Lender (i) which has
notified the Borrower, the Administrative Agent, the L/C Issuer or any Lender in
writing that it does not intend to comply with its funding obligations under
this Agreement or (ii) as to which an entity that controls such Lender has
become the subject of a bankruptcy or other similar proceeding.

“Increase Effective Date” has the meaning specified in Section 2.14(c).

“Increased Revolving Commitment” has the meaning specified in Section 2.14(a).

“Increased Term Loan” means a term loan or term loans made or otherwise
outstanding pursuant to Section 2.14 hereof.

“Increased Term Loan Commitment” has the meaning specified in Section 2.14(a).

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments and all Guarantees of any such Indebtedness;

(b) all direct or contingent obligations of such Person arising under Standby
Letters of Credit unpaid at draw, bankers’ acceptances, bank guaranties, surety
bonds and similar instruments;

(c) net obligations of such Person under any Swap Contract in respect of
interest rate hedging;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under

 

15



--------------------------------------------------------------------------------

conditional sales or other title retention agreements), whether or not such
indebtedness shall have been assumed by such Person or is limited in recourse;
and

(f) capital leases.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any capital lease as of any date
shall be deemed to be the amount of Attributable Indebtedness in respect thereof
as of such date. Indebtedness shall not include any Defeased Indebtedness. The
amount of any Indebtedness consisting of a Guarantee shall be deemed to be zero,
unless and until demand for payment is made under such Guarantee.

“Indemnitees” has the meaning specified in Section 10.05.

“Initial Term Loan” means a term loan or term loans made or otherwise
outstanding pursuant to Section 2.01 hereof in an aggregate amount not to exceed
$500,000,000.

“Initial Term Loan Commitment” means the commitment of a Class A Lender to make
Term Loans pursuant to Section 2.01 hereof.

“Interest Coverage Ratio” means, for any period, the ratio of (a) twelve month
trailing Consolidated EBITDA to (b) the sum of (i) consolidated interest expense
(as defined in GAAP) plus (ii) interest costs associated with derivative
instruments not otherwise included in interest expense, but excluding any
non-cash change in value of derivative instruments and non-cash derivative
instruments fair value adjustments, in each case, of the Borrower and its
Restricted Subsidiaries for such period. Gains and losses arising out of the
termination of derivative instruments shall not constitute interest expense or
interest costs. Consolidated interest expense shall exclude the interest expense
and any such interest costs of each Unrestricted Subsidiary and all Subsidiaries
of Unrestricted Subsidiaries.

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the applicable
Maturity Date; provided, however, that if any Interest Period for a Eurodollar
Rate Loan exceeds three months, the respective dates that fall every three
months after the beginning of such Interest Period shall also be Interest
Payment Dates; and (b) as to any Base Rate Loan (including a Swing Line Loan),
the last Business Day of each March, June, September and December and the
applicable Maturity Date.

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by the Borrower in its Committed Loan Notice or such
other period that is requested by the Borrower and determined by the
Administrative Agent to be available in the eurodollar market; provided that:

(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such

 

16



--------------------------------------------------------------------------------

Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;

(ii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

(iii) no Interest Period shall extend beyond the applicable Maturity Date.

“Investment” means any direct or indirect acquisition or investment by the
Borrower or any Guarantor in any other Person that is not a Guarantor prior to
or substantially concurrently with such acquisition or investment, whether by
means of (a) the purchase or other acquisition of capital stock or other
securities of another Person, (b) a loan, advance or capital contribution to,
Guarantee or assumption of debt of, or purchase or other acquisition of any
other debt or equity participation or interest in, another Person, including any
partnership or joint venture interest in such other Person, or (c) the purchase
or other acquisition (in one transaction or a series of transactions) of assets
of another Person that constitute a business unit. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment. The amount of any Investment consisting of a Guarantee shall be
deemed to be zero, unless and until demand for payment is made under such
Guarantee.

“IP Rights” has the meaning specified in Section 5.16.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter Credit
Application, and any other document, agreement and instrument entered into by
the L/C Issuer and the Borrower (or any Restricted Subsidiary) or in favor the
L/C Issuer and relating to any such Letter of Credit.

“Jokers Wild Casino” means the Jokers Wild Casino which is owned by Eldorado,
Inc. and is located in Henderson, Nevada.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

17



--------------------------------------------------------------------------------

“L/C Advance” means, with respect to each Revolving Lender, such Revolving
Lender’s funding of its participation in any L/C Borrowing in accordance with
its Pro Rata Share.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Committed Borrowing.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder and in its capacity as issuer of the Existing Letters of
Credit, any other Lender approved by the Borrower and the Administrative Agent
or any successor issuer of Letters of Credit hereunder.

“L/C Obligations” means, as at any date of determination, the aggregate undrawn
amount of all outstanding Letters of Credit plus the aggregate of all
Unreimbursed Amounts, including all L/C Borrowings. For all purposes of this
Agreement, if on any date of determination a Letter of Credit has expired by its
terms but any amount may still be drawn thereunder by reason of the operation of
Rule 3.14 of the ISP, such Letter of Credit shall be deemed to be “outstanding”
in the amount so remaining available to be drawn.

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the L/C Issuer and the Swing Line Lender.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

“Letter of Credit” means any Standby Letter of Credit or Commercial Letter of
Credit issued hereunder and shall include the Existing Letters of Credit.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

“Letter of Credit Expiration Date” means the fifth Business Day prior to the
Class A Maturity Date then in effect (or, if such day is not a Business Day, the
next preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03(i).

“Letter of Credit Sublimit” means $350,000,000.

“License Revocation” means the revocation, failure to renew or suspension of, or
the appointment of a receiver, supervisor or similar official with respect to
any casino, gambling or gaming license issued by any Gaming Board covering any
casino or gaming facility.

 

18



--------------------------------------------------------------------------------

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, and any financing lease having
substantially the same economic effect as any of the foregoing).

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Committed Loan or a Swing Line Loan.

“Loan Documents” means this Agreement, the Amendment and Restatement Agreement,
each Note, each Issuer Document, the Security Agreement, each Deed of Trust,
each First Preferred Ship Mortgage, the Guaranty and the Hazardous Materials
Indemnity.

“Loan Parties” means, collectively, the Borrower and each Guarantor.

“Main Street Station” means the Main Street Station Hotel, Casino and Brewery,
which facility is owned by M.S.W., Inc., a Nevada corporation, and is located at
100, 200, 300, 416 and 430 North Main Street, Las Vegas, Nevada.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent) or condition (financial or otherwise) of the Borrower and its
Restricted Subsidiaries taken as a whole; (b) a material impairment of the
ability of any Loan Party to perform its obligations under any Loan Document to
which it is a party; or (c) a material adverse effect upon the legality,
validity, binding effect or enforceability against any Loan Party of any Loan
Document to which it is a party.

“Maturity Date” means, as the context may require, the Class A Maturity Date or
the Class B Maturity Date.

“MDDC” means Marina District Development Company, LLC, a New Jersey limited
liability company, which is wholly owned by Marina District Development Holding
Co., LLC, a New Jersey limited liability company, which as of the Restatement
Effective Date is owned fifty percent by a trust that is beneficially owned by
MGM Resorts International and fifty percent by Boyd Atlantic City, Inc., or any
successor entity to MDDC.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Net Cash Proceeds” means:

(a) with respect to the incurrence or issuance of any Indebtedness by the
Borrower or any of its Restricted Subsidiaries, the cash proceeds received in
connection with such transaction, net of underwriting or placement agents’ fees,
discounts and commissions and other reasonable and customary out-of-pocket
expenses incurred by the Borrower or such Subsidiary in connection therewith;
and

 

19



--------------------------------------------------------------------------------

(b) with respect to any Disposition or any Extraordinary Loss, the excess, if
any, of (i) the sum of cash and cash equivalents received in connection with
such transaction (including any cash received by way of deferred payment
pursuant to, or by monetization of, a note receivable or otherwise, but only as
and when so received and excluding business interruption and delay in completion
insurance proceeds) over (ii) the sum of (A) the amount of any Indebtedness that
is secured by such asset and that is required to be repaid in connection with
such transaction (other than Indebtedness under the Loan Documents), including
Indebtedness repaid in order to obtain a necessary consent to such Disposition
or Extraordinary Loss or required to be repaid by applicable law, (B) the
reasonable out-of-pocket expenses incurred by the Borrower or any Subsidiary in
connection with such transaction and (C) all Federal, state, provincial, foreign
and local taxes arising in connection with such Disposition or Extraordinary
Loss that are paid or required to be accrued as a liability under GAAP by such
Person or its Restricted Subsidiaries, and (D) all contractually required
distributions and other payments made to minority interest holders (but
excluding distributions and payments to Affiliates of such Person) in Restricted
Subsidiaries of such Person as a result of such Disposition or Extraordinary
Loss which would otherwise constitute Net Cash Proceeds.

“Note” means a Class A Revolving Note, a Class B Revolving Note, a Term Note or
a Swing Line Note.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Orleans Hotel and Casino” means the hotel, casino and entertainment complex
owned by Coast Hotels and Casinos and located at the intersection of Tropicana
Avenue and Arville Street in Las Vegas, Nevada.

“Outstanding Amount” means (i) with respect to Committed Loans and Swing Line
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Committed Loans
and Swing Line Loans, as the

 

20



--------------------------------------------------------------------------------

case may be, occurring on such date; and (ii) with respect to any L/C
Obligations on any date, the amount of such L/C Obligations on such date after
giving effect to any L/C Credit Extension occurring on such date and any other
changes in the aggregate amount of the L/C Obligations as of such date,
including as a result of any reimbursements of outstanding unpaid drawings under
any Letters of Credit or any reductions in the maximum amount available for
drawing under Letters of Credit taking effect on such date.

“Par-A-Dice Hotel Casino” means the Par-A-Dice riverboat casino and nearby
hotel, which facility is owned by Par-A-Dice Gaming Corporation and is located
at 21 Blackjack Boulevard, East Peoria, Illinois.

“Participant” has the meaning specified in Section 10.07(d).

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.

“Permitted Liens” means the Liens permitted under Section 7.01.

“Permitted Secured Indebtedness” means secured Indebtedness of the Borrower
(i) having a maturity date at least six months after the Class A Maturity Date,
(ii) having covenants that are no more restrictive than those included in this
Agreement as in effect at the time of incurrence thereof and (iii) to the extent
secured by any Collateral, the holders of which (or their authorized
representatives) shall have subordinated their Liens thereon to the Liens of the
Administrative Agent securing the Secured Obligations pursuant to an
intercreditor agreement with the Administrative Agent satisfactory to the
Administrative Agent.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Borrower or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.

“Pledged Properties” shall mean all real property interests underlying
(i) Par-A-Dice Hotel Casino, (ii) Sam’s Town Tunica, (iii) Sam’s Town Las Vegas,
(iv) the California Hotel and Casino, (v) the Fremont Hotel and Casino, (vi) the
Treasure Chest Casino, (vii) the Main Street Station, (viii) the Blue Chip
Casino, (ix) Delta Downs Racetrack and Casino, (x) the Sam’s Town Shreveport,
(xi) the Gold Coast Hotel and Casino, (xii) the Orleans Hotel and Casino,
(xiii) the Suncoast Hotel and Casino, (xiv) the real property owned in
connection with the proposed development of Echelon, located at 3000 South Las
Vegas Boulevard, Las Vegas, Nevada, (xv) any Ventures pledged pursuant to
Section 6.13, and (xvi) all property subject to the Liens of the First Preferred
Ship Mortgages, together in each case with all fixtures, personal

 

21



--------------------------------------------------------------------------------

property and other improvements now existing or to be constructed on any of such
properties (exclusive of any gaming licenses or equipment to the extent the
pledge thereof is prohibited by local law or contract).

“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.

“Pro Rata Share” means, with respect to any Commitment of Lender at any time, a
fraction (expressed as a percentage, carried out to the ninth decimal place),
the numerator of which is the amount of the respective Commitment of such Lender
at such time and the denominator of which is the amount of the aggregate amount
of such Commitments at such time or, in the case of the Term Loan Lenders from
and after the Restatement Effective Date, a fraction (expressed as a percentage,
carried out to the ninth decimal place), the numerator of which is the amount of
Term Loans of such Term Loan Lender and the denominator of which is the
Outstanding Amount of all Term Loans; provided that if the commitment of each
Revolving Lender to make Revolving Loans and the obligation of the L/C Issuer to
make L/C Credit Extensions have been terminated pursuant to Section 8.02, then
the Pro Rata Share of each Revolving Lender shall be determined based on the Pro
Rata Share of such Revolving Lender immediately prior to such termination and
after giving effect to any subsequent assignments made pursuant to the terms
hereof.

“Register” has the meaning specified in Section 10.07(c).

“Reinvest” means the application of funds for any of the following purposes:
(i) to reinvest in Property (other than cash, cash equivalents or securities) to
be owned by the Borrower or a Restricted Subsidiary and used in a business
permitted by Section 7.07, (ii) to pay the costs of improving, restoring,
replacing or developing any Property owned by the Borrower or a Restricted
Subsidiary which is used in a business permitted by Section 7.07 or (iii) to
fund one or more investments in any other Person engaged primarily in a business
permitted by Section 7.07 (including the acquisition from third parties of
Capital Stock of such Person) as a result of which such other Person becomes a
Restricted Subsidiary. For the avoidance of doubt, funds expended by the
Borrower or any of its Subsidiaries for any of the foregoing purposes after the
applicable Disposition or the Extraordinary Loss, regardless of the timing of
receipt of any insurance proceeds or other payment that is included in the
computation of Net Cash Proceeds, shall be included in the computation of funds
that have been Reinvested.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Committed Loans, a Committed Loan Notice, (b) with respect to
an L/C Credit Extension, a Letter of Credit Application, and (c) with respect to
a Swing Line Loan, a Swing Line Loan Notice.

 

22



--------------------------------------------------------------------------------

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the sum of (i) the Aggregate Revolving Commitments and (ii) prior to
the Effective Date, the Term Loan Commitments and thereafter the aggregate
Outstanding Amount of all Term Loans or, if the commitment of each Lender to
make Loans and the obligation of the L/C Issuer to make L/C Credit Extensions
have been terminated pursuant to Section 8.02, Lenders holding in the aggregate
more than 50% of the Total Outstandings (with the aggregate amount of each
Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Lender for purposes of this
definition); provided that the Commitment of, and the portion of the Total
Outstandings held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.

“Required Revolving Lenders” means, as of any date of determination, Revolving
Lenders having more than 50% of the Aggregate Revolving Commitments or, if the
commitment of each Revolving Lender to make Revolving Loans and the obligation
of the L/C Issuer to make L/C Credit Extensions have been terminated pursuant to
Section 8.02, Revolving Lenders holding in the aggregate more than 50% of the
Total Revolving Outstandings (with the aggregate amount of each Revolving
Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Revolving Lender for purposes of
this definition); provided that the Commitment of, and the portion of the Total
Revolving Outstandings held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Revolving Lenders.

“Responsible Officer” means the chief executive officer, president, chief
operating officer, chief financial officer or treasurer of a Loan Party. Any
document delivered hereunder that is signed by a Responsible Officer of a Loan
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

“Restatement Effective Date” has the meaning set forth in the Amendment and
Restatement Agreement.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other equity
interest of the Borrower or any Restricted Subsidiary, or any payment (whether
in cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such capital stock or other equity interest
or of any option, warrant or other right to acquire any such capital stock or
other equity interest.

“Restricted Subsidiary” means each Subsidiary of the Borrower that is not an
Unrestricted Subsidiary.

“Revolving Commitment” means, collectively, the Class A Revolving Commitment and
the Class B Revolving Commitment.

 

23



--------------------------------------------------------------------------------

“Revolving Lender” means each Lender that holds a Revolving Commitment.

“Revolving Loan” means each Loan made by a Revolving Lender under the Revolving
Commitment.

“Sam’s Town Las Vegas” means Sam’s Town Hotel, Gambling Hall and Bowling Center,
which facility is owned by CH&C and is located at 5111 Boulder Highway, Las
Vegas, Nevada.

“Sam’s Town Shreveport” means Sam’s Town Shreveport, which facility is owned by
Red River Entertainment of Shreveport, L.L.C. and is located at 315 Clyde Fant
Parkway, Caddo Parish, Louisiana.

“Sam’s Town Tunica” means Sam’s Town Hotel and Gambling Hall, which facility is
owned by Boyd Tunica, Inc. and is located at 1477 Casino Strip Resorts
Boulevard, Tunica, Mississippi.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Indebtedness” means Indebtedness of the Borrower which is secured by
any of the Collateral.

“Secured Leverage Ratio” means the ratio of (a) Secured Indebtedness to
(b) twelve months trailing Consolidated EBITDA. For purposes of determining such
ratio, the outstanding Secured Indebtedness shall be calculated as of the last
day of the applicable Fiscal Quarter.

“Secured Obligations” means, collectively, the Obligations and all obligations
of any Loan Party to any Lender or any Affiliate of a Lender under any Swap
Contracts permitted under Section 7.01(r).

“Secured Parties” means, collectively, the Lenders, any Affiliate or any Lender
that is a party to any Swap Contract with the Borrower permitted under
Section 7.01(r) and the Administrative Agent.

“Security Agreement” means the Security Agreement executed and delivered
pursuant to Section 4.01(a)(iv) in substantially the form of Exhibit H hereto,
as amended, supplemented, restated or otherwise modified from time to time.

“Ship Owners” has the meaning specified in Section 4.01(a)(ix).

“Significant Subsidiary” means each Restricted Subsidiary (including such
Restricted Subsidiary’s interest in its direct and indirect Restricted
Subsidiaries) of the Borrower that:

(a) accounted for at least 5% of Consolidated Gross Revenue of the Borrower and
its Restricted Subsidiaries or 5% of Consolidated EBITDA of the Borrower and its
Restricted Subsidiaries, in each case for the four fiscal quarters of the
Borrower ending

 

24



--------------------------------------------------------------------------------

on the last day of the last fiscal quarter of the Borrower immediately preceding
the date as of which any such determination is made; or

(b) has assets which represent at least 5% of the Consolidated Total Assets of
the Borrower and its Restricted Subsidiaries as of the last day of the last
fiscal quarter of the Borrower immediately preceding the date as of which any
such determination is made; or

(c) owns a hotel or casino on the Restatement Effective Date (other than Dania
Jai Alai and Eldorado, Inc., which owns Eldorado Casino and Jokers Wild Casino);
or

(d) owns Pledged Property or any other Property that is required to be Pledged
Property pursuant to Section 6.13;

all of which, with respect to clauses (a) and (b), shall be as reflected on the
financial statements of the Borrower for the period, or as of the date, in
question, adjusted for the pro forma effect of any Restricted Subsidiary
acquired (or disposed of) by the Borrower during such period or concurrently
with the date as of which such determination is made. Notwithstanding the
foregoing, the term Significant Subsidiary shall exclude any Subsidiary that
would not be a Significant Subsidiary other than as a result of its ownership of
Capital Stock of one or more Persons that are not Subsidiaries or that are
Unrestricted Subsidiaries. For the avoidance of doubt, it is understood and
agreed that Echelon is a Significant Subsidiary.

“SPC” has the meaning specified in Section 10.07(g).

“Standby Letter of Credit” means each Letter of Credit that is not a Commercial
Letter of Credit.

“Subordinated Indebtedness” means all unsecured Indebtedness of the Borrower for
money borrowed which is subordinated, upon terms reasonably satisfactory to the
Administrative Agent, in right of payment to the payment in full in cash of all
Secured Obligations.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.

“Suncoast Hotel and Casino” means the hotel, casino and entertainment complex
owned by Coast Hotels and Casinos and located at the intersection of Rampart and
Alta in Las Vegas, Nevada.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options,

 

25



--------------------------------------------------------------------------------

forward commodity contracts, equity or equity index swaps or options, bond or
bond price or bond index swaps or options or forward bond or forward bond price
or forward bond index transactions, interest rate options, forward foreign
exchange transactions, cap transactions, floor transactions, collar
transactions, currency swap transactions, cross-currency rate swap transactions,
currency options, spot contracts, or any other similar transactions or any
combination of any of the foregoing (including any options to enter into any of
the foregoing), whether or not any such transaction is governed by or subject to
any master agreement, and (b) any and all transactions of any kind, and the
related confirmations, which are subject to the terms and conditions of, or
governed by, any form of master agreement published by the International Swaps
and Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Swing Line” means the revolving credit facility made available by the Swing
Line Lender pursuant to Section 2.04.

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Lender” means Wells, in its capacity as provider of Swing Line
Loans, or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.

“Swing Line Note” means the promissory note made by the Borrower to the Swing
Line Lender, substantially in the form of Exhibit C-4, either as originally
executed or as the same may from time to time be supplemented, modified,
amended, renewed, extended or supplemented.

“Swing Line Sublimit” means an amount equal to the lesser of (a) $100,000,000
and (b) the Aggregate Revolving Commitments. The Swing Line Sublimit is part of,
and not in addition to, the Aggregate Revolving Commitments.

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such

 

26



--------------------------------------------------------------------------------

Person but which, upon the insolvency or bankruptcy of such Person, would be
characterized as the indebtedness of such Person (without regard to accounting
treatment).

“Term Loan” means an Initial Term Loan or an Increased Term Loan.

“Term Loan Commitment” means an Initial Term Loan Commitment or an Increased
Term Loan Commitment.

“Term Note” means a promissory note of the Borrower payable to the order of any
Term Loan Lender, substantially in the form of Exhibit C-3, evidencing the
indebtedness of the Borrower to such Lender resulting from the Term Loans made
by such Lender.

“Threshold Amount” means, as of any date, an amount equal to 5% of the
Consolidated Total Assets of the Borrower and its Restricted Subsidiaries as of
the last day of the last fiscal quarter of the Borrower for which financial
statements are available.

“Title Company” means Fidelity National Title Insurance Company or such other
title insurance company as may be reasonably acceptable to the Administrative
Agent.

“Title Policies” has the meaning specified in Section 4.01(a)(v)(B).

“Total Leverage Ratio” means the ratio of (a) Consolidated Funded Indebtedness
to (b) twelve-month trailing Consolidated EBITDA. For purposes of determining
such ratio, the outstanding Consolidated Funded Indebtedness shall be calculated
as of the last day of the applicable Fiscal Quarter.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Revolving Loans, Swing Line Loans and all L/C Obligations.

“Treasure Chest Casino” means Treasure Chest Casino, which facility is owned by
Treasure Chest Casino, L.L.C. and is located at 5050 Williams Boulevard, Kenner,
Louisiana.

“Type” means, with respect to a Committed Loan, its character as a Base Rate
Loan or a Eurodollar Rate Loan.

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

 

27



--------------------------------------------------------------------------------

“Unrestricted Subsidiary” means each Subsidiary of the Borrower that is so
designated in a written notice from the Borrower to the Administrative Agent and
any Subsidiary of an Unrestricted Subsidiary.

“Venture” means any casino, hotel, casino/hotel, resort, resort/hotel, retail,
residential, riverboat, riverboat/dockside casino, horse racing track,
entertainment center or similar facility (or any site or proposed site for any
of the foregoing), and any and all reasonably related businesses necessary for,
in support, furtherance or anticipation of and/or ancillary to or in preparation
for, any such business, including off-track betting facilities and golf courses.

“Voting Stock” means securities of any class or classes of any a Person, the
holders of which are ordinarily, in the absence of contingencies, entitled to
vote for corporate directors (or Persons performing equivalent functions).

“Wells” means Wells Fargo Bank, National Association.

1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

(b)(i) The words “herein,” “hereto,” “hereof” and “hereunder” and words of
similar import when used in any Loan Document shall refer to such Loan Document
as a whole and not to any particular provision thereof.

(ii) Article, Section, Exhibit and Schedule references are to the Loan Document
in which such reference appears.

(iii) The term “including” is by way of example and not limitation.

(iv) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

(c) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(d) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03 Accounting Terms. (a) All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
(including financial ratios and other financial calculations) required to be
submitted pursuant to this Agreement shall be prepared in conformity with, GAAP
applied on a consistent basis, as in effect from time to

 

28



--------------------------------------------------------------------------------

time, applied in a manner consistent with that used in preparing the Audited
Financial Statements, except as otherwise specifically prescribed herein.

(b) If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either the
Borrower or the Required Lenders shall so request, the Administrative Agent, the
Lenders and the Borrower shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Required Lenders); provided that, until so
amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Borrower shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.

(c) Notwithstanding the foregoing provisions of this Section 1.03 (i) to the
extent that any person or entity listed on Schedule 1.03 which the Borrower does
not currently consolidate in accordance with GAAP is required to be consolidated
with the Borrower for any reason other than its direct or indirect majority
equity ownership, such person or entity shall be deconsolidated for purposes of
calculating compliance with the financial covenants in Section 7.10, and (ii) if
any contract listed on Schedule 1.03 is, in accordance with GAAP, deemed to be a
lease, the resulting accounting impact, if any, of such contract being deemed to
be a lease shall be excluded for purposes of calculating compliance with the
financial covenants in Section 7.10.

(d) Notwithstanding the foregoing provisions of this Section 1.03, Echelon and
related entities will be considered a project for purposes of calculating
compliance with the financial covenants in Section 7.10, regardless of its
accounting treatment under GAAP; provided, however, that if any determination is
made that Echelon and related entities should no longer be considered a project
in accordance with GAAP, then up to an aggregate amount of $30,000,000 of
pre-opening expenses, impairment charges and exiting and disposal charges
incurred after such date and otherwise included in the calculation of
Consolidated EBITDA shall be excluded from the calculation of Consolidated
EBITDA solely for purposes of calculating compliance with the financial
covenants in Section 7.10.

1.04 Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.05 References to Agreements and Laws. Unless otherwise expressly provided
herein, (a) references to Organization Documents, agreements (including the Loan
Documents) and other contractual instruments shall be deemed to include all
subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by any Loan Document; and (b) references to any Law shall include all statutory
and

 

29



--------------------------------------------------------------------------------

regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.

1.06 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Pacific time (daylight or standard, as applicable).

1.07 Letter of Credit Amounts. Unless otherwise specified, all references herein
to the amount of a Letter of Credit at any time shall be deemed to mean the face
amount of such Letter of Credit as in effect at such time.

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

2.01 Committed Loans.

(a) Subject to the terms and conditions set forth herein, each Revolving Lender
severally agrees to make Revolving Loans to the Borrower from time to time, on
any Business Day during the Class B Availability Period, in an aggregate amount
not to exceed at any time outstanding the amount of such Lender’s Revolving
Commitment; provided, however, that after giving effect to any Borrowing of
Revolving Loans, (i) the Total Revolving Outstandings shall not exceed the
Aggregate Revolving Commitments, and (ii) the aggregate Outstanding Amount of
the Revolving Loans of any Revolving Lender, plus such Revolving Lender’s Pro
Rata Share of the Outstanding Amount of all L/C Obligations, plus such Revolving
Lender’s Pro Rata Share of the Outstanding Amount of all Swing Line Loans shall
not exceed such Lender’s Revolving Commitment. Within the limits of each
Revolving Lender’s Revolving Commitment, and subject to the other terms and
conditions hereof, the Borrower may borrow under this Section 2.01, prepay under
Section 2.05, and reborrow under this Section 2.01. Revolving Loans may be Base
Rate Loans or Eurodollar Rate Loans, as further provided herein. At any time on
or prior to March 31, 2011, any Class B Lender may request that all or any
portion of its Class B Revolving Commitments be converted, in whole or in
increments of $2,000,000, to Class A Revolving Commitments upon written notice
to the Borrower and the Administrative Agent in substantially the form of
Exhibit J and if such conversion shall be approved by the Administrative Agent
and the Borrower, on the date of such conversion (x) the amount of such
converted Revolving Commitments shall be reduced by an amount not to exceed 50%
of the amount of such converted Revolving Commitments, as elected by such Lender
pursuant to such prior written notice (and any Lender which shall fail to so
designate such reduction shall be deemed to have requested a reduction by an
amount equal to 50% of the amount of such converted Revolving Commitments),
(y) the Borrower shall pay to such Revolving Lender a fee in an amount equal to
0.75% of such converted Revolving Commitments (after giving effect to the
reduction of such Revolving Commitments referred to in clause (x) above) and
(z) such Revolving Lender shall continue to be a Revolving Lender having a
Revolving Commitment; provided that all such conversions shall be completed on
such Business Days prior to May 31, 2011 as may be determined by the Borrower
and the Administrative Agent. The reductions referred to in clause (x) above
shall take effect and the fee referred to in clause (y) above shall be paid on
the date of such conversion. Upon the effective date of any such conversion, the
Pro Rata Shares of all Lenders shall be revised to reflect such conversion (and
the Borrower shall pay any additional amounts required pursuant to Section
3.05).

 

30



--------------------------------------------------------------------------------

(b) Subject to the terms and conditions set forth herein, (i) Revolving Loans
(as defined in the Existing Credit Agreement) of each Class A Lender in an
amount equal to the amount set forth on Schedule 2.01 shall be converted to an
Initial Term Loan in such amount and (ii) each Class A Lender severally agrees
to make an Initial Term Loan to the Borrower on the Restatement Effective Date
in an amount not to exceed the amount of such Class A Lender’s Initial Term
Commitment. Term Loans cannot be reborrowed once repaid.

(c) On the Class B Maturity Date or any earlier date on which all Class B
Revolving Commitments are terminated pursuant to Section 2.06:

(i) the Revolving Commitments of all Class B Lenders shall terminate and the
Revolving Commitments of all Class A Lenders shall continue on the terms herein
set forth;

(ii) if the outstanding Revolving Loans exceed the aggregate amount of the
Class A Revolving Commitments, the Borrower shall prepay the outstanding
Revolving Loans in an amount sufficient to reduce the outstanding principal
amount thereof to an amount not in excess of the aggregate amount of all Class A
Revolving Commitments;

(iii) the Pro Rata Share of each Class A Lender shall be adjusted to reflect the
termination of the Revolving Commitments of the Class B Lenders;

(iv) all outstanding Class B Revolving Loans shall be deemed borrowed as of such
date as Class A Revolving Loans from Class A Lenders in accordance with their
respective Pro Rata Shares;

(v) all Class A Revolving Loans shall be continued outstanding as Class A
Revolving Loans held by all Class A Lenders ratably in accordance with their
respective Pro Rata Shares;

(vi) all outstanding Letters of Credit shall continue, and each Class A
Revolving Lender shall assume its incremental Pro Rata Share of each such Letter
of Credit; and

(vii) after giving effect to the foregoing, any unused Revolving Commitments
shall continue as Class A Commitments of the Class A Lenders.

(d) Subject to the terms and conditions set forth herein, each Class A Lender
severally agrees to make Revolving Loans to the Borrower from time to time, on
any Business Day from the Class B Maturity Date through the Class A Maturity
Date, in an aggregate amount not to exceed at any time outstanding the amount of
such Class A Lender’s Revolving Commitment; provided, however, that after giving
effect to any Borrowing of Revolving Loans, (i) the Total Revolving Outstandings
shall not exceed the Aggregate Revolving Commitments, and (ii) the aggregate
Outstanding Amount of the Revolving Loans of any Class A Lender, plus such
Class A Lender’s Pro Rata Share of the Outstanding Amount of all L/C
Obligations, plus such Class A Lender’s Pro Rata Share of the Outstanding Amount
of all Swing Line Loans shall not exceed such Lender’s Revolving Commitment.
Within the limits of each Class A Lender’s Revolving Commitment, and subject to
the other terms and conditions hereof, the Borrower may

 

31



--------------------------------------------------------------------------------

borrow under this Section 2.01, prepay under Section 2.05, and reborrow under
this Section 2.01. Revolving Loans may be Base Rate Loans or Eurodollar Rate
Loans, as further provided herein.

2.02 Borrowings, Conversions and Continuations of Committed Loans.

(a) Each Committed Borrowing, each conversion of Committed Loans from one Type
to the other, and each continuation of Eurodollar Rate Loans shall be made upon
the Borrower’s irrevocable notice to the Administrative Agent, which may be
given by telephone. Each such notice must be received by the Administrative
Agent not later than 11:00 a.m. (i) three Business Days prior to the requested
date of any Borrowing of, conversion to or continuation of Eurodollar Rate Loans
or of any conversion of Eurodollar Rate Loans to Base Rate Committed Loans, and
(ii) on the requested date of any Borrowing of Base Rate Committed Loans;
provided, however, that if the Borrower wishes to request Eurodollar Rate Loans
having an Interest Period other than one, two, three or six months in duration
as provided in the definition of “Interest Period”, the applicable notice must
be received by the Administrative Agent not later than 11:00 a.m. four Business
Days prior to the requested date of such Borrowing, conversion or continuation.
Each telephonic notice by the Borrower pursuant to this Section 2.02(a) must be
confirmed promptly by delivery to the Administrative Agent of a written
Committed Loan Notice, appropriately completed and signed by a Responsible
Officer of the Borrower. Each Borrowing of, conversion to or continuation of
Eurodollar Rate Loans shall be in a principal amount of $1,000,000 or a whole
multiple of $1,000,000 in excess thereof or such other amount as corresponds to
any Term Loan amortization payment. Except as provided in Sections 2.03(c) and
2.04(c), each Borrowing of or conversion to Base Rate Committed Loans shall be
in a principal amount of $100,000 or a whole multiple of $100,000 in excess
thereof or such other amount as corresponds to any Term Loan amortization
payment. Each Committed Loan Notice (whether telephonic or written) shall
specify (i) whether the Borrower is requesting a Committed Borrowing, a
conversion of Committed Loans from one Type to the other, or a continuation of
Eurodollar Rate Loans, (ii) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Committed Loans to be borrowed, converted or continued,
(iv) the Type of Committed Loans to be borrowed or to which existing Committed
Loans are to be converted, (v) whether the Borrowing is to be of Term Loans or
Revolving Loans, and (vi) if applicable, the duration of the Interest Period
with respect thereto. If the Borrower fails to specify a Type of Committed Loan
in a Committed Loan Notice or if the Borrower fails to give a timely notice
requesting a conversion or continuation, then the applicable Committed Loans
shall be made as, or converted to, Base Rate Loans. Any such automatic
conversion to Base Rate Loans shall be effective as of the last day of the
Interest Period then in effect with respect to the applicable Eurodollar Rate
Loans. If the Borrower requests a Borrowing of, conversion to, or continuation
of Eurodollar Rate Loans in any such Committed Loan Notice, but fails to specify
an Interest Period, it will be deemed to have specified an Interest Period of
one month.

(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender that holds a Commitment for the type of Loan
requested of the amount of its Pro Rata Share of the applicable Committed Loans,
and if no timely notice of a conversion or continuation is provided by the
Borrower, the Administrative Agent shall notify each applicable Lender of the
details of any automatic conversion to Base Rate Loans described in the
preceding subsection. In the case of a Committed Borrowing, each Lender that
holds a

 

32



--------------------------------------------------------------------------------

Commitment for the type of Loan requested shall make the amount of its Committed
Loan available to the Administrative Agent in immediately available funds at the
Administrative Agent’s Office not later than 1:00 p.m. on the Business Day
specified in the applicable Committed Loan Notice. Upon satisfaction of the
applicable conditions set forth in Section 4.02 (and, if such Borrowing is the
initial Credit Extension on the Restatement Effective Date, Section 4.01), the
Administrative Agent shall make all funds so received available to the Borrower
in like funds as received by the Administrative Agent either by (i) crediting
the account of the Borrower on the books of Bank of America with the amount of
such funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the Borrower; provided, however, that if, on the date the Committed Loan
Notice with respect to such Borrowing is given by the Borrower, there are L/C
Borrowings outstanding, then the proceeds of such Borrowing, first, shall be
applied to the payment in full of any such L/C Borrowings, and second, shall be
made available to the Borrower as provided above.

(c) Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan. During the existence of a Default, no Term Loans may be requested as,
converted to or continued as Eurodollar Rate Loans without the consent of the
Term Loan Lenders holding more than 50% of the outstanding Term Loans and no
Revolving Loans may be requested as, converted to or continued as Eurodollar
Rate Loans without the consent of the Required Revolving Lenders.

(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
funding such Loans of the interest rate applicable to any Interest Period for
Eurodollar Rate Loans upon determination of such interest rate. The
determination of the Eurodollar Rate by the Administrative Agent shall be
conclusive in the absence of manifest error. At any time that Base Rate Loans
are outstanding, the Administrative Agent shall notify the Borrower and the
Lenders holding such Loans of any change in the Base Rate promptly following
such change.

(e) After giving effect to all Committed Borrowings, all conversions of
Committed Loans from one Type to the other, and all continuations of Committed
Loans as the same Type, there shall not be more than twenty-five Interest
Periods in effect with respect to Committed Loans.

2.03 Letters of Credit.

(a) The Letter of Credit Commitment.

(i) Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the other Revolving Lenders set forth
in this Section 2.03, (1) from time to time on any Business Day during the
period from the Restatement Effective Date until the Letter of Credit Expiration
Date, to issue Letters of Credit for the account of the Borrower or its
Restricted Subsidiaries, and to amend or extend Letters of Credit previously
issued by it, in accordance with subsection (b) below, and (2) to honor drawings
under the Letters of Credit; and (B) the Revolving Lenders severally agree to
participate in Letters of Credit issued for the account of the Borrower or its
Restricted Subsidiaries and any drawings thereunder; provided that after giving

 

33



--------------------------------------------------------------------------------

effect to any L/C Credit Extension with respect to any Letter of Credit, (x) the
Total Revolving Outstandings shall not exceed the Aggregate Revolving
Commitments, (y) the aggregate Outstanding Amount of the Committed Loans of any
Revolving Lender, plus such Revolving Lender’s Pro Rata Share of the Outstanding
Amount of all L/C Obligations, plus such Revolving Lender’s Pro Rata Share of
the Outstanding Amount of all Swing Line Loans shall not exceed such Revolving
Lender’s Commitment, or (z) the Outstanding Amount of the L/C Obligations shall
not exceed the Letter of Credit Sublimit. Each request by the Borrower for the
issuance or amendment of a Letter of Credit shall be deemed to be a
representation by the Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof, the
Borrower’s ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Borrower may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed. All Existing Letters of Credit shall be deemed to have been
issued pursuant hereto, and from and after the Restatement Effective Date shall
be subject to and governed by the terms and conditions hereof. On the Class B
Maturity Date, all Letters of Credit then outstanding shall be deemed to have
been issued pursuant to the Class A Revolving Commitments and shall be subject
to and governed by the terms and conditions hereof.

(ii) The L/C Issuer shall not issue any Letter of Credit, if the expiry date of
such requested Letter of Credit would occur after the Letter of Credit
Expiration Date, unless all of the Revolving Lenders have approved such expiry
date.

(iii) The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Restatement Effective Date, or shall impose upon the L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Restatement
Effective Date and which the L/C Issuer in good faith deems material to it;

(B) the issuance of such Letter of Credit would violate any Laws or one or more
policies of the L/C Issuer;

(C) except as otherwise agreed by the Administrative Agent and the L/C Issuer,
such Letter of Credit is in an initial face amount less than $25,000;

(D) such Letter of Credit is to be denominated in a currency other than Dollars;

 

34



--------------------------------------------------------------------------------

(E) such Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder; or

(F) a default of any Lender’s obligations to fund under Section 2.03(c) exists,
or any Lender is at such time an Impacted Lender, unless the L/C Issuer has
entered into arrangements satisfactory to the L/C Issuer with the Borrower or
such Lender to eliminate the L/C Issuer’s risk with respect to such Lender.

(iv) The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer would
not be permitted at such time to issue such Letter of Credit in its amended form
under the terms hereof.

(v) The L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) the L/C Issuer would have no obligation at such time to issue such Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application must be received by the L/C Issuer and the
Administrative Agent not later than 11:00 a.m. at least two Business Days (or
such later date and time as the Administrative Agent and the L/C Issuer may
agree in a particular instance in their sole discretion) prior to the proposed
issuance date or date of amendment, as the case may be. In the case of a request
for an initial issuance of a Letter of Credit, such Letter of Credit Application
shall specify in form and detail satisfactory to the L/C Issuer: (A) the
proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the name
and address of the beneficiary thereof; (E) the documents to be presented by
such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; and (G) such other matters as the L/C Issuer may require. In the
case of a request for an amendment of any outstanding Letter of Credit, such
Letter of Credit Application shall specify in form and detail satisfactory to
the L/C Issuer (A) the Letter of Credit to be amended; (B) the proposed date of
amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as the L/C Issuer may require.
Additionally, the Borrower shall furnish to the L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Administrative Agent may require.

(ii) Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the

 

35



--------------------------------------------------------------------------------

Borrower and, if not, the L/C Issuer will provide the Administrative Agent with
a copy thereof. Unless the L/C Issuer has received written notice from any
Revolving Lender, the Administrative Agent or any Loan Party, at least one
Business Day prior to the requested date of issuance or amendment of the
applicable Letter of Credit, that one or more applicable conditions contained in
Article IV shall not then be satisfied, then, subject to the terms and
conditions hereof, the L/C Issuer shall, on the requested date, issue a Letter
of Credit for the account of the Borrower (or the applicable Restricted
Subsidiary) or enter into the applicable amendment, as the case may be, in each
case in accordance with the L/C Issuer’s usual and customary business practices.
Immediately upon the issuance of each Letter of Credit, each Revolving Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the L/C Issuer a risk participation in such Letter of Credit in an
amount equal to the product of such Revolving Lender’s Pro Rata Share times the
amount of such Letter of Credit.

(iii) If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the L/C Issuer to prevent any such extension at least once
in each twelve-month period (commencing with the date of issuance of such Letter
of Credit) by giving prior notice to the beneficiary thereof not later than a
day (the “Non-Extension Notice Date”) in each such twelve-month period to be
agreed upon at the time such Letter of Credit is issued. Unless otherwise
directed by the L/C Issuer, the Borrower shall not be required to make a
specific request to the L/C Issuer for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Revolving Lenders shall be
deemed to have authorized (but may not require) the L/C Issuer to permit the
extension of such Letter of Credit at any time to an expiry date not later than
the Letter of Credit Expiration Date; provided, however, that the L/C Issuer
shall not permit any such extension if (A) the L/C Issuer has determined that it
would not be permitted, or would have no obligation, at such time to issue such
Letter of Credit in its revised form (as extended) under the terms hereof (by
reason of the provisions of clause (ii) or (iii) of Section 2.03(a) or
otherwise), or (B) it has received notice (which may be by telephone or in
writing) on or before the day that is five Business Days before the
Non-Extension Notice Date (1) from the Administrative Agent that the Required
Revolving Lenders have elected not to permit such extension or (2) from the
Administrative Agent, any Revolving Lender or any Loan Party that one or more of
the applicable conditions specified in Section 4.02 is not then satisfied, and
in each such case directing the L/C Issuer not to permit such extension.

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Borrower and the Administrative
Agent a true and complete copy of such Letter of Credit or amendment.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the L/C Issuer shall notify the Borrower
and the

 

36



--------------------------------------------------------------------------------

Administrative Agent thereof. Not later than 11:00 a.m. on the date of any
payment by the L/C Issuer under a Letter of Credit (each such date, an “Honor
Date”), the Borrower shall reimburse the L/C Issuer through the Administrative
Agent in an amount equal to the amount of such drawing. If the Borrower fails to
so reimburse the L/C Issuer by such time, the Administrative Agent shall
promptly notify each Revolving Lender of the Honor Date, the amount of the
unreimbursed drawing (the “Unreimbursed Amount”), and the amount of such
Revolving Lender’s Pro Rata Share thereof. In such event, the Borrower shall be
deemed to have requested a Committed Borrowing of Base Rate Loans under the
Revolving Commitment to be disbursed on the Honor Date in an amount equal to the
Unreimbursed Amount, without regard to the minimum and multiples specified in
Section 2.02 for the principal amount of Base Rate Loans, but subject to the
amount of the unutilized portion of the Aggregate Commitments and the conditions
set forth in Section 4.02 (other than the delivery of a Committed Loan Notice).
Any notice given by the L/C Issuer or the Administrative Agent pursuant to this
Section 2.03(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.

(ii) Each Revolving Lender (including the Lender acting as L/C Issuer) shall
upon any notice pursuant to Section 2.03(c)(i) make funds available to the
Administrative Agent for the account of the L/C Issuer at the Administrative
Agent’s Office in an amount equal to its Pro Rata Share of the Unreimbursed
Amount not later than 1:00 p.m. on the Business Day specified in such notice by
the Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Revolving Lender that so makes funds available shall
be deemed to have made a Base Rate Committed Loan to the Borrower in such
amount. The Administrative Agent shall remit the funds so received to the L/C
Issuer.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Committed Borrowing of Base Rate Loans because the conditions set forth in
Section 4.02 cannot be satisfied or for any other reason, the Borrower shall be
deemed to have incurred from the L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate. In such event, each Revolving Lender’s payment to the
Administrative Agent for the account of the L/C Issuer pursuant to
Section 2.03(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Revolving
Lender in satisfaction of its participation obligation under this Section 2.03.

(iv) Until each Revolving Lender funds its Committed Loan or L/C Advance
pursuant to this Section 2.03(c) to reimburse the L/C Issuer for any amount
drawn under any Letter of Credit, interest in respect of such Lender’s Pro Rata
Share of such amount shall be solely for the account of the L/C Issuer.

(v) Each Revolving Lender’s obligation to make Committed Loans or L/C Advances
to reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be

 

37



--------------------------------------------------------------------------------

affected by any circumstance, including (A) any set-off, counterclaim,
recoupment, defense or other right which such Lender may have against the L/C
Issuer, the Borrower or any other Person for any reason whatsoever; (B) the
occurrence or continuance of a Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided, however,
that each Revolving Lender’s obligation to make Committed Loans pursuant to this
Section 2.03(c) is subject to the conditions set forth in Section 4.02 (other
than delivery by the Borrower of a Committed Loan Notice). No such making of an
L/C Advance shall relieve or otherwise impair the obligation of the Borrower to
reimburse the L/C Issuer for the amount of any payment made by the L/C Issuer
under any Letter of Credit, together with interest as provided herein.

(vi) If any Revolving Lender fails to make available to the Administrative Agent
for the account of the L/C Issuer any amount required to be paid by such
Revolving Lender pursuant to the foregoing provisions of this Section 2.03(c) by
the time specified in Section 2.03(c)(ii), the L/C Issuer shall be entitled to
recover from such Revolving Lender (acting through the Administrative Agent), on
demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to the L/C Issuer at a rate per annum equal to the Federal Funds Rate from time
to time in effect. A certificate of the L/C Issuer submitted to any Revolving
Lender (through the Administrative Agent) with respect to any amounts owing
under this clause (vi) shall be conclusive absent manifest error.

(d) Repayment of Participations.

(i) At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Revolving Lender such Lender’s L/C Advance in
respect of such payment in accordance with Section 2.03(c), if the
Administrative Agent receives for the account of the L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Borrower or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Revolving Lender its Pro Rata Share thereof (appropriately adjusted, in
the case of interest payments, to reflect the period of time during which such
Lender’s L/C Advance was outstanding) in the same funds as those received by the
Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 10.06 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Revolving
Lender shall pay to the Administrative Agent for the account of the L/C Issuer
its Pro Rata Share thereof on demand of the Administrative Agent, plus interest
thereon from the date of such demand to the date such amount is returned by such
Revolving Lender, at a rate per annum equal to the Federal Funds Rate from time
to time in effect.

(e) Obligations Absolute. The obligation of the Borrower to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute,

 

38



--------------------------------------------------------------------------------

unconditional and irrevocable, and shall be paid strictly in accordance with the
terms of this Agreement under all circumstances, including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii) the existence of any claim, counterclaim, set-off, defense or other right
that the Borrower or any Restricted Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

(v) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any
Restricted Subsidiary.

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will promptly notify the L/C Issuer. The Borrower shall be conclusively
deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

(f) Role of L/C Issuer. Each Revolving Lender and the Borrower agree that, in
paying any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
any Agent-Related Person nor any of the respective correspondents, participants
or assignees of the L/C Issuer shall be liable to any Revolving Lender for
(i) any action taken or omitted in connection herewith at the request or with
the approval of the Revolving Lenders or the Required Revolving Lenders, as
applicable; (ii) any action taken or omitted in the absence of

 

39



--------------------------------------------------------------------------------

gross negligence or willful misconduct; or (iii) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit or Letter of Credit Application. The Borrower hereby
assumes all risks of the acts or omissions of any beneficiary or transferee with
respect to its use of any Letter of Credit; provided, however, that this
assumption is not intended to, and shall not, preclude the Borrower’s pursuing
such rights and remedies as it may have against the beneficiary or transferee at
law or under any other agreement. None of the L/C Issuer, any Agent-Related
Person, nor any of the respective correspondents, participants or assignees of
the L/C Issuer, shall be liable or responsible for any of the matters described
in clauses (i) through (v) of Section 2.03(e); provided, however, that anything
in such clauses to the contrary notwithstanding, the Borrower may have a claim
against the L/C Issuer, and the L/C Issuer may be liable to the Borrower, to the
extent, but only to the extent, of any direct, as opposed to consequential or
exemplary, damages suffered by the Borrower which the Borrower proves were
caused by the L/C Issuer’s willful misconduct or gross negligence or the L/C
Issuer’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit. In
furtherance and not in limitation of the foregoing, the L/C Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and the L/C Issuer shall not be responsible for the validity or sufficiency of
any instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.

(g) Cash Collateral. Upon the request of the Administrative Agent, (i) if the
L/C Issuer has honored any full or partial drawing request under any Letter of
Credit and such drawing has resulted in an L/C Borrowing, or (ii) if, as of the
Letter of Credit Expiration Date, any Letter of Credit for any reason remains
outstanding and partially or wholly undrawn, the Borrower shall immediately Cash
Collateralize the then Outstanding Amount of all L/C Obligations (in an amount
equal to such Outstanding Amount determined as of the date of such L/C Borrowing
or the Letter of Credit Expiration Date, as the case may be). Sections 2.05 and
8.02(c) set forth certain additional requirements to deliver Cash Collateral
hereunder. For purposes of this Section 2.03, Section 2.05 and Section 8.02(c),
“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the L/C Issuer and the Revolving
Lenders, as collateral for the L/C Obligations, cash or deposit account balances
pursuant to documentation in form and substance satisfactory to the
Administrative Agent and the L/C Issuer (which documents are hereby consented to
by the Revolving Lenders). Derivatives of such term have corresponding meanings.
The Borrower hereby grants to the Administrative Agent, for the benefit of the
L/C Issuer and the Revolving Lenders, a security interest in all such cash,
deposit accounts and all balances therein and all proceeds of the foregoing.
Cash Collateral shall be maintained in blocked deposit accounts at Bank of
America.

(h) Applicability of ISP98 and UCP. Unless otherwise expressly agreed by the L/C
Issuer and the Borrower when a Letter of Credit is issued (including any such
agreement applicable to an Existing Letter of Credit), (i) the rules of the ISP
shall apply to each Standby Letter of Credit, and (ii) the rules of the Uniform
Customs and Practice for Documentary Credits, as most recently published by the
International Chamber of Commerce at the time of issuance shall apply to each
Commercial Letter of Credit.

 

40



--------------------------------------------------------------------------------

(i) Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Revolving Lender in accordance with its Pro Rata Share a
Letter of Credit fee (the “Letter of Credit Fee”) equal to (i) the Applicable
Rate times the daily maximum amount available to be drawn under such Letter of
Credit for each Standby Letter of Credit and (ii) 50% of the Applicable Rate
times the daily maximum amount available to be drawn under such Letter of Credit
for each Commercial Letter of Credit. Letter of Credit Fees shall be computed on
a quarterly basis in arrears and shall be due and payable on the last Business
Day of each March, June, September and December, commencing with the first such
date to occur after the issuance of such Letter of Credit, on the Letter of
Credit Expiration Date and thereafter on demand. If there is any change in the
Applicable Rate during any quarter, the daily maximum amount of each Letter of
Credit shall be computed and multiplied by the Applicable Rate separately for
each period during such quarter that such Applicable Rate was in effect.

(j) Documentary and Processing Charges Payable to L/C Issuer. The Borrower shall
pay directly to the L/C Issuer for its own account a fronting fee with respect
to each Standby Letter of Credit in such amounts and at such times as agreed
from time to time by the Borrower and the L/C Issuer. The Borrower shall pay
directly to the L/C Issuer for its own account fees with respect to Commercial
Letters of Credit in such amounts and at such times as agreed from time to time
by the Borrower and the L/C Issuer.

(k) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(l) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, any Person other than the Borrower, the Borrower shall be
obligated to reimburse the L/C Issuer hereunder for any and all drawings under
such Letter of Credit. The Borrower hereby represents and warrants that the
issuance of any Letters of Credit at the Borrower’s request for the account of
any other Person will inure to the benefit of the Borrower.

2.04 Swing Line Loans.

(a) The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender agrees, in reliance upon the agreements of the other Lenders
set forth in this Section 2.04, to make loans (each such loan, a “Swing Line
Loan”) to the Borrower from time to time on any Business Day during the Class A
Availability Period in an aggregate amount not to exceed at any time outstanding
the amount of the Swing Line Sublimit, notwithstanding the fact that such Swing
Line Loans, when aggregated with the Pro Rata Share of the Outstanding Amount of
Revolving Loans and L/C Obligations of the Revolving Lender acting as Swing Line
Lender, may exceed the amount of such Lender’s Revolving Commitment; provided,
however, that after giving effect to any Swing Line Loan, (i) the Total
Revolving Outstandings shall not exceed the Aggregate Revolving Commitments, and
(ii) the aggregate Outstanding Amount of the Revolving Loans of any Revolving
Lender, plus such Revolving Lender’s Pro Rata Share of the Outstanding Amount of
all L/C Obligations, plus such Revolving Lender’s Pro Rata Share of the
Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
Revolving Commitment, and provided, further, that the Borrower shall not use the
proceeds of any Swing Line Loan to refinance any outstanding Swing Line Loan.
Within the foregoing limits, and

 

41



--------------------------------------------------------------------------------

subject to the other terms and conditions hereof, the Borrower may borrow under
this Section 2.04, prepay under Section 2.05, and reborrow under this
Section 2.04. Immediately upon the making of a Swing Line Loan, each Revolving
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Swing Line Lender a risk participation in such Swing Line Loan
in an amount equal to the product of such Revolving Lender’s Pro Rata Share
times the amount of such Swing Line Loan.

(b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swing Line Lender and the Administrative Agent not later than 1:00 p.m. on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum of $100,000, and (ii) the requested borrowing date, which
shall be a Business Day. Each such telephonic notice must be confirmed promptly
by delivery to the Swing Line Lender and the Administrative Agent of a written
Swing Line Loan Notice, appropriately completed and signed by a Responsible
Officer of the Borrower. Promptly after receipt by the Swing Line Lender of any
telephonic Swing Line Loan Notice, the Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan Notice and, if not, the Swing Line Lender
will notify the Administrative Agent (by telephone or in writing) of the
contents thereof. Unless the Swing Line Lender has received notice (by telephone
or in writing) from the Administrative Agent (including at the request of any
Lender) prior to 2:00 p.m. on the date of the proposed Swing Line Borrowing
(A) directing the Swing Line Lender not to make such Swing Line Loan as a result
of the limitations set forth in the proviso to the first sentence of
Section 2.04(a), or (B) that one or more of the applicable conditions specified
in Article IV is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender will, not later than 3:00 p.m. on the borrowing
date specified in such Swing Line Loan Notice, make the amount of its Swing Line
Loan available to the Borrower at its office by crediting the account of the
Borrower on the books of the Swing Line Lender in immediately available funds.

(c) Refinancing of Swing Line Loans.

(i) The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the Borrower (which hereby irrevocably authorizes the
Swing Line Lender to so request on its behalf), that each Revolving Lender make
a Base Rate Committed Loan in an amount equal to such Lender’s Pro Rata Share of
the amount of Swing Line Loans then outstanding. Such request shall be made in
writing (which written request shall be deemed to be a Committed Loan Notice for
purposes hereof) and in accordance with the requirements of Section 2.02,
without regard to the minimum and multiples specified therein for the principal
amount of Base Rate Loans, but subject to the unutilized portion of the
Aggregate Revolving Commitments and the conditions set forth in Section 4.02.
The Swing Line Lender shall furnish the Borrower with a copy of the applicable
Committed Loan Notice promptly after delivering such notice to the
Administrative Agent. Each Revolving Lender shall make an amount equal to its
Pro Rata Share of the amount specified in such Committed Loan Notice available
to the Administrative Agent in immediately available funds for the account of
the Swing Line Lender at the Administrative Agent’s Office not later than 1:00
p.m. on the day specified in such Committed Loan Notice, whereupon, subject to
Section 2.04(c)(ii), each

 

42



--------------------------------------------------------------------------------

Revolving Lender that so makes funds available shall be deemed to have made a
Base Rate Revolving Loan to the Borrower in such amount. The Administrative
Agent shall remit the funds so received to the Swing Line Lender.

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Committed Borrowing in accordance with Section 2.04(c)(i), the request for Base
Rate Revolving Loans submitted by the Swing Line Lender as set forth herein
shall be deemed to be a request by the Swing Line Lender that each of the
Revolving Lenders fund its risk participation in the relevant Swing Line Loan
and each Revolving Lender’s payment to the Administrative Agent for the account
of the Swing Line Lender pursuant to Section 2.04(c)(i) shall be deemed payment
in respect of such participation.

(iii) If any Revolving Lender fails to make available to the Administrative
Agent for the account of the Swing Line Lender any amount required to be paid by
such Revolving Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Revolving Lender (acting through
the Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the Federal Funds Rate from time to time in effect. A certificate of the Swing
Line Lender submitted to any Revolving Lender (through the Administrative Agent)
with respect to any amounts owing under this clause (iii) shall be conclusive
absent manifest error.

(iv) Each Revolving Lender’s obligation to make Committed Loans or to purchase
and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any set-off, counterclaim, recoupment, defense
or other right which such Revolving Lender may have against the Swing Line
Lender, the Borrower or any other Person for any reason whatsoever, (B) the
occurrence or continuance of a Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided, however,
that each Revolving Lender’s obligation to make Committed Loans pursuant to this
Section 2.04(c) is subject to the conditions set forth in Section 4.02. No such
funding of risk participations shall relieve or otherwise impair the obligation
of the Borrower to repay Swing Line Loans, together with interest as provided
herein.

(d) Repayment of Participations.

(i) At any time after any Revolving Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Revolving Lender through the Administrative Agent its Pro
Rata Share of such payment (appropriately adjusted, in the case of interest
payments, to reflect the period of time during which such Revolving Lender’s
risk participation was funded) in the same funds as those received by the Swing
Line Lender.

 

43



--------------------------------------------------------------------------------

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.06 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Revolving Lender shall pay to the Swing Line Lender its Pro
Rata Share thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the Federal Funds Rate. The Administrative Agent will make such
demand upon the request of the Swing Line Lender.

(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until each Revolving Lender funds its Base Rate Committed Loan or risk
participation pursuant to this Section 2.04 to refinance such Lender’s Pro Rata
Share of any Swing Line Loan, interest in respect of such Pro Rata Share shall
be solely for the account of the Swing Line Lender.

(f) Payments Directly to Swing Line Lender. The Borrower shall make all payments
of principal and interest in respect of the Swing Line Loans directly to the
Swing Line Lender.

2.05 Prepayments.

(a) The Borrower may, upon notice to the Administrative Agent, at any time or
from time to time voluntarily prepay Committed Loans in whole or in part without
premium or penalty; provided that (i) such notice must be received by the
Administrative Agent not later than 11:00 a.m. (A) three Business Days prior to
any date of prepayment of Eurodollar Rate Loans and (B) on the date of
prepayment of Base Rate Committed Loans; (ii) any prepayment of Eurodollar Rate
Loans shall be in a principal amount of $1,000,000 or a whole multiple of
$1,000,000 in excess thereof; and (iii) any prepayment of Base Rate Committed
Loans shall be in a principal amount of $100,000 or a whole multiple of $100,000
in excess thereof or, in each case, such other amount equal to the entire
principal amount thereof then outstanding. Each such notice shall specify the
date and amount of such prepayment, whether the Loans to be prepaid are Term
Loans or Revolving Loans and the Type(s) of Committed Loans to be prepaid. The
Administrative Agent will promptly notify each Lender of its receipt of each
such notice, and of the amount of such Lender’s Pro Rata Share of such
prepayment. If such notice is given by the Borrower, the Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein. Any prepayment of a Eurodollar Rate Loan
shall be accompanied by all accrued interest thereon, together with any
additional amounts required pursuant to Section 3.05. Each such prepayment shall
be applied to the Committed Loans of the Revolving Lenders or Term Loan Lenders,
as applicable, in accordance with their respective Pro Rata Shares. Once
prepaid, Term Loans may not be reborrowed.

(b) The Borrower may, upon notice to the Swing Line Lender (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(i) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 4:00 p.m. on the date of the prepayment, and (ii) any such
prepayment shall be in a minimum principal amount of $100,000. Each such notice
shall specify the date and amount of such prepayment. If such notice is given

 

44



--------------------------------------------------------------------------------

by the Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.

(c) If for any reason the Total Revolving Outstandings at any time exceed the
Aggregate Revolving Commitments then in effect, the Borrower shall immediately
prepay Revolving Loans and/or Cash Collateralize the L/C Obligations in an
aggregate amount equal to such excess; provided, however, that the Borrower
shall not be required to Cash Collateralize the L/C Obligations pursuant to this
Section 2.05(c) unless after the prepayment in full of the Revolving Loans and
Swing Line Loans the Total Revolving Outstandings exceed the Aggregate Revolving
Commitments then in effect.

(d) Within five Business Days after the incurrence or issuance by the Borrower
of any Permitted Secured Indebtedness, the Borrower shall repay Loans in an
aggregate principal amount equal to 100% of the Net Cash Proceeds from such
incurrence or issuance; provided, that the Borrower shall not be required to
repay Loans from the Net Cash Proceeds of second lien Permitted Secured
Indebtedness issued on or after October 15, 2013 to the extent that such Net
Cash Proceeds are used or set aside (including any temporary reduction of the
outstanding balance of Revolving Loans) to repurchase or redeem and retire the
6.75% Notes by not later than April 15, 2014 and so long as the aggregate
principal amount of such second lien Permitted Secured Indebtedness shall not
exceed $250,000,000.

(e) Within five Business Days after the receipt by the Borrower or any of its
Restricted Subsidiaries of Net Cash Proceeds of any Disposition (other than
Dispositions expressly permitted under Section 7.05(a)-(g)) or from any
Extraordinary Loss from and after the Restatement Effective Date the Borrower
shall repay Loans in an aggregate principal amount equal to 100% of such Net
Cash Proceeds; provided, that if the Borrower shall certify at the time of such
receipt that it intends to Reinvest such Net Cash Proceeds, the Borrower may use
such Net Cash Proceeds for such purposes; provided further, that to the extent
the Borrower shall not have Reinvested 100% of such Net Cash Proceeds by not
later than 270 days after the receipt thereof, the Borrower shall use any such
remaining Net Cash Proceeds to repay Loans on such date; and provided, further,
that the Borrower shall not be required to repay Loans pursuant to this clause
(e) unless and until the aggregate amount of Net Cash Proceeds the Borrower is
required to use to prepay Loans pursuant to this clause (e) is equal to or
greater than $50,000,000 (and at such time, the Borrower shall prepay the Loans
using all such Net Cash Proceeds).

(f) All prepayment of Loans made pursuant to clauses (d) or (e) of this
Section 2.05 shall be applied first, ratably to the Term Loans, second, once the
Term Loans have been repaid in full, ratably to repay the Class B Revolving
Loans and reduce the Class B Revolving Commitments and third, once the Term
Loans and Class B Revolving Loans have been repaid in full and the Class B
Revolving Commitments have been terminated, ratably to repay the Class A
Revolving Loans and reduce the Class A Revolving Commitments.

(g) All prepayments of Term Loans shall be applied to installments of Term Loans
in the inverse order of maturity.

2.06 Termination or Reduction of Commitments. The Borrower may, upon notice to
the Administrative Agent, terminate the Aggregate Commitments, or from time to
time

 

45



--------------------------------------------------------------------------------

permanently reduce the Aggregate Commitments; provided that (i) any such notice
shall be received by the Administrative Agent not later than 11:00 a.m. five
Business Days prior to the date of termination or reduction, (ii) any such
partial reduction shall be in an aggregate amount of $5,000,000 or any whole
multiple of $1,000,000 in excess thereof, (iii) the Borrower shall not terminate
or reduce the Aggregate Commitments if, after giving effect thereto and to any
concurrent prepayments hereunder, the Total Outstandings would exceed the
Aggregate Commitments, and (iv) if, after giving effect to any reduction of the
Aggregate Commitments, the Letter of Credit Sublimit or the Swing Line Sublimit
exceeds the amount of the Aggregate Commitments, such Sublimit shall be
automatically reduced by the amount of such excess. The Administrative Agent
will promptly notify the Lenders of any such notice of termination or reduction
of the Aggregate Commitments. Any reduction of the Aggregate Commitments shall
be applied to either or both of the Class A Revolving Commitments of the Class A
Lenders or to the Class B Revolving Commitments of the Class B Lenders as the
Borrower shall designate; provided that (x) any such reduction or termination of
Revolving Commitments shall be applied ratably within each Class thereof and
(y) if the Borrower shall fail to designate which Class of Revolving Commitment
any such reductions or terminations shall apply, such reductions or terminations
shall be applied ratably to the Class A Revolving Commitments and the Class B
Revolving Commitments. All fees accrued until the effective date of any
termination of the Aggregate Commitments shall be paid on the effective date of
such termination.

2.07 Repayment of Loans.

(a) The Borrower shall make repayments of the Initial Term Loans on the last
Business Day of each fiscal quarter of the Borrower commencing with the fiscal
quarter of the Borrower ending March 31, 2011 in an amount equal to $6,250,000.
The Borrower shall repay the outstanding principal amount of all Initial Term
Loans on the Class A Maturity Date.

(b) The Borrower shall repay in full to each Class B Lender on the Class B
Maturity Date the aggregate principal amount of Revolving Loans outstanding on
such date and then owing to such Class B Lender.

(c) The Borrower shall repay in full to each Class A Lender on the Class A
Maturity Date the aggregate principal amount of Revolving Loans outstanding on
such date.

(d) The Borrower shall repay each Swing Line Loan on the earlier to occur of
(i) the request of the Swing Line Lender pursuant to Section 2.04(c) and
(ii) the Class A Maturity Date.

(e) The Borrower shall repay any Increased Term Loans on the dates set forth in
the promissory note evidencing any such Increased Term Loans.

2.08 Interest.

(a) Subject to the provisions of subsection (b) below, (i) each Revolving Loan
and Initial Term Loan that is a Eurodollar Rate Loan shall bear interest on the
outstanding principal amount thereof for each Interest Period at a rate per
annum equal to the Eurodollar Rate for such Interest Period plus the Applicable
Rate; (ii) each Revolving Loan and Initial Term Loan that is a Base Rate
Committed Loan shall bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to the Base Rate
plus the Applicable

 

46



--------------------------------------------------------------------------------

Rate; (iii) each Swing Line Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Overnight Eurodollar Rate (as defined in the Swing Line Note) or
any other rate as the Borrower and the Swing Line Lender may agree; and
(iv) each Increased Term Loan shall bear interest on the outstanding principal
amount thereof at the rate per annum set forth in the Term Note evidencing such
Loan.

(b)(i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(ii) If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

(iii) Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

2.09 Fees. In addition to certain fees described in subsections (i) and (j) of
Section 2.03:

(a) Unused Fee. The Borrower shall pay to the Administrative Agent for the
account of each Revolving Lender in accordance with its Pro Rata Share, an
unused fee equal to the Applicable Rate times the actual daily amount by which
the Aggregate Revolving Commitments exceed the sum of (i) the Outstanding Amount
of Revolving Loans and (ii) the Outstanding Amount of L/C Obligations. The
unused fee shall accrue at all times during the Availability Period, including
at any time during which one or more of the conditions in Section 4.02 is not
met, and shall be due and payable quarterly in arrears on the last Business Day
of each March, June, September and December, commencing with the first such date
to occur after the Restatement Effective Date, on the Class B Maturity Date and
on the Class A Maturity Date. The unused fee shall be calculated quarterly in
arrears, and if there is any change in the Applicable Rate during any quarter,
the actual daily amount shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect.

 

47



--------------------------------------------------------------------------------

(b) Other Fees. The Borrower shall pay to the Lenders, the Lead Arrangers and
the Administrative Agent such fees as shall have been separately agreed upon in
writing in the amounts and at the times so specified.

2.10 Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.

(a) All computations of interest for Base Rate Loans when the Base Rate is
determined by Bank of America’s “prime rate” shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed. All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year). Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid, provided that any Loan that is repaid on the same day on which it is
made shall, subject to Section 2.12(a), bear interest for one day.

(b) If, as a result of any restatement of or other adjustment to the financial
statements of the Borrower or for any other reason, the Borrower or the Lenders
determine that (i) the Total Leverage Ratio as calculated by the Borrower as of
any applicable date was inaccurate and (ii) a proper calculation of the Total
Leverage Ratio would have resulted in higher pricing for such period, the
Borrower shall immediately and retroactively be obligated to pay to the
Administrative Agent for the account of the applicable Lenders, promptly on
demand by the Administrative Agent (or, after the occurrence of an actual or
deemed entry of an order for relief with respect to the Borrower under the
Bankruptcy Code of the United States, automatically and without further action
by the Administrative Agent, any Lender or the L/C Issuer), an amount equal to
the excess of the amount of interest and fees that should have been paid for
such period over the amount of interest and fees actually paid for such period.
This paragraph shall not limit the rights of the Administrative Agent, any
Lender or the L/C Issuer, as the case may be, under Section 2.03(c)(iii),
2.03(i) or 2.08(b) or under Article VIII. The Borrower’s obligations under this
paragraph shall survive the termination of the Aggregate Commitments and the
repayment of all other Obligations hereunder.

2.11 Evidence of Debt.

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to the Borrower and
the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender made through
the Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Note, which shall evidence such Lender’s
Loans in

 

48



--------------------------------------------------------------------------------

addition to such accounts or records. Each Lender may attach schedules to its
Note and endorse thereon the date, Type (if applicable), amount and maturity of
its Loans and payments with respect thereto.

(b) In addition to the accounts and records referred to in subsection (a), each
Revolving Lender and the Administrative Agent shall maintain in accordance with
its usual practice accounts or records evidencing the purchases and sales by
such Revolving Lender of participations in Letters of Credit and Swing Line
Loans. In the event of any conflict between the accounts and records maintained
by the Administrative Agent and the accounts and records of any Revolving Lender
in respect of such matters, the accounts and records of the Administrative Agent
shall control in the absence of manifest error.

2.12 Payments Generally.

(a) All payments to be made by the Borrower shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein, all payments by the Borrower hereunder
shall be made to the Administrative Agent, for the account of the respective
Lenders to which such payment is owed, at the Administrative Agent’s Office in
Dollars and in immediately available funds not later than 2:00 p.m. on the date
specified herein. The Administrative Agent will promptly distribute to each
Lender its Pro Rata Share (or other applicable share as provided herein) of such
payment in like funds as received by wire transfer to such Lender’s Lending
Office. All payments received by the Administrative Agent after 2:00 p.m. shall
be deemed received on the next succeeding Business Day and any applicable
interest or fee shall continue to accrue.

(b) If any payment to be made by the Borrower shall come due on a day other than
a Business Day, payment shall be made on the next following Business Day, and
such extension of time shall be reflected in computing interest or fees, as the
case may be.

(c) Unless the Borrower has notified the Administrative Agent, prior to the date
any payment is required to be made by it to the Administrative Agent hereunder,
that the Borrower will not make such payment, the Administrative Agent may
assume that the Borrower has timely made such payment and may (but shall not be
so required to), in reliance thereon, make available a corresponding amount to
the Person entitled thereto. Unless the Administrative Agent shall have received
notice from a Lender prior to the proposed date of any Committed Borrowing of
Eurodollar Rate Loans (or, in the case of any Committed Borrowing of Base Rate
Loans, prior to 12:00 noon on the date of such Committed Borrowing) that such
Lender will not make available to the Administrative Agent such Lender’s share
of such Committed Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Committed Borrowing of Base Rate Loans, that
such Lender has made such share available in accordance with and at the time
required by Section 2.02) and may, in reliance upon such assumption, make
available to the applicable Borrower a corresponding amount. If and to the
extent that such payment was not in fact made to the Administrative Agent in
immediately available funds, then:

(i) if the Borrower failed to make such payment, each Lender shall forthwith on
demand repay to the Administrative Agent the portion of such assumed payment
that

 

49



--------------------------------------------------------------------------------

was made available to such Lender in immediately available funds, together with
interest thereon in respect of each day from and including the date such amount
was made available by the Administrative Agent to such Lender to the date such
amount is repaid to the Administrative Agent in immediately available funds at
the Federal Funds Rate from time to time in effect; and

(ii) if any Lender failed to make such payment, such Lender shall forthwith on
demand pay to the Administrative Agent the amount thereof in immediately
available funds, together with interest thereon for the period from the date
such amount was made available by the Administrative Agent to the Borrower to
the date such amount is recovered by the Administrative Agent (the “Compensation
Period”) at a rate per annum equal to the Federal Funds Rate from time to time
in effect. If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Committed Loan included in the
applicable Borrowing. If such Lender does not pay such amount forthwith upon the
Administrative Agent’s demand therefor, the Administrative Agent may make a
demand therefor upon the Borrower, and the Borrower shall pay such amount to the
Administrative Agent, together with interest thereon for the Compensation Period
at a rate per annum equal to the rate of interest applicable to the applicable
Borrowing. Nothing herein shall be deemed to relieve any Lender from its
obligation to fulfill its Commitment or to prejudice any rights which the
Administrative Agent or the Borrower may have against any Lender as a result of
any default by such Lender hereunder.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (c) shall be conclusive, absent
manifest error.

(d) If any Lender makes available to the Administrative Agent funds for any Loan
to be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable Credit Extension
set forth in Article IV are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.

(e) The obligations of the Lenders hereunder to make Committed Loans and the
obligations of the Revolving Lenders to fund participations in Letters of Credit
and Swing Line Loans are several and not joint. The failure of any Lender to
make any Committed Loan or to fund any such participation on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Committed Loan or purchase its participation.

(f) Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.

2.13 Sharing of Payments. If, other than as expressly provided elsewhere herein,
any Lender shall obtain on account of the Committed Loans made by it, or the
participations in L/C Obligations or in Swing Line Loans held by it, any payment
(whether voluntary, involuntary,

 

50



--------------------------------------------------------------------------------

through the exercise of any right of set-off, or otherwise) in excess of its
ratable share (or other share contemplated hereunder) thereof, such Lender shall
immediately (a) notify the Administrative Agent of such fact, and (b) purchase
from the other Lenders entitled to such payment such participations in the
Committed Loans made by them and/or such subparticipations in the participations
in L/C Obligations or Swing Line Loans held by them, as the case may be, as
shall be necessary to cause such purchasing Lender to share the excess payment
in respect of such Committed Loans or such participations, as the case may be,
pro rata with each other Lender entitled to such payment; provided, however,
that if all or any portion of such excess payment is thereafter recovered from
the purchasing Lender under any of the circumstances described in Section 10.06
(including pursuant to any settlement entered into by the purchasing Lender in
its discretion), such purchase shall to that extent be rescinded and each other
Lender shall repay to the purchasing Lender the purchase price paid therefor,
together with an amount equal to such paying Lender’s ratable share (according
to the proportion of (i) the amount of such paying Lender’s required repayment
to (ii) the total amount so recovered from the purchasing Lender) of any
interest or other amount paid or payable by the purchasing Lender in respect of
the total amount so recovered, without further interest thereon. The Borrower
agrees that any Lender so purchasing a participation from another Lender may, to
the fullest extent permitted by law, exercise all its rights of payment
(including the right of set-off, but subject to Section 10.09) with respect to
such participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation. The Administrative Agent will keep
records (which shall be conclusive and binding in the absence of manifest error)
of participations purchased under this Section and will in each case notify the
Lenders following any such purchases or repayments. Each Lender that purchases a
participation pursuant to this Section shall from and after such purchase have
the right to give all notices, requests, demands, directions and other
communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased.

2.14 Increase in Commitments.

(a) Provided there exists no Default, after consultation with the Administrative
Agent, the Borrower may from time to time request an increase in the Revolving
Commitments or request an increase in the Term Loan Commitments in accordance
with this Section (the amount of any such increase, the “Increased Revolving
Commitment” or “Increased Term Loan Commitment”, as applicable). The aggregate
amount of all increases shall not exceed $500,000,000. Except for any Increased
Term Loan Commitment that is effective on the Restatement Effective Date or as
otherwise agreed by the Administrative Agent in its sole discretion, any such
request for an increase shall be in a minimum amount of $50,000,000. Any
Increased Revolving Commitment shall be a Class A Revolving Commitment.

(b) The Borrower may, in consultation with the Administrative Agent, designate
any Lender party to this Agreement (with the consent of such Lender, which may
be given or withheld in its sole discretion) or another Person which qualifies
as an Eligible Assignee (which may be, but need not be, existing Lenders) which
at the time agrees to (i) in the case of any such designated Lender that is an
existing Lender, increase its Pro Rata Share of the Revolving Commitment or its
Term Loans or make a new Revolving Commitment or Increased Term Loan, as
applicable, and (ii) in the case of any other such Person (an “Additional
Lender”), become a

 

51



--------------------------------------------------------------------------------

party to this Agreement. The sum of the increases in the Pro Rata Shares of the
Revolving Commitment and the Term Loans and the new Revolving Commitments of the
existing Lenders pursuant to this subsection (b) plus the new commitments of the
Additional Lenders shall not in the aggregate exceed the unsubscribed amount of
the Increased Revolving Commitment and the Increased Term Loans.

(c) If the Revolving Commitments are increased or Increased Term Commitments are
extended in accordance with this Section, the Administrative Agent and the
Borrower shall determine the effective date (the “Increase Effective Date”) and
the final allocation of such increase. The Administrative Agent shall promptly
notify the Borrower and the Lenders that have agreed to increase their
Commitments of the final allocation of such increase and the Increase Effective
Date. As a condition precedent to such increase, the Borrower shall deliver to
the Administrative Agent a certificate of the Borrower dated as of the Increase
Effective Date signed by a Responsible Officer of the Borrower (i) certifying
and attaching the resolutions adopted by the Borrower approving or consenting to
such increase, and (ii) certifying that, before and after giving effect to such
increase, (A) the representations and warranties contained in Article V and the
other Loan Documents are true and correct on and as of the Increase Effective
Date, except to the extent that such representations and warranties specifically
refer to an earlier date, in which case they are true and correct as of such
earlier date, and except that for purposes of this Section 2.14, the
representations and warranties contained in subsections (a) and (b) of
Section 5.05 shall be deemed to refer to the most recent statements furnished
pursuant to subsections (a) and (b), respectively, of Section 6.01, and (B) no
Default exists. If the Borrower shall increase the Revolving Commitments, the
Borrower shall prepay any Revolving Loans outstanding on the Increase Effective
Date (and pay any additional amounts required pursuant to Section 3.05) to the
extent necessary to keep the outstanding Revolving Loans ratable with any
revised Pro Rata Shares arising from any nonratable increase in the Revolving
Commitments under this Section. The Borrower shall also pay any costs and
expenses (including, without limitation, Attorney Costs) incurred in connection
with the increase of any Commitment pursuant to this Section 2.14.

(d) Notwithstanding anything to the contrary herein, in no event shall (i) the
interest rate payable on any Increased Revolving Commitment exceed the interest
rate from time to time payable on Class A Revolving Loans, (ii) any Increased
Term Loan mature prior to the Class A Maturity Date or (iii) any Increased Term
Loan have scheduled amortization payments greater than five percent (5.0%) per
annum of the original principal amount of such Increased Term Loan.

(e) This Section shall supersede any provisions in Sections 2.13 or 10.01 to the
contrary.

2.15 Cash Collateral for L/C Issuer or Swing Line Lender. At any time that any
Lender is an Impacted Lender, upon the request of the L/C Issuer or any Swing
Line Lender to the Administrative Agent and the Borrower, the Borrower shall
promptly pledge and deposit with or deliver to the Administrative Agent as
collateral, for the benefit of the L/C Issuer or such Swing Line Lender, as
applicable, cash or deposit account balances, in Dollars, in an aggregate amount
not less than such Impacted Lender’s Pro Rata Share of the then Outstanding
Amount of all L/C Obligations or Swing Line Loans, as applicable, pursuant to
documentation in form and

 

52



--------------------------------------------------------------------------------

substance satisfactory to the Administrative Agent and the L/C Issuer or such
Swing Line Lender, as applicable, which arrangements and documents are hereby
consented to by the Lenders. The Borrower hereby grants to the Administrative
Agent, for the benefit of the L/C Issuer and each Swing Line Lender, as
applicable, a security interest in all such cash, deposit accounts and all
balances therein and all proceeds of the foregoing. Such collateral shall be
maintained in blocked accounts at Bank of America. This Section and any
agreements or other documents delivered in connection with this Section shall
not be prohibited by, or otherwise conflict with, any contrary provision herein,
including Sections 2.12, 2.13 and 7.01.

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes.

(a) Any and all payments by the Borrower to or for the account of the
Administrative Agent or any Lender under any Loan Document shall be made free
and clear of and without deduction for any and all present or future taxes,
duties, levies, imposts, deductions, assessments, fees, withholdings or similar
charges, and all liabilities with respect thereto, excluding, (i) taxes imposed
on or measured by its overall net income, (ii) franchise taxes imposed on it (in
lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the Laws of which the Administrative Agent or such Lender, as the
case may be, is organized or maintains an office, and (iii) any withholding
taxes or other tax based on gross income imposed by the United States of America
that are not attributable to any change in any Law or the interpretation or
administration of any Law by any Governmental Authority (all such non-excluded
taxes, duties, levies, imposts, deductions, assessments, fees, withholdings or
similar charges, and liabilities being hereinafter referred to as “Taxes”). If
the Borrower shall be required by any Laws to deduct any Taxes from or in
respect of any sum payable under any Loan Document to the Administrative Agent
or any Lender, (i) the sum payable shall be increased as necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section), each of the Administrative Agent and such
Lender receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower shall make such deductions, (iii) the
Borrower shall pay the full amount deducted to the relevant taxation authority
or other authority in accordance with applicable Laws, and (iv) within 30 days
after the date of such payment, the Borrower shall furnish to the Administrative
Agent (which shall forward the same to such Lender) the original or a certified
copy of a receipt evidencing payment thereof.

(b) In addition, the Borrower agrees to pay any and all present or future stamp,
court or documentary taxes and any other excise or property taxes or charges or
similar levies which arise from any payment made under any Loan Document or from
the execution, delivery, performance, enforcement or registration of, or
otherwise with respect to, any Loan Document (hereinafter referred to as “Other
Taxes”).

(c) If the Borrower shall be required to deduct or pay any Taxes or Other Taxes
from or in respect of any sum payable under any Loan Document to the
Administrative Agent or any Lender, the Borrower shall also pay to the
Administrative Agent or to such Lender, as the case may be, at the time interest
is paid, such additional amount that the Administrative Agent or such

 

53



--------------------------------------------------------------------------------

Lender specifies is necessary to preserve the after-tax yield (after factoring
in all taxes, including taxes imposed on or measured by net income) that the
Administrative Agent or such Lender would have received if such Taxes or Other
Taxes had not been imposed.

(d) The Borrower agrees to indemnify the Administrative Agent and each Lender
for (i) the full amount of Taxes and Other Taxes (including any Taxes or Other
Taxes imposed or asserted by any jurisdiction on amounts payable under this
Section) paid by the Administrative Agent and such Lender, (ii) amounts payable
under Section 3.01(d) and (iii) any liability (including additions to tax,
penalties, interest and expenses) arising therefrom or with respect thereto, in
each case whether or not such Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. Payment under this
subsection (d) shall be made within 30 days after the date the Lender or the
Administrative Agent makes a demand therefor.

3.02 Illegality. If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund Eurodollar Rate
Loans, or to determine or charge interest rates based upon the Eurodollar Rate,
then, on notice thereof by such Lender to the Borrower through the
Administrative Agent, any obligation of such Lender to make or continue
Eurodollar Rate Loans or to convert Base Rate Committed Loans to Eurodollar Rate
Loans shall be suspended until such Lender notifies the Administrative Agent and
the Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, the Borrower shall, upon demand from such
Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all Eurodollar Rate Loans of such Lender to Base Rate Loans, either on
the last day of the Interest Period therefor, if such Lender may lawfully
continue to maintain such Eurodollar Rate Loans to such day, or immediately, if
such Lender may not lawfully continue to maintain such Eurodollar Rate Loans.
Upon any such prepayment or conversion, the Borrower shall also pay accrued
interest on the amount so prepaid or converted. Each Lender agrees to designate
a different Lending Office if such designation will avoid the need for such
notice and will not, in the good faith judgment of such Lender, otherwise be
materially disadvantageous to such Lender.

3.03 Inability to Determine Rates. If the Required Lenders determine that for
any reason adequate and reasonable means do not exist for determining the
Eurodollar Rate for any requested Interest Period with respect to a proposed
Eurodollar Rate Loan, or that the Eurodollar Rate for any requested Interest
Period with respect to a proposed Eurodollar Rate Loan does not adequately and
fairly reflect the cost to such Lenders of funding such Loan, the Administrative
Agent will promptly so notify the Borrower and each Lender. Thereafter, the
obligation of the Lenders to make or maintain Eurodollar Rate Loans shall be
suspended until the Administrative Agent (upon the instruction of the Required
Lenders) revokes such notice. Upon receipt of such notice, the Borrower may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurodollar Rate Loans or, failing that, will be deemed to have converted such
request into a request for a Committed Borrowing of Base Rate Loans in the
amount specified therein.

3.04 Increased Cost and Reduced Return; Capital Adequacy; Reserves on Eurodollar
Rate Loans.

 

54



--------------------------------------------------------------------------------

(a) If any Lender determines that as a result of the introduction of or any
change in or in the interpretation of any Law, or such Lender’s compliance
therewith, by any central bank or other Governmental Authority charged with the
interpretation or administration thereof, there shall be any increase in the
cost to such Lender of agreeing to make or making, funding or maintaining
Eurodollar Rate Loans or (as the case may be) issuing or participating in
Letters of Credit, or a reduction in the amount received or receivable by such
Lender in connection with any of the foregoing (excluding for purposes of this
subsection (a) any such increased costs or reduction in amount resulting from
(i) Taxes or Other Taxes (as to which Section 3.01 shall govern), (ii) changes
in the basis of taxation of overall net income or overall gross income by the
United States or any foreign jurisdiction or any political subdivision of either
thereof under the Laws of which such Lender is organized or has its Lending
Office, and (iii) reserve requirements contemplated by Section 3.04(c)), then
from time to time upon demand of such Lender (with a copy of such demand to the
Administrative Agent), the Borrower shall pay to such Lender such additional
amounts as will compensate such Lender for such increased cost or reduction.

(b) If any Lender determines that the introduction of any Law regarding capital
adequacy or any change therein or in the interpretation thereof, or compliance
by such Lender (or its Lending Office) therewith, has the effect of reducing the
rate of return on the capital of such Lender or any corporation controlling such
Lender as a consequence of such Lender’s obligations hereunder (taking into
consideration its policies with respect to capital adequacy and such Lender’s
desired return on capital), then from time to time upon demand of such Lender
(with a copy of such demand to the Administrative Agent), the Borrower shall pay
to such Lender such additional amounts as will compensate such Lender for such
reduction.

(c) The Borrower shall pay to each Lender, as long as such Lender shall be
required to maintain reserves with respect to liabilities or assets consisting
of or including Eurocurrency funds or deposits (currently known as “Eurocurrency
liabilities”), additional interest on the unpaid principal amount of each
Eurodollar Rate Loan equal to the actual costs of such reserves allocated to
such Loan by such Lender (as determined by such Lender in good faith, which
determination shall be conclusive), which shall be due and payable on each date
on which interest is payable on such Loan, provided the Borrower shall have
received at least 15 days’ prior notice (with a copy to the Administrative
Agent) of such additional interest from such Lender. If a Lender fails to give
notice 15 days prior to the relevant Interest Payment Date, such additional
interest shall be due and payable 30 days from receipt of such notice.

3.05 Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or

 

55



--------------------------------------------------------------------------------

(c) any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 10.16;

including any loss of anticipated profits solely attributable to a decline in
the Eurodollar Rate after the date such Loan was made and any loss or expense
arising from the liquidation or reemployment of funds obtained by it to maintain
such Loan or from fees payable to terminate the deposits from which such funds
were obtained.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded. Any Lender making a claim for compensation for losses
pursuant to this Section 3.05 shall make such claim within 30 days after such
Lender first becomes aware of the loss, cost or expense incurred by it.

3.06 Matters Applicable to all Requests for Compensation. A certificate of the
Administrative Agent or any Lender claiming compensation under this Article III
and setting forth the additional amount or amounts to be paid to it hereunder
(including calculations thereof in reasonable detail) shall be conclusive in the
absence of manifest error. In determining such amount, the Administrative Agent
or such Lender may use any reasonable averaging and attribution methods. Any and
all claims for compensation under this Article III shall be made by a Lender
within 30 days after such Lender becomes aware of the facts or circumstances
giving rise to such claim. Each Lender agrees to designate a different lending
office if such designation will avoid the need for or reduce the amount of any
request for compensation under this Article III and take any other action
available to reduce or mitigate such costs in each case if such action will not,
in the good faith judgment of such Lender, be materially disadvantageous to such
Lender.

3.07 Survival. All of the Borrower’s obligations under this Article III shall
survive termination of the Aggregate Commitments and repayment of all other
Obligations hereunder.

ARTICLE IV

CONDITIONS PRECEDENT TO EFFECTIVENESS AND CREDIT EXTENSIONS

4.01 Conditions of Effectiveness. The effectiveness of this Agreement is subject
to satisfaction of the following conditions precedent:

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or facsimiles (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, and each in form and substance satisfactory to the Administrative Agent
and each of the Lenders:

(i) executed counterparts of this Agreement by the Borrower and the
Administrative Agent;

(ii) a Note (or Notes) executed by the Borrower and dated the Restatement
Effective Date in favor of each Lender requesting a Note (or Notes);

 

56



--------------------------------------------------------------------------------

(iii) the Guaranty, dated as of the Restatement Effective Date, duly executed by
each Guarantor;

(iv) the Security Agreement, dated as of the Restatement Effective Date, duly
executed by each Loan Party, covering all of each such Person’s equipment,
gaming devices (but only to the extent permitted by applicable law and contract)
and associated equipment, fixtures, furnishings, inventory, accounts,
intangibles, investment property (provided that Capital Stock shall be limited
to Capital Stock of certain Guarantors) and other personal property of every
kind and description, including, to the extent permitted by the terms of the
financing or leasing agreements applicable thereto, all furniture, fixtures and
equipment that are financed or leased, and all other personal property but
excluding gaming licenses, motor vehicles, aircraft and Excluded Property,
together with:

(A) acknowledgment copies of properly filed Uniform Commercial Code financing
statements (Form UCC-1) or amendments to the collateral descriptions contained
in filed financing statements, dated a date reasonably near to and prior to the
Restatement Effective Date, or such other evidence of filing as may be
acceptable to the Administrative Agent, naming each of the Loan Parties (as
appropriate) as the debtor, and the Administrative Agent on behalf of the
Secured Parties, as the secured party, or other similar instruments or
documents, filed under the Uniform Commercial Code of all jurisdictions as may
be necessary or, in the opinion of the Administrative Agent, desirable to
perfect the security interest of the Administrative Agent pursuant to the
Security Agreement;

(B) Uniform Commercial Code termination statements necessary to release all
Liens and other rights of any Person securing any existing Liens (other than
Permitted Liens), together with such other Uniform Commercial Code termination
statements as the Administrative Agent may reasonably request;

(C) certified copies of Uniform Commercial Code Requests for Information or
Copies (Form UCC-3), or a similar search report certified by a party acceptable
to the Administrative Agent, dated a date reasonably near to the Effective Date,
listing all effective financing statements which name any of the Loan Parties
(under their present names and any previous names) as the debtor and which are
filed in the jurisdictions in which filings were made pursuant to clause (iv)(B)
or (v)(A) above, together with copies of such financing statements (none of
which (other than those described in clause (iv)(B) or (v)(A), if such Form
UCC-3 or search report, as the case may be, is current enough to list such
financing statements described in clause (iv)(B) or (v)(A)) shall cover any
Collateral described in the Security Agreement except as permitted by
Section 7.01);

(D) certificates representing the pledged securities referred to therein
accompanied by undated stock powers executed in blank; and

(E) all instruments and documents required to be delivered to the Administrative
Agent pursuant to the Security Agreement;

 

57



--------------------------------------------------------------------------------

(v) executed counterparts of a Deed of Trust dated on or before the Restatement
Effective Date with respect to each Pledged Property, each in a form
satisfactory to the Administrative Agent and duly executed by the owner of such
Pledged Property, together with

(A) evidence of the completion (or satisfactory arrangements for the completion)
of all recordings and filings of each of the Deeds of Trust as may be necessary
or, in the reasonable opinion of the Administrative Agent, desirable effectively
to record the Deeds of Trust as valid, perfected Liens against the Pledged
Properties, which Liens are subject to no outstanding monetary Liens recorded
against such Guarantor’s interest in the Pledged Properties;

(B) title policies (collectively, the “Title Policies”) in favor of the
Administrative Agent on behalf of the Secured Parties providing title insurance
in an aggregate amount of not less than $1,800,000,000 and otherwise in form and
substance satisfactory to the Administrative Agent and issued by the Title
Company, with respect to the Deeds of Trust; and

(C) such other approvals, opinions, or documents in connection with the
foregoing as the Administrative Agent may reasonably request;

(vi) to the extent necessary to obtain an ALTA Title Policy without a survey
exception, an updated surveyor’s plat of survey of each of the Pledged
Properties prepared (and so certified) in compliance with the provisions of the
applicable state survey standards by a registered land surveyor of the state in
which each such Pledged Property is located, and certified to the Administrative
Agent and the Title Company;

(vii) reliance letters with respect to the so-called “phase one” environmental
audits covering the Pledged Properties previously obtained by the Borrower, in
each case from the environmental consulting firm that performed such audit to
the extent reasonably available as determined by the Administrative Agent and in
form and substance reasonably satisfactory to the Administrative Agent;

(viii) an appraisal of each of the Pledged Properties complying with the
requirements of the Federal Financial Institutions Reform, Recovery and
Enforcement Act of 1989;

(ix) executed counterparts of the First Preferred Ship Mortgages duly executed
by each of Boyd Tunica, Inc., Par-A-Dice Gaming Corporation, Treasure Chest
Casino, L.L.C., Blue Chip Casino, LLC and Red River Entertainment of Shreveport,
L.L.C. (collectively, the “Ship Owners”), together with

(A) evidence of the completion (or satisfactory arrangements for the completion)
of all recordings and filings of each of the First Preferred Ship Mortgages as
may be necessary or, in the reasonable opinion of the Administrative Agent,
desirable effectively to record the First Preferred Ship Mortgages as valid,
perfected Liens against the vessels described therein, which Liens are subject
to no outstanding monetary Liens recorded against such vessels;

 

58



--------------------------------------------------------------------------------

(B) a Certificate of Ownership (CG-1330) issued by the National Vessel
Documentation Center no earlier than seven days prior to the Restatement
Effective Date showing each Ship Owner to be the sole owner of the applicable
vessel, and that such vessel is free and clear of all liens of record;

(C) if such vessel is inspected, or required to be inspected, by the United
States Coast Guard, a copy of the current certificate of inspection issued by
the U. S. Coast Guard for such vessel, reflecting no outstanding conditions
affecting the operation of such vessel;

(D) a vessel opinion with respect to the First Preferred Ship Mortgages; and

(E) such other approvals or documents in connection with the foregoing as the
Administrative Agent may reasonably request;

(x) evidence of the following insurance coverages with respect to the Pledged
Properties:

(A) comprehensive general public liability insurance in an amount reasonably
satisfactory to the Administrative Agent and the Borrower covering the Borrower
and the Guarantors;

(B) worker’s compensation insurance (or self insurance therefor) and employer’s
liability insurance for the Borrower and the Guarantors, all in such amounts as
may be required by statute;

(C) flood insurance with respect to any Pledged Property that is located in an
area designated by the Secretary of Housing and Urban Development as a special
flood hazard area; and

(D) rental or business interruption insurance in amounts sufficient to pay
operating expenses, lost rental income and debt service for a period of up to
six months on each Pledged Property;

All policies of insurance required to be maintained by the Borrower and the
Guarantors shall be issued by companies reasonably satisfactory to the
Administrative Agent and shall have coverages and endorsements (including,
without limitation, waivers of subrogation and waivers of breach of warranty)
and be written for such amount as the Administrative Agent may reasonably
require. All policies of insurance required to be maintained by the Borrower and
the Guarantors must name the Administrative Agent as mortgagee and additional
insured or loss payee, must insure the interest of the Administrative Agent in
the property as mortgagee and, to the extent generally available in the
insurance market, must provide that no cancellation or material modification of
the policies will be made without thirty days’ prior written notice to
Administrative Agent. Certificates for all such policies must be delivered to
the Administrative Agent and approved by the Administrative Agent (which
approval shall not be unreasonably withheld);

 

59



--------------------------------------------------------------------------------

(xi) the Hazardous Materials Indemnity, dated as of the Restatement Effective
Date, duly executed by the Borrower and each Guarantor that owns or leases real
property Collateral;

(xii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Agreement and the other Loan Documents to which such
Loan Party is a party;

(xiii) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that each Loan Party is validly existing, in good standing and qualified to
engage in business in each jurisdiction where such Person is qualified to do
business;

(xiv) a favorable opinion of Morrison & Foerster LLP, McDonald Carano Wilson
LLP, Watkins Ludlam Winter & Stennis, P.A., Greenberg Traurig, LLP, Baker,
Donelson, Bearman, Caldwell & Berkowitz, PC, Ice Miller LLP, Cooper Levenson
April Niedelman & Wagenheim, and Phelps Dunbar LLP, counsel to the Loan Parties,
addressed to the Administrative Agent and each Lender, as to the matters set
forth in Exhibit G and such other matters concerning the Loan Parties and the
Loan Documents as the Administrative Agent may reasonably request;

(xv) a certificate of a Responsible Officer of the Borrower stating that each
Loan Party has received all consents, licenses and approvals required in
connection with the execution, delivery and performance by each Loan Party and
the validity against each Loan Party of the Loan Documents to which it is a
party, that such consents, licenses and approvals are in full force and effect,
or that no such consents, licenses or approvals are required;

(xvi) such other assurances, certificates, documents, consents or opinions as
the Administrative Agent, the L/C Issuer, the Swing Line Lender or the Required
Lenders reasonably may require.

(b) The Borrower shall have received net cash proceeds from the sale of its
senior unsecured notes in an aggregate amount not less than $475,000,000.

(c) The Borrower shall have repurchased or redeemed and retired the majority of
the 7.75% Notes from proceeds of the issuance of senior unsecured notes.

(d) Any fees (including, without limitation, any extension fees to the Class A
Lenders) required to be paid on or before the Restatement Effective Date shall
have been paid.

(e) The Restatement Effective Date shall have occurred on or before December 31,
2010.

Without limiting the generality of the provisions of Section 9.03, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this

 

60



--------------------------------------------------------------------------------

Agreement shall be deemed to have consented to, approved or accepted or to be
satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Restatement Effective Date specifying its objection thereto.

4.02 Conditions to all Credit Extensions. The obligation of each Lender to honor
any Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type, or a continuation of
Eurodollar Rate Loans) is subject to the following conditions precedent:

(a) The representations and warranties of the Borrower contained in Article V or
any other Loan Document, or which are contained in any document furnished at any
time under or in connection herewith or therewith, shall be true and correct on
and as of the date of such Credit Extension, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct as of such earlier date, and except that for
purposes of this Section 4.02, the representations and warranties contained in
subsections (a) and (b) of Section 5.05 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01.

(b) No Default shall exist or would result from such proposed Credit Extension.

(c) The Administrative Agent and, if applicable, the L/C Issuer or the Swing
Line Lender shall have received a Request for Credit Extension in accordance
with the requirements hereof.

(d) To the extent that such proposed Credit Extension would cause the aggregate
Outstanding Amount of all Loans and L/C Obligations to exceed the aggregate
amount of title insurance provided by the Title Policies in effect at such time,
the Administrative Agent shall have received evidence that the aggregate amount
of title insurance provided by the Title Policies shall have been increased by
an amount not less than such excess.

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type or a continuation of
Eurodollar Rate Loans) submitted by the Borrower shall be deemed to be a
representation and warranty that the conditions specified in Sections 4.02(a)
and (b) have been satisfied on and as of the date of the applicable Credit
Extension.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Administrative Agent and the Lenders
that:

5.01 Existence, Qualification and Power; Compliance with Laws. Each Loan Party
(a) is duly organized or formed, validly existing and in good standing under the
Laws of the jurisdiction of its incorporation or organization, (b) has all
requisite power and authority and all requisite governmental licenses,
authorizations, consents and approvals to (i) own its assets and carry on its
business and (ii) execute, deliver and perform its obligations under the Loan

 

61



--------------------------------------------------------------------------------

Documents to which it is a party, (c) is duly qualified and is licensed and in
good standing under the Laws of each jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification or license, and (d) is in compliance with all Laws; except in each
case referred to in clause (b)(i), (c) or (d), to the extent that failure to do
so could not reasonably be expected to have a Material Adverse Effect.

5.02 Authorization; No Contravention. The execution, delivery and performance by
each Loan Party of each Loan Document to which such Person is party, have been
duly authorized by all necessary corporate or other organizational action, and
do not and will not (a) contravene the terms of any of such Person’s
Organization Documents; (b) except where such conflict, breach or contravention
or creation of a Lien may not reasonably be expected to have a Material Adverse
Effect, conflict with or result in any breach or contravention of, or the
creation of any Lien under, (i) any Contractual Obligation to which such Person
is a party, or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) except where such breach or contravention may not reasonably be expected
to have a Material Adverse Effect, violate any Law.

5.03 Governmental Authorization; Other Consents. Except for such authorizations,
approvals or notices obtained or delivered as of the Restatement Effective Date,
authorizations, approvals or notices to or from Gaming Boards which have been
applied for but not yet obtained as of the Restatement Effective Date or
subsequently required in connection with the addition of any Guarantor or the
pledge of any additional Collateral pursuant to Section 6.13, no approval,
consent, exemption, authorization, or other action by, or notice to, or filing
with, any Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, except
that pursuant to regulation 8.130 of the Nevada Gaming Control Board a notice of
the Borrower’s execution of this Agreement must be filed with the Nevada Gaming
Control Board within the time periods prescribed therein, pursuant to
Mississippi Gaming Commission Regulation II.I. Section 11 a notice and report of
the material terms of this Agreement and certain related information must be
filed with the Mississippi Gaming Commission within the time period prescribed
therein and notice of the Borrower’s execution of this Agreement and of
information relating thereto, including but not limited to the Lenders who are a
party hereto must be filed with the New Jersey Casino Control Commission and the
New Jersey Division of Gaming Enforcement within the time prescribed.

5.04 Binding Effect. This Agreement has been, and each other Loan Document, when
delivered hereunder, will have been, duly executed and delivered by each Loan
Party that is party thereto. This Agreement constitutes, and each other Loan
Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws now or hereafter in
effect relating to creditors’ rights generally, and general principles of
equity.

5.05 Financial Statements; No Material Adverse Effect.

(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted

 

62



--------------------------------------------------------------------------------

therein; (ii) fairly present the financial condition of the Borrower and its
Subsidiaries as of the date thereof and their results of operations for the
period covered thereby in accordance with GAAP consistently applied throughout
the period covered thereby, except as otherwise expressly noted therein; and
(iii) show all material indebtedness and other liabilities, direct or
contingent, of the Borrower and its Subsidiaries as of the date thereof,
including liabilities for taxes, material commitments and Indebtedness.

(b) The unaudited consolidated balance sheet of the Borrower and its
Subsidiaries dated September 30, 2010, and the related consolidated statements
of income or operations, shareholders’ equity and cash flows for the fiscal
quarter ended on that date (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein, and (ii) fairly present the financial condition of the
Borrower and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby, subject, in the case of clauses
(i) and (ii), to the absence of footnotes and to normal year-end audit
adjustments.

(c) Since December 31, 2009, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect.

5.06 Litigation. Except as specifically disclosed in Schedule 5.06, there are no
actions, suits, proceedings, claims or disputes pending or, to the knowledge of
the Borrower, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, by or against the Borrower or any of its
Subsidiaries or against any of their properties or revenues that (a) purport to
affect or pertain to this Agreement or any other Loan Document, or any of the
transactions contemplated hereby, or (b) either individually or in the
aggregate, if determined adversely, could reasonably be expected to have a
Material Adverse Effect.

5.07 No Default. Neither the Borrower nor any Restricted Subsidiary is in
default under or with respect to any Contractual Obligation that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.

5.08 Ownership of Property; Liens. Each of the Borrower and each Restricted
Subsidiary has good record and marketable title in fee simple to, or valid
leasehold interests in, all real property necessary or used in the ordinary
conduct of its business, except for such defects in title as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. The property of the Borrower and its Restricted Subsidiaries is
subject to no Liens, other than Liens permitted by Section 7.01.

5.09 Environmental Compliance. The Borrower and its Restricted Subsidiaries
conduct in the ordinary course of business a review of the effect of existing
Environmental Laws and claims alleging potential liability or responsibility for
violation of any Environmental Law on their respective businesses, operations
and properties, and as a result thereof the Borrower has reasonably concluded
that, except as specifically disclosed in Schedule 5.09, such Environmental

 

63



--------------------------------------------------------------------------------

Laws and claims could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

5.10 Insurance. The properties of the Borrower and its Restricted Subsidiaries
are insured with financially sound and reputable insurance companies not
Affiliates of the Borrower, in such amounts (after giving effect to any
self-insurance compatible with the following standards), with such deductibles
and covering such risks as are customarily carried by companies engaged in
similar businesses and owning similar properties in localities where the
Borrower or the applicable Restricted Subsidiary operates.

5.11 Taxes. The Borrower and its Subsidiaries have filed all Federal, state and
other material tax returns and reports required to be filed, and have paid all
Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP and except immaterial taxes
and tax returns so long as no material portion of the Collateral is in jeopardy
of being seized, levied upon or forfeited. There is no proposed tax assessment
against the Borrower or any Subsidiary that would, if made, have a Material
Adverse Effect.

5.12 ERISA Compliance.

(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state Laws. Each Plan that is
intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the IRS or an application for such a letter is
currently being processed by the IRS with respect thereto and, to the best
knowledge of the Borrower, nothing has occurred which would prevent, or cause
the loss of, such qualification. The Borrower and each ERISA Affiliate have made
all required contributions to each Plan subject to Section 412 of the Code, and
no application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Plan.

(b) There are no pending or, to the best knowledge of the Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect. There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or could
reasonably be expected to result in a Material Adverse Effect.

(c)(i) No ERISA Event has occurred or is reasonably expected to occur; (ii) no
Pension Plan has any Unfunded Pension Liability; (iii) neither the Borrower nor
any ERISA Affiliate has incurred, or reasonably expects to incur, any liability
under Title IV of ERISA with respect to any Pension Plan (other than premiums
due and not delinquent under Section 4007 of ERISA); (iv) neither the Borrower
nor any ERISA Affiliate has incurred, or reasonably expects to incur, any
liability (and no event has occurred which, with the giving of notice under
Section 4219 of ERISA, would result in such liability) under Sections 4201 or
4243 of ERISA with respect to a Multiemployer Plan; and (v) neither the Borrower
nor any ERISA Affiliate has engaged in a transaction that could be subject to
Sections 4069 or 4212(c) of ERISA.

 

64



--------------------------------------------------------------------------------

5.13 Subsidiaries. As of the Restatement Effective Date, the Borrower has no
Subsidiaries other than those specifically disclosed on Schedule 5.13 and has no
equity investments in excess of $500,000 in any other corporation or entity
other than those specifically disclosed in Part (b) of Schedule 5.13. All
Guarantors as of the Restatement Effective Date are identified in Part (a) of
Schedule 5.13. As of the Restatement Effective Date, there are no Unrestricted
Subsidiaries.

5.14 Margin Regulations; Investment Company Act.

(a) The Borrower is not engaged and will not engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulations U and X issued by the FRB), or extending
credit for the purpose of purchasing or carrying margin stock.

(b) None of the Borrower, any Person Controlling the Borrower, or any Subsidiary
is or is required to be registered as an “investment company” under the
Investment Company Act of 1940.

5.15 Disclosure. The Borrower has disclosed to the Administrative Agent and the
Lenders all agreements, instruments and corporate or other restrictions to which
it or any of its Restricted Subsidiaries is subject, and all other matters known
to it, that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect. No report, financial statement, certificate
or other written information furnished by or on behalf of any Loan Party to the
Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
(as modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that, with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.

5.16 Intellectual Property; Licenses, Etc. The Borrower and its Restricted
Subsidiaries own, or possess the right to use, all of the trademarks, service
marks, trade names, copyrights, patents, patent rights, franchises, licenses and
other intellectual property rights (collectively, “IP Rights”) that are
reasonably necessary for the operation of their respective businesses, without
conflict with the rights of any other Person, except as would not be reasonably
expected to have a Material Adverse Effect. To the best knowledge of the
Borrower, no slogan or other advertising device, product, process, method,
substance, part or other material now employed, or now contemplated to be
employed, by the Borrower or any Restricted Subsidiary infringes upon any rights
held by any other Person, except as would not be reasonably expected to have a
Material Adverse Effect. Except as specifically disclosed in Schedule 5.16, no
claim or litigation regarding any of the foregoing is pending or, to the best
knowledge of the Borrower, threatened, which, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

5.17 Collateral Documents. The provisions of the Security Agreement, the Deeds
of Trust and the First Preferred Ship Mortgages are effective to create, in
favor of the

 

65



--------------------------------------------------------------------------------

Administrative Agent (for the benefit of the Lenders), valid and perfected first
priority Liens on the Pledged Properties, the vessels subject to the First
Preferred Ship Mortgages and all personal property described in the Security
Agreement and the Deeds of Trust, to the extent that such Liens can be perfected
by filing of Uniform Commercial Code financing statements, the recordation of
the Deeds of Trust or the filing of the First Preferred Ship Mortgages, subject
only to the Permitted Liens. All governmental approvals necessary or desirable
to perfect and protect, and establish and maintain the priority of, such Liens
have been duly effected or taken, including any such approvals reasonably
requested by the Administrative Agent.

ARTICLE VI

AFFIRMATIVE COVENANTS

From the Restatement Effective Date and thereafter so long as any Lender shall
have any Commitment hereunder, any Loan or other Obligation hereunder shall
remain unpaid or unsatisfied, or any Letter of Credit shall remain outstanding:

6.01 Financial Statements. The Borrower shall deliver to the Administrative
Agent and each Lender, in form and detail satisfactory to the Administrative
Agent and the Required Lenders:

(a) as soon as available, but in any event within 75 days after the end of each
fiscal year of the Borrower, a consolidated balance sheet of the Borrower and
its Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, audited and accompanied by a report and opinion of an independent
certified public accountant of nationally recognized standing reasonably
acceptable to the Required Lenders, which report and opinion shall be prepared
in accordance with generally accepted auditing standards and shall not be
subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit; and

(b) as soon as available, but in any event within 45 days after the end of each
of the first three fiscal quarters of each fiscal year of the Borrower, a
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such fiscal quarter, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for such fiscal quarter and for
the portion of the Borrower’s fiscal year then ended, setting forth in each case
in comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail and certified by a Responsible Officer of the Borrower
as fairly presenting the financial condition, results of operations,
shareholders’ equity and cash flows of the Borrower and its Subsidiaries in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes.

As to any information contained in materials furnished pursuant to
Section 6.02(d), the Borrower shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Borrower to furnish the information and
materials described in subsections (a) and (b) above at the times specified
therein.

 

66



--------------------------------------------------------------------------------

6.02 Certificates; Other Information. The Borrower shall deliver to the
Administrative Agent and each Lender, in form and detail satisfactory to the
Administrative Agent and the Required Lenders:

(a) concurrently with the delivery of the financial statements referred to in
Section 6.01(a), a certificate of its independent certified public accountants
certifying such financial statements and stating that in making the examination
necessary therefor no knowledge was obtained of any Default under Article VII
hereof or, if any such Default shall exist, stating the nature and status of
such event;

(b) within five (5) Business Days after the delivery of the financial statements
referred to in Sections 6.01(a) and (b) and in any event within the time period
specified therein (commencing with the delivery of the financial statements for
the fiscal quarter ended December 31, 2010), a duly completed Compliance
Certificate signed by a Responsible Officer of the Borrower;

(c) promptly after any request by the Administrative Agent or any request by a
Lender made through the Administrative Agent, copies of any detailed audit
reports, management letters or recommendations submitted to the board of
directors (or the audit committee of the board of directors) of the Borrower by
independent accountants in connection with the accounts or books of the Borrower
or any Restricted Subsidiary, or any audit of any of them;

(d) promptly after the same are available, copies of each annual report, proxy
or financial statement or other report or communication sent to the stockholders
of the Borrower, and copies of all annual, regular, periodic and special reports
and registration statements which the Borrower may file or be required to file
with the SEC under Section 13 or 15(d) of the Securities Exchange Act of 1934,
and not otherwise required to be delivered to the Administrative Agent pursuant
hereto; and

(e) promptly, such additional information regarding the business, financial or
corporate affairs of the Borrower or any Restricted Subsidiary, or compliance
with the terms of the Loan Documents, as the Administrative Agent or any Lender
acting through the Administrative Agent may from time to time reasonably
request.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 10.02; or
(ii) on which such documents are posted on the Borrower’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided that: (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent upon request of the
Administrative Agent or any Lender until a written request to cease delivering
paper copies is given by the Administrative Agent or such Lender and (ii) the
Borrower shall provide to the Administrative Agent by electronic mail electronic
versions (i.e., soft copies) of such

 

67



--------------------------------------------------------------------------------

documents and the Administrative Agent shall post such documents and notify
(which may be by facsimile or electronic mail) each Lender of the posting of any
such documents. Notwithstanding anything contained herein, in every instance the
Borrower shall be required to provide paper copies of the Compliance
Certificates required by Section 6.02(b) to the Administrative Agent. Except for
such Compliance Certificates, the Administrative Agent shall have no obligation
to request the delivery or to maintain copies of the documents referred to
above, and in any event shall have no responsibility to monitor compliance by
the Borrower with any such request for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”) and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Borrower or its securities) (each, a
“Public Lender”). The Borrower hereby agrees that (w) all Borrower Materials
that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC”, the Borrower shall be deemed to have authorized the
Administrative Agent, the Arrangers, the L/C Issuer and the Lenders to treat
such Borrower Materials as either publicly available information or not material
information (although it may be sensitive and proprietary) with respect to the
Borrower or its securities for purposes of United States Federal and state
securities laws; (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Investor;”
and (z) the Administrative Agent and the Arrangers shall be entitled to treat
any Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion or the Platform not designated “Public Investor.”

6.03 Notices. The Borrower shall promptly notify the Administrative Agent and
each Lender:

(a) of the occurrence of any Default;

(b) of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect, including (i) breach or non-performance of, or any
default under, a Contractual Obligation of the Borrower or any Restricted
Subsidiary; (ii) any dispute, litigation, investigation, proceeding or
suspension between the Borrower or any Restricted Subsidiary and any
Governmental Authority; or (iii) the commencement of, or any material
development in, any litigation or proceeding affecting the Borrower or any
Restricted Subsidiary, including pursuant to any applicable Environmental Laws;

(c) of the occurrence of any ERISA Event;

(d) of any material change in accounting policies or financial reporting
practices by the Borrower or any Restricted Subsidiary; and

 

68



--------------------------------------------------------------------------------

(e) of the (i) incurrence or issuance of any Indebtedness for which the Borrower
is required to make a mandatory prepayment pursuant to Section 2.05(d), and
(ii) occurrence of any Disposition of property or assets or any Extraordinary
Loss for which the Borrower is required to make a mandatory prepayment pursuant
to Section 2.05(e).

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto. Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.

6.04 Preservation of Existence, Etc. The Borrower shall, and shall cause each
Guarantor to: (a) preserve, renew and maintain in full force and effect its
legal existence and good standing under the Laws of the jurisdiction of its
organization except in a transaction permitted by Section 7.04 or 7.05; (b) take
all reasonable action to maintain all rights, privileges, permits, licenses
(including, without limitation, liquor licenses) and franchises necessary or
desirable in the normal conduct of its business, except to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect; and (c) preserve or renew all of its registered patents, trademarks,
trade names and service marks, the non-preservation of which could reasonably be
expected to have a Material Adverse Effect.

6.05 Maintenance of Properties. The Borrower shall, and shall cause its
Guarantors to: (a) maintain, preserve and protect all of its material properties
and equipment necessary in the operation of its business in good working order
and condition, ordinary wear and tear excepted; (b) make all necessary repairs
thereto and renewals and replacements thereof except where the failure to do so
could not reasonably be expected to have a Material Adverse Effect; and (c) use
the standard of care typical in the industry in the operation and maintenance of
its facilities.

6.06 Maintenance of Insurance. The Borrower shall, and shall cause each
Restricted Subsidiary, to maintain liability, casualty and other insurance
(subject to customary deductibles and retentions) with responsible insurance
companies in such amounts (after giving effect to any self-insurance compatible
with the following standards) and against such risks as is carried by
responsible companies engaged in similar businesses and owning similar assets in
the general areas in which the Borrower and its Restricted Subsidiaries operate.
Each policy evidencing such insurance shall name the Administrative Agent as
loss payee and additional insured, and provide that such insurance companies
provide the Administrative Agent thirty (30) days written notice before the
termination thereof. Without limiting the obligations of the Borrower under the
foregoing provisions of this Section 6.06, in the event the Borrower shall fail
to maintain in full force and effect insurance as required by the foregoing
provisions of this Section 6.06, then the Administrative Agent may, and shall if
instructed so to do by the Required Lenders, procure insurance covering the
interests of the Lenders and the Administrative Agent in such amounts and
against such risks as otherwise would be required hereunder and the Borrower
shall reimburse the Administrative Agent in respect of any premiums paid by the
Administrative Agent in respect thereof. Without limitation of the foregoing,
each Credit Party shall, and shall cause each Subsidiary to, take all actions as
needed to insure compliance with all requirements under the Flood Disaster
Protection Act, including the maintenance of all flood hazard insurance and
certifications required thereunder.

 

69



--------------------------------------------------------------------------------

6.07 Compliance with Laws. The Borrower shall, and shall cause each Restricted
Subsidiary to comply in all material respects with the requirements of all Laws
and all orders, writs, injunctions and decrees applicable to it or to its
business or property, except in such instances in which (a) such requirement of
Law or order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted; or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.

6.08 Books and Records. The Borrower shall, and shall cause each Restricted
Subsidiary to (a) maintain proper books of record and account, in which full,
true and correct entries in conformity with GAAP consistently applied shall be
made of all financial transactions and matters involving the assets and business
of the Borrower or such Restricted Subsidiary, as the case may be; and
(b) maintain such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over the Borrower or such Restricted Subsidiary, as the case may
be.

6.09 Inspection Rights. The Borrower shall, and shall cause each Restricted
Subsidiary to, permit representatives and independent contractors of the
Administrative Agent to visit and inspect the Collateral, to examine its
corporate, financial and operating records, and make copies thereof or abstracts
therefrom, and to discuss its affairs, finances and accounts with its directors,
officers, and independent public accountants, and at such reasonable times
during normal business hours and as often as may be reasonably desired, upon
reasonable advance notice to the Borrower.

6.10 Use of Proceeds. The Borrower shall use the proceeds of the Credit
Extensions for any one or more of the following: (i) to fund the transaction
costs in connection with this Agreement and the Amendment and Restatement
Agreement and (ii) for working capital and general corporate purposes not in
contravention of any Law or of any Loan Document.

6.11 Environmental Covenant. The Borrower shall, and shall cause each Restricted
Subsidiary to:

(a) use and operate all of its facilities and properties in material compliance
with all applicable Environmental Laws, keep all permits, approvals,
certificates, licenses and other authorizations required pursuant to applicable
Environmental Laws in effect and remain in material compliance therewith, and
handle all Hazardous Materials in material compliance with all applicable
Environmental Laws;

(b) promptly notify the Administrative Agent and provide copies upon receipt of
all written claims, complaints, notices or inquiries relating to the condition
of its facilities and properties under, or compliance of its facilities and
properties with, applicable Environmental Laws, and shall promptly commence and
diligently proceed to cure, to the reasonable satisfaction of the Administrative
Agent any actions and proceedings relating to violations of compliance with
applicable Environmental Laws; and

(c) provide such information and certifications which the Administrative Agent
may reasonably request from time to time to evidence compliance with this
Section 6.11.

 

70



--------------------------------------------------------------------------------

6.12 Accuracy of Information. The Borrower shall cause all factual information
furnished after the date of execution and delivery of this Agreement by or on
behalf of the Borrower or any Guarantor in writing to the Administrative Agent
or any Lender for purposes of or in connection with this Agreement or any
transaction contemplated hereby to be true and accurate in all material respects
on the date as of which such information is dated or certified, and such
information shall not be incomplete by omitting to state any material fact
necessary to make such information not misleading.

6.13 Additional Guarantors and Collateral.

(a) Promptly upon the determination that any Restricted Subsidiary has become a
Significant Subsidiary, the Borrower shall cause such Significant Subsidiary to
become a Guarantor by executing and delivering to the Administrative Agent for
the benefit of the Lenders all documents reasonably requested by the
Administrative Agent, which may include (i) an amendment to the Guaranty, if
such Subsidiary is not already a party thereto, joining such Subsidiary as a
party thereto, (ii) an amendment to the Security Agreement, if such Subsidiary
is not already a party thereto, joining such Subsidiary as a party thereto,
together with the documentation required by clauses (A), (B), (C), (D) and
(E) of Section 4.01(a)(iv), (iii) any Deeds of Trust or First Preferred Ship
Mortgages required pursuant to clause (b) below, (iv) an amendment to the
Hazardous Materials Indemnity, if such Subsidiary is not already a party
thereto, joining such Subsidiary as a party thereto, (v) legal opinions in form
and substance satisfactory to the Administrative Agent and (vi) the
documentation required by clauses (xi) and (xii) of Section 4.01(a) hereof in
respect of such Restricted Subsidiary.

(b) Upon written notice from the Borrower to the Administrative Agent, the
Borrower may cause any other Subsidiary to become a Guarantor by executing and
delivering documentation described in the preceding sentence.

(c) Upon the acquisition by the Borrower or any Significant Subsidiary of any
fee interest in real property or any vessel used in the casino or hotel business
of the Borrower or any Significant Subsidiary (other than Excluded Property),
the Borrower shall deliver or cause any Significant Subsidiary to deliver, a
Deed of Trust or First Preferred Ship Mortgage, as applicable, with respect
thereto, together with such title insurance (in the case of real estate) and
other ancillary documents as may be requested by the Administrative Agent,
including without limitation the documentation referred to in
Section 4.01(a)(v)(A) through (C) and 4.01(a)(x)(A) and (B).

(d) Upon the request of the Administrative Agent or the Required Lenders but not
more than once every 24 months with respect to any Pledged Property, an
appraisal of any of the Pledged Properties complying with the requirements of
the Federal Financial Institutions Reform, Recovery and Enforcement Act of 1989.

(e) The Borrower shall, and shall cause each Significant Subsidiary to,
undertake all actions which are necessary or appropriate in the reasonable
judgment of the Administrative Agent and as required by the Gaming Laws to
(a) maintain the Administrative Agent’s security interests under the Loan
Documents in the Collateral in full force and effect at all times (including the
priority thereof) and (b) preserve and protect the Collateral and protect and

 

71



--------------------------------------------------------------------------------

enforce the Loan Parties’ rights and title and the respective rights of the
Administrative Agent to the Collateral.

ARTICLE VII

NEGATIVE COVENANTS

From the Restatement Effective Date and thereafter so long as any Lender shall
have any Commitment hereunder, any Loan or other Obligation hereunder shall
remain unpaid or unsatisfied, or any Letter of Credit shall remain outstanding:

7.01 Liens. The Borrower shall not, and shall not permit any Restricted
Subsidiary to, directly or indirectly create, incur, assume or suffer to exist
any Lien upon any of its property, assets or revenues, whether now owned or
hereafter acquired, other than the following:

(a) Liens pursuant to any Loan Document;

(b) Liens existing on the date hereof and listed on Schedule 7.01 and any
renewals or extensions thereof, provided that the property covered thereby is
not increased and any renewal or extension of the obligations secured or
benefited thereby is permitted by Section 7.03(c);

(c) Liens for taxes, assessments or other governmental charges or levies not yet
delinquent or thereafter payable without penalty or which are being contested in
good faith and by appropriate proceedings diligently conducted, if adequate
reserves with respect thereto are maintained on the books of the applicable
Person in accordance with GAAP;

(d) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s, Liens for
labor done and materials and services supplied and furnished or other like Liens
and statutory Liens (i) which are not filed or recorded for a period of more
than 60 days, (ii) which are being contested in good faith and by appropriate
proceedings diligently conducted, if adequate reserves with respect thereto are
maintained on the books of the applicable Person, or (iii) which have been
bonded in a manner satisfactory to the Administrative Agent;

(e) pledges or deposits made or Liens incurred in the ordinary course of
business in connection with workers’ compensation, unemployment insurance and
other social security or employment or insurance legislation;

(f) deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety bonds (other than bonds
related to judgments or litigation), performance bonds and other obligations of
a like nature incurred in the ordinary course of business, including during the
course of any development;

(g) Liens on Capital Stock not required to be pledged pursuant hereto;

(h) easements, rights-of-way, reservations, covenants, conditions, restrictions,
defects and irregularities in title to any real property and other similar
encumbrances affecting real property which, in the aggregate, do not materially
detract from the value of the property subject thereto or materially interfere
with the ordinary conduct of the business of the applicable Person;

 

72



--------------------------------------------------------------------------------

(i) rights reserved to or vested in any Governmental Agency to control or
regulate, or obligations or duties to any Governmental Agency with respect to
(i) the use of any real property, or (ii) any right, power, franchise, grant,
license, or permit, including present or future zoning laws, building codes and
ordinances, zoning restrictions, or other laws and ordinances restricting the
occupancy, use, or enjoyment of real property;

(j) rights of tenants under leases and rental agreements covering real property
entered into in the ordinary course of business of the Person owning such real
property;

(k) Liens consisting of any right of offset, or statutory bankers’ lien, on bank
deposit accounts maintained in the ordinary course of business so long as such
bank deposit accounts are not established or maintained for the purpose of
providing such right of offset or bankers’ lien;

(l) Liens securing writs of attachment or similar instruments or judgments for
the payment of money not constituting an Event of Default under Section 8.01(h)
or securing appeal or other surety bonds related to such judgments;

(m) Liens on cash securing only Defeased Indebtedness;

(n) precautionary UCC financing statement filings made in connection with
operating leases;

(o) Liens securing Indebtedness permitted under Section 7.03(e); provided that
(i) such Liens do not at any time encumber any property other than the property
financed by such Indebtedness, and (ii) the Indebtedness secured thereby does
not exceed the cost or fair market value, whichever is lower, of the property
which is the subject of such financing;

(p) Liens securing Indebtedness permitted under Section 7.03(f); provided that
(i) such Liens do not at any time encumber any property other than the property
financed by such Indebtedness and (ii) the Indebtedness secured thereby does not
exceed the cost or fair market value, whichever is lower, of the property being
acquired on the date of acquisition;

(q) Liens securing Indebtedness permitted under Section 7.03(g);

(r) Liens ratably secured by the Collateral in favor of Lenders party to Swap
Contracts permitted under Section 7.03(d); and

(s) other Liens securing obligations in an aggregate amount not to exceed
$100,000.

7.02 Investments. The Borrower shall not, and shall cause each Restricted
Subsidiary not to, directly or indirectly, make any Investments, except:

(a) Investments held by the Borrower or such Restricted Subsidiary in the form
of cash equivalents or short-term marketable securities;

(b) advances to officers, directors and employees of the Borrower and its
Restricted Subsidiaries for travel, entertainment, relocation and analogous
ordinary business purposes consistent with past practice;

 

73



--------------------------------------------------------------------------------

(c) purchases or redemption of the Borrower’s Capital Stock to the extent
permitted by Section 7.06;

(d) Investments of the Borrower in any Guarantor and Investments of any
Restricted Subsidiary in the Borrower or in a Guarantor;

(e) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;

(f) capital expenditures;

(g) Investments representing all or a portion of the sales price for property
sold to another Person;

(h) Investments identified on Schedule 7.02; and

(i) other Investments not exceeding 15% of Consolidated Total Assets.

7.03 Indebtedness. The Borrower shall not, and shall cause each Guarantor not
to, directly or indirectly, create, incur, assume or suffer to exist any
Indebtedness secured by a Lien, and the Borrower shall cause each Restricted
Subsidiary not to, directly or indirectly, create, incur, assume or suffer to
exist any Indebtedness, in each case, other than:

(a) Indebtedness under the Loan Documents;

(b) unsecured intercompany Indebtedness;

(c) Indebtedness outstanding on the date hereof and listed on Schedule 7.03 and
any refinancings, refundings, renewals or extensions thereof; provided that the
amount of such Indebtedness is not increased at the time of such refinancing,
refunding, renewal or extension except by an amount equal to a reasonable
premium or other reasonable amount paid, and fees and expenses reasonably
incurred, in connection with such refinancing and by an amount equal to any
existing commitments unutilized thereunder;

(d) obligations under Swap Contracts entered into by the Borrower with any
Lender (or any Person that was a Lender when entering into such Swap Contract)
or Affiliate of any Lender (or any Person that was a Lender when such Swap
Contract was executed); provided, in no event shall the notional principal
amount of such obligations exceed $1,500,000,000 in the aggregate (it being
understood that the notional amount of each such Swap Contract shall be included
in such calculation);

(e) Indebtedness in respect of capital leases and Synthetic Lease Obligations
within the limitations set forth in Section 7.01(o); provided, however, that the
aggregate amount of all such Indebtedness at any one time outstanding shall not
exceed $50,000,000;

 

74



--------------------------------------------------------------------------------

(f) Indebtedness in respect of purchase money obligations for fixed or capital
assets within the limitations set forth in Section 7.01(p); provided, however,
that the aggregate amount of all such Indebtedness at any one time outstanding
shall not exceed $40,000,000;

(g) Permitted Secured Indebtedness;

(h) Subordinated Indebtedness or unsecured senior Indebtedness of the Borrower
so long as both before and after giving pro forma effect to the incurrence of
any such Indebtedness (i) no Default shall then exist and (ii) the Borrower
shall be in compliance with Section 7.10.; and

(i) with respect to any of the foregoing Indebtedness, any Guarantee of such
Indebtedness given by a Guarantor.

7.04 Fundamental Changes. The Borrower shall not, and shall cause each
Restricted Subsidiary not to, directly or indirectly, merge, dissolve,
liquidate, consolidate with or into another Person, or purchase or otherwise
acquire all or substantially all of the stock or assets of any Person (or of any
division thereof), or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom:

(a) any Restricted Subsidiary may merge with (i) the Borrower, provided that the
Borrower shall be the continuing or surviving Person, or (ii) any one or more
other Restricted Subsidiaries, provided that when any Guarantor is merging with
another Restricted Subsidiary that is not a Guarantor, the Guarantor shall be
the continuing or surviving Person or such surviving Person shall execute and
deliver a Guaranty;

(b) any Restricted Subsidiary may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to the Borrower or to another
Restricted Subsidiary; provided that if the transferor in such a transaction is
a Guarantor, then the transferee must either be the Borrower or a Guarantor;

(c) the Borrower or any Restricted Subsidiary may make a Disposition to the
extent permitted by Section 7.05; and

(d) the Borrower or any Restricted Subsidiary may purchase or otherwise acquire
all or substantially all of the stock or assets of any Person (or of any
division thereof) so long as both before and after giving pro forma effect to
any such purchase or acquisition (i) no Default shall then exist and (ii) the
Borrower would have been in pro forma compliance with Section 7.10 on the last
day of the fiscal quarter most recently ended if such acquisition had been made
on such date.

7.05 Dispositions. The Borrower will not, and shall cause each Guarantor not to,
directly or indirectly, make any Disposition or enter into any agreement to make
any Disposition unless (i) such agreement includes an express condition
precedent to closing that the Borrower shall have obtained all requisite
consents under this Agreement or (ii) (A) the Net Cash Proceeds of such
Disposition are used solely to repay the Obligations to the extent required by
Section 2.05(e) and (B) such Disposition is made at the fair market value, which
shall be conclusively

 

75



--------------------------------------------------------------------------------

evidenced by approval of such Disposition by the board of directors of the
Person disposing such Property or by a Responsible Officer pursuant to authority
delegated to such Responsible Officer by the Board of Directors of the Person
disposing such Property, except:

(a) Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;

(b) Dispositions of inventory in the ordinary course of business;

(c) Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;

(d) Dispositions of property by the Borrower or any Guarantor to any other
Guarantor or to the Borrower;

(e) Dispositions of property by any entity that is not required to be a
Guarantor pursuant to the terms hereof; provided that in connection with such
Disposition, such Guarantor is released from the Guaranty pursuant to
Section 9.10;

(f) Dispositions permitted by Section 7.04;

(g) Dispositions of property having a fair market value of not to exceed
$50,000,000 in any single transaction or series of related transactions; and

(h) Dispositions by the Borrower and the Guarantors not otherwise permitted
under this Section 7.05; provided that (i) at the time of such Disposition, no
Default shall exist or would result from such Disposition, (ii) such Disposition
is made at the fair market value, which shall be conclusively evidenced by
approval of such Disposition by the board of directors of the Person disposing
such Property or by a Responsible Officer pursuant to authority delegated to
such Responsible Officer by the Board of Directors of the Person disposing such
Property and (iii) the Net Cash Proceeds of such Disposition are applied to the
extent required by Section 2.05(e).

7.06 Restricted Payments. The Borrower shall not, and shall cause each
Restricted Subsidiary not to, directly or indirectly, declare or make, directly
or indirectly, any Restricted Payment, or incur any obligation (contingent or
otherwise) to do so, except that:

(a) each Restricted Subsidiary may make Restricted Payments to the Borrower and
to wholly-owned Restricted Subsidiaries (and, in the case of a Restricted
Payment by a non-wholly-owned Restricted Subsidiary, to the Borrower and any
Restricted Subsidiary and to each other owner of capital stock or other equity
interests of such Restricted Subsidiary on a pro rata basis based on their
relative ownership interests);

(b) the Borrower and each Restricted Subsidiary may declare and make dividend
payments or other distributions payable solely in the common stock or other
common equity interests of such Person;

 

76



--------------------------------------------------------------------------------

(c) the Borrower and each Restricted Subsidiary may purchase, redeem or
otherwise acquire shares of its common stock or other common equity interests or
warrants or options to acquire any such shares with the proceeds received from
the substantially concurrent issue of new shares of its common stock or other
common equity interests; and

(d) the Borrower may declare or pay cash dividends to its stockholders and
purchase, redeem or otherwise acquire shares of its capital stock or warrants,
rights or options to acquire any such shares for cash (i) in an amount not to
exceed $100,000,000 in the aggregate in any fiscal year if the Total Leverage
Ratio as of the end of the preceding fiscal quarter was, and on a pro forma
basis after giving effect to such Restricted Payment would be, greater than 4.50
to 1.0 but less than 5.50 to 1.0 and (ii) in an unlimited amount in any fiscal
year if the Total Leverage Ratio as of the end of the preceding fiscal quarter
was, and on a pro forma basis after giving effect to such Restricted Payment
would be, 4.50 to 1.0 or less (provided in each case that immediately after
giving effect to such proposed action, no Default would exist). Notwithstanding
the foregoing, this Section 7.06(d) shall not prohibit the payment of any cash
dividends within 60 days after the date of its declaration if such dividend
could have been paid on the date of its declaration in compliance with such
provisions. For the avoidance of doubt, the Borrower shall not declare or pay
cash dividends or purchase, redeem or otherwise acquire shares of its capital
stock or warrants, rights or options to acquire any such shares for cash
pursuant to this clause (d) in any fiscal year if the Total Leverage Ratio as of
the end of the preceding fiscal quarter was, or on a pro forma basis after
giving effect to such Restricted Payment would be, 5.50 to 1.0 or greater.

7.07 Change in Nature of Business. The Borrower shall not, and shall cause each
Restricted Subsidiary not to, directly or indirectly, engage in any material
line of business substantially different from those lines of business conducted
by the Borrower and its Subsidiaries on the date hereof or any business
substantially related or incidental thereto.

7.08 Transactions with Affiliates. The Borrower shall not, and shall cause each
Restricted Subsidiary not to, directly or indirectly, enter into any transaction
of any kind with any Affiliate of the Borrower, whether or not in the ordinary
course of business, other than on fair and reasonable terms substantially as
favorable to the Borrower or such Restricted Subsidiary as would be obtainable
by the Borrower or such Restricted Subsidiary at the time in a comparable arm’s
length transaction with a Person other than an Affiliate, provided that the
foregoing restriction shall not apply to transactions between or among the
Borrower and any of its wholly-owned Restricted Subsidiaries or between and
among any wholly-owned Restricted Subsidiaries.

7.09 Negative Pledges and Other Contractual Restrictions. The Borrower shall
not, and shall cause each Restricted Subsidiary not to, directly or indirectly,
enter into any Contractual Obligation (other than this Agreement or any other
Loan Document) that (a) limits the ability (i) of any Restricted Subsidiary to
make Restricted Payments to the Borrower or any Guarantor or to otherwise
transfer property to the Borrower or any Guarantor, (ii) of any Restricted
Subsidiary to Guarantee the Obligations or (iii) of the Borrower or any
Restricted Subsidiary to create, incur, assume or suffer to exist Liens on
property of such Person to secure the Secured Obligations; provided, however,
that this clause (iii) shall not prohibit any Contractual Obligation in an
agreement evidencing Indebtedness permitted under any of

 

77



--------------------------------------------------------------------------------

Section 7.03(c) or Section 7.03(e) through (i) solely to the extent any such
Contractual Obligation relates to the property financed by or the subject of
such Indebtedness; and provided, further, that this clause (a) shall not apply
to any non-recourse Indebtedness permitted under Section 7.03(e) through (i) of
any Restricted Subsidiary which is not a Guarantor so long as the Contractual
Obligations relate solely to the property financed by or the subject of such
Indebtedness; or (b) requires the grant of a Lien to secure an obligation of
such Person if a Lien is granted to secure the Secured Obligations, other than
any Lien that would be permitted under Section 7.01.

7.10 Financial Covenants. The Borrower shall not:

(a) Interest Coverage Ratio. Permit the Interest Coverage Ratio as of the end of
any fiscal quarter of the Borrower from and after December 31, 2010 to be less
than 2.00 to 1.00.

(b) Total Leverage Ratio. Permit the Total Leverage Ratio on the last day of any
period of four fiscal quarters of the Borrower set forth below to be greater
than the ratio set forth below opposite such period:

 

Four Fiscal Quarters Ending

  

Maximum Total
Leverage Ratio

December 31, 2010 through and including December 31, 2011

   7.75 to 1.00

March 31, 2012 through and including September 30, 2012

   7.50 to 1.00

December 31, 2012 and March 31, 2013

   7.25 to 1.00

June 30, 2013

   7.00 to 1.00

September 30, 2013 and December 31, 2013

   6.75 to 1.00

March 31, 2014

   6.50 to 1.00

June 30, 2014

   6.25 to 1.00

September 30, 2014

   6.00 to 1.00

December 31, 2014

   5.75 to 1.00

March 31, 2015 and thereafter

   5.50 to 1.00

(c) Secured Leverage Ratio. Permit the Secured Leverage Ratio on the last day of
any period of four fiscal quarters of the Borrower set forth below to be greater
than the ratio set forth below opposite such period:

 

Four Fiscal Quarters Ending

  

Maximum Secured
Leverage Ratio

December 31, 2010 through and including March 31, 2012

   4.50 to 1.00

June 30, 2012 and September 30, 2012

   4.25 to 1.00

December 31, 2012 and March 31, 2013

   4.00 to 1.00

June 30, 2013 and September 30, 2013

   3.75 to 1.00

December 31, 2013 and March 31, 2014

   3.50 to 1.00

June 30, 2014 and thereafter

   3.25 to 1.00

 

78



--------------------------------------------------------------------------------

(d) Incurrence of Indebtedness. Incur Indebtedness if the incurrence of such
Indebtedness is reasonably expected to result in a Default under this
Section 7.10.

7.11 Use of Proceeds. The Borrower shall not use the proceeds of any Credit
Extension, whether directly or indirectly, and whether immediately, incidentally
or ultimately, to purchase or carry margin stock (within the meaning of
Regulations U and X of the FRB) or to extend credit to others for the purpose of
purchasing or carrying margin stock or to refund indebtedness originally
incurred for such purpose.

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

8.01 Events of Default. Any of the following shall constitute an Event of
Default:

(a) Non-Payment. The Borrower or any other Loan Party fails to pay (i) when and
as required to be paid herein, any amount of principal of any Loan or any L/C
Obligation, (ii) within five Business Days after the same becomes due, any
interest on any Loan or on any L/C Obligation, or any fee due hereunder, or
(iii) within five Business Days after demand therefor, any other amount payable
hereunder or under any other Loan Document; or

(b) Specific Covenants. The Borrower fails to perform or observe any term,
covenant or agreement contained in Sections 7.04, 7.05, 7.06, 7.07, 7.09, 7.10
or 7.11; or

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days after notice shall have been given to the Borrower by the
Administrative Agent; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Borrower or any
other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be incorrect or misleading
in any material respect when made or deemed made; or

(e) Cross-Default. (i) The Borrower or any Restricted Subsidiary (A) fails to
make any payment when due after giving effect to any applicable notice and cure
periods (whether by scheduled maturity, required prepayment, acceleration,
demand, or otherwise) in respect of any Indebtedness (other than Indebtedness
hereunder and Indebtedness under Swap Contracts) having an aggregate principal
amount (including undrawn committed or available amounts and including amounts
owing to all creditors under any combined or syndicated credit arrangement) in
an amount equal to or greater than the sixty percent (60%) of the Threshold
Amount, or (B) fails to observe or perform any other agreement or condition
relating to any such Indebtedness or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event occurs, in each
case after giving effect to any applicable notice and cure periods, the effect
of which default or other event is to cause, or to permit the holder or holders
of such Indebtedness (or a trustee or agent on behalf of such holder or holders
or beneficiary or beneficiaries) to cause, with the giving of notice if
required, such Indebtedness to be demanded or to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or

 

79



--------------------------------------------------------------------------------

otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or any Indebtedness
consisting of a Guarantee to become payable or cash collateral in respect
thereof to be demanded; or (ii) any counterparty under Swap Contract terminates
such Swap Contract as a result of an Early Termination Date (as defined in such
Swap Contract) resulting from (A) any event of default under such Swap Contract
as to which the Borrower or any Restricted Subsidiary is the Defaulting Party
(as defined in such Swap Contract) or (B) any Termination Event (as so defined)
under such Swap Contract as to which the Borrower or any Restricted Subsidiary
is an Affected Party (as so defined) and, in either event, the Swap Termination
Value owed by the Borrower or such Restricted Subsidiary as a result thereof is
equal to or greater than sixty percent (60%) of the Threshold Amount and the
Borrower or such Restricted Subsidiary, as the case may be, has not paid such
Swap Termination Value within 30 days of the due date thereof, unless such
termination or such Swap Termination Value is being contested in good faith by
appropriate proceedings diligently conducted and for which adequate reserves in
accordance with GAAP have been provided; or

(f) Insolvency Proceedings, Etc. The Borrower or any Guarantor institutes or
consents to the institution of any proceeding under any Debtor Relief Law, or
makes an assignment for the benefit of creditors; or applies for or consents to
the appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for 90
calendar days; or any proceeding under any Debtor Relief Law relating to any
such Person or to all or any material part of its property is instituted without
the consent of such Person and continues undismissed or unstayed for 90 calendar
days, or an order for relief is entered in any such proceeding; or

(g) Inability to Pay Debts; Attachment. (i) The Borrower or any Significant
Subsidiary becomes unable or admits in writing its inability or fails generally
to pay its debts as they become due, or (ii) any writ or warrant of attachment
or execution or similar process is issued or levied against all or any material
part of the property of any such Person and is not released, vacated or fully
bonded within 90 calendar days after its issue or levy; or

(h) Judgments. There is entered against the Borrower or any Guarantor a final
judgment or order for the payment of money in an aggregate amount equal to or
greater than sixty percent (60%) of the Threshold Amount (to the extent not
covered by independent third-party insurance of a solvent insurer and as to
which the insurer does not dispute coverage) and either (A) enforcement
proceedings are commenced by any creditor upon such judgment or order, or
(B) there is a period of 30 consecutive days during which a stay of enforcement
of such judgment, by reason of a pending appeal or otherwise, is not in effect;
or

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of $25,000,000,
or (ii) the Borrower or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount in excess of $25,000,000; or

 

80



--------------------------------------------------------------------------------

(j) Invalidity of Loan Documents. Any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or satisfaction in full of all the Secured Obligations, ceases to be
in full force and effect and, in the reasonable judgment of the Required
Lenders, such circumstance is materially adverse to the interests of the
Lenders; or any Lien in favor of the Administrative Agent on a material portion
of the Collateral any time after its perfection and for any reason other than as
expressly permitted hereunder or satisfaction in full of all the Secured
Obligations, ceases to be in full force and effect and, in the reasonable
judgment of the Required Lenders, such circumstance is materially adverse to the
interests of the Lenders; or any Loan Party or any other Person contests in any
manner the validity or enforceability of any Loan Document; or any Loan Party
denies that it has any or further liability or obligation under any Loan
Document, or purports to revoke, terminate or rescind any Loan Document; or

(k) Change of Control. There occurs any Change of Control with respect to the
Borrower; or

(l) License Revocation. The occurrence of a License Revocation that continues
for fifteen consecutive calendar days with respect to gaming operations at any
gaming facility accounting for ten percent or more of the Consolidated Total
Assets, Consolidated Gross Revenue or Consolidated EBITDA of the Borrower and
its Restricted Subsidiaries; or

(m) Governmental Approvals. Any Loan Party shall fail to obtain, renew, maintain
or comply with any such governmental approvals as shall be necessary (1) for the
execution, delivery or performance by such Loan Party of its obligations, or the
exercise of its rights, under the Loan Documents, or (2) for the grant of the
Liens created under the Security Agreement or for the validity and
enforceability or the perfection of or exercise by the Administrative Agent of
its rights and remedies under Security Agreement; or any such governmental
approval shall be revoked, terminated, withdrawn, suspended, modified or
withheld or shall cease to be effective; or any proceeding shall be commenced by
or before any Governmental Authority for the purpose of revoking, terminating,
withdrawing, suspending, modifying or withholding any such governmental approval
and such proceeding is not dismissed within 60 days; and such failure,
revocation, termination, withdrawal, suspension, modification, cessation or
commencement is reasonably likely to materially adversely affect (i) the rights
or the interests of the Lenders under the Loan Documents or (ii) the ability of
the Loan Parties to perform their obligations under the Loan Documents; or

(n) Liens on Shares of Guarantors. Any Lien, other than a Lien in favor of the
Administrative Agent on behalf of the Lenders, shall be placed on the Capital
Stock of any person that is required to be a Guarantor hereunder.

8.02 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

(a) declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

 

81



--------------------------------------------------------------------------------

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;

(c) require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and

(d) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable law;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts other than principal and interest
(including Attorney Costs and amounts payable under Article III) payable to the
Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs and amounts payable under Article III),
ratably among them in proportion to the amounts described in this clause Second
payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans, L/C Borrowings and other Obligations, ratably
among the Lenders in proportion to the respective amounts described in this
clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings and payments due to any Lender or an
Affiliate of a Lender under any Swap Contract, ratably among the Lenders in
proportion to the respective amounts described in this clause Fourth held by
them;

Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit; and

 

82



--------------------------------------------------------------------------------

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.

ARTICLE IX

ADMINISTRATIVE AGENT

9.01 Appointment and Authority.

(a) Each of the Lenders and the L/C Issuer hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the L/C
Issuer, and the Borrower shall not have rights as a third party beneficiary of
any of such provisions.

(b) The Administrative Agent shall also act as the “collateral agent” or
“security trustee” under the Loan Documents, and each of the Lenders (in its
capacities as a Lender, Swing Line Lender (if applicable), or party to a Swap
Contract) and the L/C Issuer hereby irrevocably appoints and authorizes the
Administrative Agent to act as the agent of such Lender and the L/C Issuer for
purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by any of the Loan Parties to secure any of the Obligations, together
with such powers and discretion as are reasonably incidental thereto. In this
connection, the Administrative Agent, as “collateral agent”, “security trustee”
and any co-agents, sub-agents and attorneys-in-fact appointed by the
Administrative Agent pursuant to Section 9.05 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Collateral Documents, or for exercising any rights and remedies thereunder at
the direction of the Administrative Agent, shall be entitled to the benefits of
all provisions of this Article IX and Article X (including Sections 10.04 and
10.05 as though such co-agents, sub-agents and attorneys-in-fact were the
“collateral agent” or “security trustee” under the Loan Documents) as if set
forth in full herein with respect thereto.

9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with

 

83



--------------------------------------------------------------------------------

the Borrower or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders.

9.03 Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Administrative
Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower, a
Lender or the L/C Issuer.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (v) the value or the sufficiency of any Collateral, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

9.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message,

 

84



--------------------------------------------------------------------------------

Internet or intranet website posting or other distribution) believed by it to be
genuine and to have been signed, sent or otherwise authenticated by the proper
Person. The Administrative Agent also may rely upon any statement made to it
orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or the L/C Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or the L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

9.05 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

9.06 Resignation of Administrative Agent. The Administrative Agent may at any
time give notice of its resignation to the Lenders, the L/C Issuer and the
Borrower. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, in consultation with the Borrower, to appoint a successor,
which shall be a bank with an office in the United States, or an Affiliate of
any such bank with an office in the United States. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may on behalf of the
Lenders and the L/C Issuer, appoint a successor Administrative Agent meeting the
qualifications set forth above; provided that if the Administrative Agent shall
notify the Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (a) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuer under any of the
Loan Documents, the retiring Administrative Agent shall continue to hold such
collateral security until such time as a successor Administrative Agent is
appointed) and (b) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender and the L/C Issuer directly, until such time as the Required
Lenders appoint a successor Administrative Agent as provided for above in this
Section. Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this

 

85



--------------------------------------------------------------------------------

Section). The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article and Sections 10.04 and 10.05 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer with respect to the
issuance of any Letter of Credit after the effective date of such resignation.
Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (i) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer, (ii) the
retiring L/C Issuer shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents, and (iii) the successor L/C Issuer
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to the retiring L/C Issuer to effectively assume the obligations of
the retiring L/C Issuer with respect to such Letters of Credit.

9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender and the
L/C Issuer acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender and
the L/C Issuer also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.

9.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding, none
of the joint lead arrangers, joint book managers, co-syndication agents or
co-documentation agents listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or the L/C Issuer hereunder.

9.09 Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or L/C Obligation shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the

 

86



--------------------------------------------------------------------------------

reasonable compensation, expenses, disbursements and advances of the Lenders,
the L/C Issuer and the Administrative Agent and their respective agents and
counsel and all other amounts due the Lenders, the L/C Issuer and the
Administrative Agent under Sections 2.03(i) and (j), 2.09, 10.04 and 10.05)
allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, if the Administrative Agent shall consent to the making of such payments
directly to the Lenders and the L/C Issuer, to pay to the Administrative Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of the Administrative Agent and its agents and counsel, and any other
amounts due the Administrative Agent under Sections 2.09, 10.04 and 10.05.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer or in any such proceeding.

9.10 Collateral and Guaranty Matters. The Lenders and the L/C Issuer irrevocably
authorize the Administrative Agent, at its option and in its discretion,

(a) to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) upon termination of the Aggregate Commitments
and payment in full of all Obligations (other than contingent indemnification
obligations) and the expiration or termination of all Letters of Credit, (ii) in
connection with a corporate restructuring of the Borrower and its Subsidiaries
so long as after giving effect thereto substantially all Collateral of each
Guarantor remains Collateral; (iii) that is sold or to be sold as part of or in
connection with any sale permitted hereunder or under any other Loan Document,
or (iii) if approved, authorized or ratified in writing in accordance with
Section 10.01;

(b) to release any Guarantor from its obligations under the Guaranty if such
Person is not a Significant Subsidiary or will cease to be a Significant
Subsidiary as a result of a transaction permitted hereunder;

(c) to release any Guarantor from its obligations under the Guaranty as a result
of a corporate restructuring of the Borrower and its Subsidiaries so long as
after giving effect thereto each Person that are required to be a Guarantor
pursuant to the terms hereof becomes or continues to be a Guarantor; and

(d) to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(o) or Section 7.01(p).

 

87



--------------------------------------------------------------------------------

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.10. In each case as specified in this Section 9.10, the Administrative
Agent will, at the Borrower’s expense, execute and deliver to the applicable
Loan Party such documents as such Loan Party may reasonably request to evidence
the release of such item of Collateral from the assignment and security interest
granted under the Collateral Documents or to subordinate its interest in such
item, or to release such Guarantor from its obligations under the Guaranty, in
each case in accordance with the terms of the Loan Documents and this
Section 9.10.

ARTICLE X

MISCELLANEOUS

10.01 Amendments, Etc. No amendment or waiver of any provision of this Agreement
or any other Loan Document, and no consent to any departure by the Borrower or
any other Loan Party therefrom, shall be effective unless in writing signed by
the Required Lenders and the Borrower or the applicable Loan Party, as the case
may be, and acknowledged by the Administrative Agent, and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no such amendment, waiver or
consent shall:

(a) extend or increase the Commitment of any Lender without the written consent
of such Lender;

(b) postpone any date fixed by this Agreement or any other Loan Document for any
payment of principal, interest, fees or other amounts due to the Lenders (or any
of them) without the written consent of each Lender directly affected thereby;

(c) reduce or forgive the principal of, or the rate of interest specified herein
on, any Loan or L/C Borrowing, or (subject to clause (v) of the second proviso
to this Section 10.01) any fees or other amounts payable hereunder or under any
other Loan Document without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Required Lenders shall
be necessary to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest or Letter of Credit Fees at the
Default Rate;

(d) change Section 2.13 or Section 8.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender;

(e) change any provision of this Section or the definition of “Required Lenders”
or any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender;

(f) impose any greater restriction on the ability of any Lender to assign any of
its rights or obligations hereunder without the written consent of Lenders
having more than 50% of the sum of (x) the Aggregate Revolving Commitments then
in effect and (y) the outstanding principal amount of Term Loans at such time
within each of the following classes of

 

88



--------------------------------------------------------------------------------

Commitments, Loans and other Credit Extensions: (i) the class consisting of the
Revolving Commitment, and (ii) the class consisting of the Term Loans. For
purposes of this clause, the aggregate amount of each Revolving Lender’s risk
participation and funded participation in L/C Obligations and Swing Line Loans
shall be deemed to be held by such Lender;

(g) release all or substantially all of the Guarantors from the Guaranty without
the written consent of each Lender; or

(h) release all or substantially all of the Collateral without the written
consent of each Lender;

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Letter
of Credit Application relating to any Letter of Credit issued or to be issued by
it; (ii) no amendment, waiver or consent shall, unless in writing and signed by
the Swing Line Lender in addition to the Lenders required above, affect the
rights or duties of the Swing Line Lender under this Agreement; (iii) no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; and (iv) Section 10.07(g) may not be amended, waived or otherwise
modified without the consent of each Granting Lender all or any part of whose
Loans are being funded by an SPC at the time of such amendment, waiver or other
modification. Notwithstanding anything to the contrary herein, no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder, provided that (i) the Commitment of such Lender may not be
increased or extended or the principal owing to such Lender reduced without the
consent of such Lender, and (ii) any amendment which would affect such Lender
more adversely than other nonconsenting Lenders or which would amend this
proviso shall require the consent of such Lender.

10.02 Notices and Other Communications; Facsimile Copies.

(a) General. Unless otherwise expressly provided herein, all notices and other
communications provided for hereunder shall be in writing (including by
facsimile transmission). All such written notices shall be mailed certified or
registered mail, faxed or delivered to the applicable address, facsimile number
or (subject to subsection (c) below) electronic mail address, and all notices
and other communications expressly permitted hereunder to be given by telephone
shall be made to the applicable telephone number, as follows:

(i) if to the Borrower, the Administrative Agent, the L/C Issuer or the Swing
Line Lender, to the address, facsimile number, electronic mail address or
telephone number specified for such Person on Schedule 10.02 or to such other
address, facsimile number, electronic mail address or telephone number as shall
be designated by such party in a notice to the other parties; and

(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire or to
such other address, facsimile number, electronic mail address or telephone
number as shall be

 

89



--------------------------------------------------------------------------------

designated by such party in a notice to the Borrower, the Administrative Agent,
the L/C Issuer and the Swing Line Lender.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent, if a confirmation of
transmittal is confirmed (except that, if not given during normal business hours
for the recipient, shall be deemed to have been given at the opening of business
on the next business day for the recipient). Notices delivered through
electronic communications to the extent provided in subsection (b) below, shall
be effective as provided in such subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender and the L/C Issuer pursuant to
Article II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT PARTIES (AS
DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE BORROWER
MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR
ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event shall the
Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Borrower, any Lender, the L/C Issuer or any
other Person for losses, claims, damages, liabilities or expenses of any kind
(whether in tort, contract or otherwise) arising out of the Borrower’s or the
Administrative Agent’s transmission of Borrower Materials through the Internet,
except to the

 

90



--------------------------------------------------------------------------------

extent that such losses, claims, damages, liabilities or expenses are determined
by a court of competent jurisdiction by a final and nonappealable judgment to
have resulted from the gross negligence or willful misconduct of such Agent
Party; provided, however, that in no event shall any Agent Party have any
liability to the Borrower, any Lender, the L/C Issuer or any other Person for
indirect, special, incidental, consequential or punitive damages (as opposed to
direct or actual damages).

(c) Effectiveness of Facsimile Documents and Signatures. Loan Documents may be
transmitted and/or signed by facsimile. The effectiveness of any such documents
and signatures shall, subject to applicable Law, have the same force and effect
as manually-signed originals and shall be binding on all Loan Parties, the
Administrative Agent and the Lenders. The Administrative Agent may also require
that any such documents and signatures be confirmed by a manually-signed
original thereof; provided, however, that the failure to request or deliver the
same shall not limit the effectiveness of any facsimile document or signature.

(d) Reliance by Administrative Agent and Lenders. The Administrative Agent and
the Lenders shall be entitled to rely and act upon any notices (including
telephonic Committed Loan Notices and Swing Line Loan Notices) purportedly given
by or on behalf of the Borrower even if (i) such notices were not made in a
manner specified herein, were incomplete or were not preceded or followed by any
other form of notice specified herein, or (ii) the terms thereof, as understood
by the recipient, varied from any confirmation thereof. The Borrower shall
indemnify each Agent-Related Person and each Lender from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of the Borrower. All telephonic notices
to and other communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

10.03 No Waiver; Cumulative Remedies. No failure by any Lender or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

10.04 Attorney Costs, Expenses and Taxes. The Borrower agrees (a) to pay or
reimburse the Administrative Agent for all reasonable costs and expenses
incurred in connection with the development, preparation, negotiation and
execution of this Agreement and the other Loan Documents and any amendment,
waiver, consent or other modification of the provisions hereof and thereof
(whether or not the transactions contemplated hereby or thereby are
consummated), and the consummation and administration of the transactions
contemplated hereby and thereby, including all Attorney Costs, (b) to pay or
reimburse the Administrative Agent for all reasonable out-of-pocket costs and
expenses incurred in connection with the enforcement, attempted enforcement, or
preservation of any rights or remedies under this Agreement or the other Loan
Documents (including all such costs and expenses incurred during any “workout”
or restructuring in respect of the Obligations and during any legal proceeding,
including any proceeding under any Debtor Relief Law), including all Attorney
Costs, and (c)

 

91



--------------------------------------------------------------------------------

after the occurrence and during the continuance of an Event of Default, to pay
or reimburse each Lender for all reasonable out-of-pocket costs and expenses
incurred in connection with any “workout” or restructuring in respect of the
Obligations and during any legal proceeding, including any proceeding under any
Debtor Relief Law), including all Attorney Costs. The foregoing costs and
expenses shall include all search, filing, recording, title insurance and
appraisal charges and fees and taxes related thereto, and other out-of-pocket
expenses incurred by the Administrative Agent and the cost of independent public
accountants and other outside experts retained by the Administrative Agent. All
amounts due under this Section 10.04 shall be payable within ten Business Days
after demand therefor. The agreements in this Section shall survive the
termination of the Aggregate Commitments and repayment of all other Obligations.

10.05 Indemnification by the Borrower; Reimbursement by Lenders; Waiver. The
Borrower shall indemnify the Administrative Agent (and any sub-agent thereof),
each Lender and the L/C Issuer, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related out-of-pocket expenses (including the fees, charges and disbursements of
any outside counsel for any Indemnitee), incurred by any Indemnitee or asserted
against any Indemnitee by any third party or by the Borrower or any other Loan
Party arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Documents, (ii) any Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the L/C Issuer to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by the Borrower or any of its Subsidiaries, or any
Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower or any
other Loan Party or any of the Borrower’s or such Loan Party’s directors,
shareholders or creditors, and regardless of whether any Indemnitee is a party
thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee or (y) result from a claim brought by the
Borrower or any other Loan Party against an Indemnitee for breach in bad faith
of such Indemnitee’s obligations hereunder or under any other Loan Document, if
the Borrower or such Loan Party has obtained a final and nonappealable judgment
in its favor on such claim as determined by a court of competent jurisdiction.
In connection with any claim for indemnification pursuant to this Agreement by
more than one Indemnitee, all such Indemnitees shall be represented by the same
legal counsel selected by the Indemnitees; provided that if such legal counsel
determines in good faith that representing all such Indemnitees is reasonably
likely to result in a conflict of interest under Laws or ethical principles
applicable to such legal counsel or that a defense or counterclaim is available
to an Indemnitee that is not available to all such Indemnitees, then to the
extent

 

92



--------------------------------------------------------------------------------

reasonably necessary to avoid such a conflict of interest or to permit
unqualified assertion of such a defense or counterclaim, each Indemnitee shall
be entitled to separate representation.

To the extent that the Borrower for any reason fails to indefeasibly pay any
amount required under Section 10.04 or Section 10.05 to be paid by it to the
Administrative Agent (or any sub-agent thereof), the L/C Issuer or any Related
Party of any of the foregoing, each Lender severally agrees to pay to the
Administrative Agent (or any such sub-agent), the L/C Issuer or such Related
Party, as the case may be, such Lender’s Pro Rata Share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount, provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent (or any such sub-agent) or the L/C
Issuer in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent) or L/C
Issuer in connection with such capacity. The obligations of the Lenders under
this subsection (c) are subject to the provisions of Section 2.12(c).

To the fullest extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or Letter of Credit or the use of the proceeds thereof. No Indemnitee referred
to above shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed to such unintended
recipients by such Indemnitee through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other
Loan Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

All amounts due under this Section 10.05 shall be payable within ten Business
Days after demand therefor. The agreements in this Section shall survive after
the resignation of the Administrative Agent, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.

10.06 Payments Set Aside. To the extent that any payment by or on behalf of the
Borrower is made to the Administrative Agent, the L/C Issuer or any Lender, or
the Administrative Agent, the L/C Issuer or any Lender exercises its right of
set-off, and such payment or the proceeds of such set-off or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such set-off had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share of any amount so recovered from or repaid by the
Administrative Agent, plus interest

 

93



--------------------------------------------------------------------------------

thereon from the date of such demand to the date such payment is made at a rate
per annum equal to the Federal Funds Rate from time to time in effect. The
obligations of the Lenders and the LC Issuer under clause (b) of the preceding
sentence shall survive the payment in full of the Obligations and the
termination of this Agreement.

10.07 Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an Eligible Assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section, (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
subsection (f) of this Section, or (iv) to an SPC in accordance with the
provisions of subsection (h) of this Section (and any other attempted assignment
or transfer by any party hereto shall be null and void ab initio). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Indemnitees) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

(b) Any Lender may at any time assign to one or more assignees all or a portion
of its rights and obligations under this Agreement (including all or a portion
of its Commitment(s) and the Loans (including for purposes of this
Section 10.07(b), participations in L/C Obligations and in Swing Line Loans) at
the time owing to it); provided that any such assignment shall be subject to the
following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment under any Commitment and the Loans at the time owing to it
under such Commitment or in the case of an assignment to a Lender, an Affiliate
of a Lender or an Approved Fund, no minimum amount need be assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $1,000,000, unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of

 

94



--------------------------------------------------------------------------------

its Assignee Group) will be treated as a single assignment for purposes of
determining whether such minimum amount has been met;

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not (A) apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans or (B) prohibit
any Lender from assigning all or a portion of its rights and obligations among
separate Commitments on a non-pro rata basis;

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (1) a Term
Commitment or Revolving Commitment if such assignment is to a Person that is not
a Lender with a Commitment in respect of the applicable Commitment, an Affiliate
of such Lender or an Approved Fund with respect to such Lender or (2) any Term
Loan to a Person that is not a Lender, an Affiliate of a Lender or an Approved
Fund;

(C) the consent of the L/C Issuer (such consent not to be unreasonably withheld
or delayed) shall be required for any assignment that increases the obligation
of the assignee to participate in exposure under one or more Letters of Credit
(whether or not then outstanding); and

(D) the consent of the Swing Line Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment in respect of the
Revolving Commitment.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v) No Assignment to Borrower or a Defaulting Lender. No such assignment shall
be made (A) to the Borrower or any of the Borrower’s Affiliates or Subsidiaries
or (B) to any Defaulting Lender or to any of its Subsidiaries, or to any Person
who, upon becoming a Lender, would constitute any of the foregoing Persons
described in this clause (B).

 

95



--------------------------------------------------------------------------------

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, 10.04 and 10.05
with respect to facts and circumstances occurring prior to the effective date of
such assignment. Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 10.07(d).

(c) The Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts of the Loans and L/C Obligations owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive, and the Borrower, the Administrative Agent and the Lenders
may treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower at any reasonable time and from time to time upon
reasonable prior notice. In addition, at any time that a request for a consent
for a material or other substantive change to the Loan Documents is pending, any
Lender wishing to consult with other Lenders in connection therewith may request
and receive from the Administrative Agent a copy of the Register.

(d) Any Lender may at any time, without the consent of, or notice to, the
Borrower or the Administrative Agent, sell participations to any Person (other
than a natural person, a Defaulting Lender or the Borrower or any of the
Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrower,
the Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of

 

96



--------------------------------------------------------------------------------

the Participant, agree to any amendment, waiver or other modification that
(i) reduces the fees, interest rate or principal payable directly or indirectly
to such Participant (or such Lender in respect of such Participant),
(ii) increases the Commitment of such Participant (or such Lender in respect of
such Participant) or (iii) extends the final maturity date for the Loans held by
such Participant (or such Lender in respect of such Participant). Subject to
subsection (e) of this Section, the Borrower agrees that each Participant shall
be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to the same extent
as if it were a Lender and had acquired its interest by assignment pursuant to
subsection (b) of this Section. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 10.09 as though it were a
Lender, provided such Participant agrees to be subject to Section 2.13 as though
it were a Lender.

(e) A Participant shall not be entitled to receive any greater payment under
Section 3.01 or 3.04 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 3.01 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 10.15 as though
it were a Lender.

(f) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement (including under its Note, if
any) to secure obligations of such Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto. In
the case of any Lender that is a fund that invests in bank loans, such Lender
may, without the consent of Borrower or the Administrative Agent, collaterally
assign or pledge all or any portion of its rights under this Agreement,
including the Loans and Notes or any other instrument evidencing its rights as a
Lender under this Agreement, to any holder of, trustee for, or any other
representative of holders of, obligations owed or securities issued, by such
fund, as security for such obligations or securities.

(g) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle identified as
such in writing from time to time by the Granting Lender to the Administrative
Agent and the Borrower (an “SPC”) the option to provide all or any part of any
Committed Loan that such Granting Lender would otherwise be obligated to make
pursuant to this Agreement; provided that (i) nothing herein shall constitute a
commitment by any SPC to fund any Committed Loan, and (ii) if an SPC elects not
to exercise such option or otherwise fails to make all or any part of such
Committed Loan, the Granting Lender shall be obligated to make such Committed
Loan pursuant to the terms hereof or, if it fails to do so, to make such payment
to the Administrative Agent as is required under Section 2.12(c)(ii). Each party
hereto hereby agrees that (i) neither the grant to any SPC nor the exercise by
any SPC of such option shall increase the costs or expenses or otherwise
increase or change the obligations of the Borrower under this Agreement
(including its obligations under Section 3.04), (ii) no SPC shall be liable for
any indemnity or similar payment obligation under this Agreement for which a
Lender would be liable, and (iii) the Granting Lender shall for all purposes,
including the approval of any amendment, waiver or other modification of any
provision of any Loan Document, remain the lender of record hereunder.

 

97



--------------------------------------------------------------------------------

The making of a Committed Loan by an SPC hereunder shall utilize the Commitment
of the Granting Lender to the same extent, and as if, such Committed Loan were
made by such Granting Lender. In furtherance of the foregoing, each party hereto
hereby agrees (which agreement shall survive the termination of this Agreement)
that, prior to the date that is one year and one day after the payment in full
of all outstanding commercial paper or other senior debt of any SPC, it will not
institute against, or join any other Person in instituting against, such SPC any
bankruptcy, reorganization, arrangement, insolvency, or liquidation proceeding
under the laws of the United States or any State thereof. Notwithstanding
anything to the contrary contained herein, any SPC may (i) with notice to, but
without prior consent of the Borrower and the Administrative Agent and with the
payment of a processing fee of $2,500 (which processing fee may be waived by the
Administrative Agent in its sole discretion), assign all or any portion of its
right to receive payment with respect to any Committed Loan to the Granting
Lender and (ii) disclose on a confidential basis any non-public information
relating to its funding of Committed Loans to any rating agency, commercial
paper dealer or provider of any surety or Guarantee or credit or liquidity
enhancement to such SPC.

(h) Notwithstanding anything to the contrary contained herein, if at any time
Bank of America assigns all of its Revolving Commitment and Loans pursuant to
subsection (b) above, Bank of America may, upon 30 days’ notice to the Borrower
and the Revolving Lenders, resign as L/C Issuer. In the event of any such
resignation as L/C Issuer, the Borrower shall be entitled to appoint from among
the Revolving Lenders a successor L/C Issuer hereunder; provided, however, that
no failure by the Borrower to appoint any such successor shall affect the
resignation of Bank of America as L/C Issuer. If Bank of America resigns as L/C
Issuer, it shall retain all the rights and obligations of the L/C Issuer
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as L/C Issuer and all L/C Obligations with respect
thereto (including the right to require the Revolving Lenders to make Base Rate
Committed Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.03(c)).

(i) Notwithstanding anything to the contrary contained herein, if at any time
Wells assigns all of its Revolving Commitment and Loans pursuant to subsection
(b) above, Wells may, upon 30 days’ notice to the Borrower and the Revolving
Lenders, resign as Swing Line Lender. In the event of any such resignation as
Swing Line Lender, the Borrower shall be entitled to appoint from among the
Revolving Lenders a successor Swing Line Lender hereunder; provided, however,
that no failure by the Borrower to appoint any such successor shall affect the
resignation of Wells as Swing Line Lender. If Wells resigns as Swing Line
Lender, it shall retain all the rights and obligations of the Swing Line Lender
hereunder with respect to all Swing Line Loans outstanding as of the effective
date of its resignation as Swing Line Lender (including the right to require the
Revolving Lenders to make Base Rate Committed Loans pursuant to
Section 2.04(c)).

(j) Notwithstanding anything in this Section 10.07 to the contrary, the rights
of the Lenders to make assignments of their Loans and corresponding Commitments
therefor shall be subject to the approval of any Gaming Board, to the extent
required by applicable Gaming Laws.

10.08 Confidentiality. Each of the Administrative Agent and the Lenders agrees
to maintain the confidentiality of the Information (as defined below), except
that Information may

 

98



--------------------------------------------------------------------------------

be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, advisors and representatives
that need to know such information (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement, (ii) any pledgee referred to in
Section 10.07(f), or (iii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower and its
obligations, (g) with the consent of the Borrower or (h) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section or (y) becomes available to the Administrative Agent or any Lender
on a nonconfidential basis from a source other than the Borrower. For purposes
of this Section, “Information” means all information received from the Borrower
or any of its Subsidiaries relating to the Borrower or any Subsidiary or any of
their respective businesses, other than any such information that is available
to the Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure to any such Person by the Borrower or any Subsidiary, provided that,
in the case of information received from the Borrower or any Subsidiary after
the date hereof, such information is clearly identified at the time of delivery
as confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

10.09 Set-off. In addition to any rights and remedies of the Lenders provided by
law, upon the occurrence and during the continuance of any Event of Default,
after obtaining the prior written consent of the Administrative Agent, each
Lender is authorized at any time and from time to time, without prior notice to
the Borrower or any other Loan Party, any such notice being waived by the
Borrower (on its own behalf and on behalf of each Loan Party) to the fullest
extent permitted by law, to set off and apply any and all deposits (general or
special, time or demand, provisional or final) at any time held by, and other
indebtedness at any time owing by, such Lender to or for the credit or the
account of the respective Loan Parties against any and all Obligations owing to
such Lender hereunder or under any other Loan Document, now or hereafter
existing, irrespective of whether or not the Administrative Agent or such Lender
shall have made demand under this Agreement or any other Loan Document and
although such Obligations may be contingent or unmatured or denominated in a
currency different from that of the applicable deposit or indebtedness. Each
Lender agrees promptly to notify the Borrower and the Administrative Agent after
any such set-off and application made by such Lender; provided, however, that
the failure to give such notice shall not affect the validity of such set-off
and application.

 

99



--------------------------------------------------------------------------------

10.10 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

10.11 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

10.12 Integration. This Agreement, together with the other Loan Documents,
comprises the complete and integrated agreement of the parties on the subject
matter hereof and thereof and supersedes all prior agreements, written or oral,
on such subject matter. In the event of any conflict between the provisions of
this Agreement and those of any other Loan Document, the provisions of this
Agreement shall control; provided that the inclusion of supplemental rights or
remedies in favor of the Administrative Agent or the Lenders in any other Loan
Document shall not be deemed a conflict with this Agreement. Each Loan Document
was drafted with the joint participation of the respective parties thereto and
shall be construed neither against nor in favor of any party, but rather in
accordance with the fair meaning thereof.

10.13 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

10.14 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

100



--------------------------------------------------------------------------------

10.15 Tax Forms. (a) (i) Each Lender that is not a “United States person” within
the meaning of Section 7701(a)(30) of the Code (a “Foreign Lender”) shall
deliver to the Administrative Agent, prior to receipt of any payment subject to
withholding under the Code (or upon accepting an assignment of an interest
herein), two duly signed completed copies of either IRS Form W-8BEN or any
successor thereto (relating to such Foreign Lender and entitling it to an
exemption from, or reduction of, withholding tax on all payments to be made to
such Foreign Lender by the Borrower pursuant to this Agreement) or IRS Form
W-8ECI or any successor thereto (relating to all payments to be made to such
Foreign Lender by the Borrower pursuant to this Agreement) or such other
evidence satisfactory to the Borrower and the Administrative Agent that such
Foreign Lender is entitled to an exemption from, or reduction of, U.S.
withholding tax, including any exemption pursuant to Section 881(c) of the Code.
Thereafter and from time to time, each such Foreign Lender shall (A) promptly
submit to the Administrative Agent such additional duly completed and signed
copies of one of such forms (or such successor forms as shall be adopted from
time to time by the relevant United States taxing authorities) as may then be
available under then current United States laws and regulations to avoid, or
such evidence as is satisfactory to the Borrower and the Administrative Agent of
any available exemption from or reduction of, United States withholding taxes in
respect of all payments to be made to such Foreign Lender by the Borrower
pursuant to this Agreement, (B) promptly notify the Administrative Agent of any
change in circumstances which would modify or render invalid any claimed
exemption or reduction, and (C) take such steps as shall not be materially
disadvantageous to it, in the reasonable judgment of such Lender, and as may be
reasonably necessary (including the re-designation of its Lending Office) to
avoid any requirement of applicable Laws that the Borrower make any deduction or
withholding for taxes from amounts payable to such Foreign Lender.

(ii) Each Foreign Lender, to the extent it does not act or ceases to act for its
own account with respect to any portion of any sums paid or payable to such
Lender under any of the Loan Documents (for example, in the case of a typical
participation by such Lender), shall deliver to the Administrative Agent on the
date when such Foreign Lender ceases to act for its own account with respect to
any portion of any such sums paid or payable, and at such other times as may be
necessary in the determination of the Administrative Agent (in the reasonable
exercise of its discretion), (A) two duly signed completed copies of the forms
or statements required to be provided by such Lender as set forth above, to
establish the portion of any such sums paid or payable with respect to which
such Lender acts for its own account that is not subject to U.S. withholding
tax, and (B) two duly signed completed copies of IRS Form W-8IMY (or any
successor thereto), together with any information such Lender chooses to
transmit with such form, and any other certificate or statement of exemption
required under the Code, to establish that such Lender is not acting for its own
account with respect to a portion of any such sums payable to such Lender.

(iii) The Borrower shall not be required to pay any additional amount to any
Foreign Lender under Section 3.01 (A) with respect to any Taxes required to be
deducted or withheld on the basis of the information, certificates or statements
of exemption such Lender transmits with an IRS Form W-8IMY pursuant to this
Section 10.15(a) or (B) if such Lender shall have failed to satisfy the
foregoing provisions of this Section 10.15(a); provided that if such Lender
shall have satisfied the requirement of this Section 10.15(a)

 

101



--------------------------------------------------------------------------------

on the date such Lender became a Lender or ceased to act for its own account
with respect to any payment under any of the Loan Documents, nothing in this
Section 10.15(a) shall relieve the Borrower of its obligation to pay any amounts
pursuant to Section 3.01 in the event that, as a result of any change in any
applicable law, treaty or governmental rule, regulation or order, or any change
in the interpretation, administration or application thereof, such Lender is no
longer properly entitled to deliver forms, certificates or other evidence at a
subsequent date establishing the fact that such Lender or other Person for the
account of which such Lender receives any sums payable under any of the Loan
Documents is not subject to withholding or is subject to withholding at a
reduced rate.

(iv) The Administrative Agent may, without reduction, withhold any Taxes
required to be deducted and withheld from any payment under any of the Loan
Documents with respect to which the Borrower is not required to pay additional
amounts under this Section 10.15(a).

(b) Upon the request of the Administrative Agent, each Lender that is a “United
States person” within the meaning of Section 7701(a)(30) of the Code shall
deliver to the Administrative Agent two duly signed completed copies of IRS Form
W-9. If such Lender fails to deliver such forms, then the Administrative Agent
may withhold from any interest payment to such Lender an amount equivalent to
the applicable back-up withholding tax imposed by the Code, without reduction.

(c) If any Governmental Authority asserts that the Administrative Agent did not
properly withhold or backup withhold, as the case may be, any tax or other
amount from payments made to or for the account of any Lender, such Lender shall
indemnify the Administrative Agent therefor, including all penalties and
interest, any taxes imposed by any jurisdiction on the amounts payable to the
Administrative Agent under this Section, and costs and expenses (including
Attorney Costs) of the Administrative Agent. The obligation of the Lenders under
this Section shall survive the termination of the Aggregate Commitments,
repayment of all other Obligations hereunder and the resignation of the
Administrative Agent.

10.16 Replacement of Lenders. The Borrower shall have the right to remove a
Lender as a party to this Agreement at any time upon notice to the
Administrative Agent and such Lender, including but not limited to a Lender who
is disqualified by the Gaming Authorities. If the Borrower elects to remove a
Lender pursuant to this Section 10.16, the Lender being removed shall within
five Business Days after notice of removal pursuant to this Section 10.16
execute and deliver an Assignment and Assumption covering its Loans and
Commitments in favor of one or more Eligible Assignees designated by the
Borrower and reasonably acceptable to the Administrative Agent, subject to
payment of a purchase price to such Lender being removed in an amount equal to
the principal, interest and fees (including accrued Letter of Credit Fees under
Section 2.03) owed to such Lender and any costs and compensation owed to such
Lender under Article III; provided that no Lender shall be required to make such
an assignment to any such Eligible Assignee to the extent such Lender is not
legally permitted to make such an assignment to such Eligible Assignee. In
addition to the foregoing, so long as there does not exist a Default or Event of
Default, the Borrower may upon five Business Days’ notice to the Administrative
Agent and any Lender, prepay the Loans of such Lender, terminate such Lender’s

 

102



--------------------------------------------------------------------------------

Commitments and reduce the applicable Commitment by the amount of such Lender’s
Commitment. The Commitment of any such Lender shall be terminated upon the
payment by the Borrower of a purchase price in an amount equal to the principal,
interest and fees (including accrued Letter of Credit Fees under Section 2.03)
owed to such Lender and any costs and compensation owed to such Lender under
Article III.

10.17 Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEVADA APPLICABLE TO AGREEMENTS MADE
AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE; PROVIDED THAT THE ADMINISTRATIVE
AGENT AND EACH LENDER SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.

10.18 Waiver of Right to Trial by Jury. EACH PARTY TO THIS AGREEMENT HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH
RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR
TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

10.19 USA PATRIOT Act Notice. Each Lender and the Administrative Agent (for
itself and not on behalf of any Lender) hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender or the Administrative Agent, as applicable, to identify the
Borrower in accordance with the Act.

10.20 OFAC. No Loan Party (i) is a person whose property or interest in property
is blocked or subject to blocking pursuant to Section 1 of Executive Order 13224
of September 23, 2001 Blocking Property and Prohibiting Transactions With
Persons Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079
(2001)), (ii) engages in any dealings or transactions prohibited by Section 2 of
such executive order, or is otherwise associated with any such person in any
manner violative of Section 2, or (iii) is a person on the list of Specially
Designated Nationals and Blocked Persons or subject to the limitations or
prohibitions under any other U.S. Department of Treasury’s Office of Foreign
Assets Control regulation or executive order.

10.21 Designation as Senior Debt. All Obligations shall be “Designated Senior
Indebtedness” for purposes of and as defined in any existing or future Indenture
between the Borrower and a trustee relating to any subordinated debt issued by
the Borrower, if and to the

 

103



--------------------------------------------------------------------------------

extent that such term (or any comparable term) is defined therein as providing
specific rights to certain holders of senior indebtedness.

10.22 Gaming Boards. Each Lender and the Administrative Agent agrees to use its
best efforts to cooperate with all Gaming Boards in connection with the
administration of their regulatory jurisdiction over the Borrower and its
Affiliates, including by providing in a timely manner such documents or other
information as may be requested by any such Gaming Authority relating to the
Borrower or any of its Affiliates or to the Loan Documents. The Borrower and
each of its Affiliates hereby consents to any such disclosure by the Lenders and
Administrative Agent to any Gaming Board and releases such parties from any
liability for any such disclosure.

10.23 Gaming Regulations. Each party to this Agreement hereby acknowledges that
the consummation of the transactions contemplated by the Loan Documents is
subject to applicable Gaming Laws, including but not limited to any licensing or
qualification requirements imposed on the Lenders and the Loan Parties thereby.
The Borrower represents and warrants that it will use its best efforts to obtain
all requisite approvals necessary in connection with the transactions
contemplated hereby and in the other Loan Documents.

10.24 Electronic Execution of Assignments and Certain Other Documents. The words
“execution,” “signed,” “signature,” and words of like import in any Assignment
and Assumption or in any amendment or other modification hereof (including
waivers and consents) shall be deemed to include electronic signatures or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

[Remainder of page intentionally left blank.]

 

104



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

BOYD GAMING CORPORATION By:    /s/ Josh Hirsberg

Name:    Josh Hirsberg

Title:    Senior Vice President, Treasurer and Chief Financial Officer



--------------------------------------------------------------------------------

 

BANK OF AMERICA, N.A., as Administrative

Agent

By:    /s/ Maurice Washington

Name:    Maurice Washington

Title:    Vice President



--------------------------------------------------------------------------------

 

BANK OF AMERICA, N.A., as L/C Issuer By:    /s/ Justin Lien

Name:    Justin Lien

Title:    Senior Vice President



--------------------------------------------------------------------------------

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Swing Line Lender By:    /s/ Tracie
Plummer

Name:    Tracie Plummer

Title:    Vice President